Exhibit 10.9

EXECUTION VERSION

 

 

 

J.P.Morgan [musa-20130905ex109eb9662g1.jpg]

 

 

CREDIT AGREEMENT

 

 

dated as of

 

August 30, 2013,

 

among

 

MURPHY USA INC.,

 

MURPHY OIL USA, INC.,

 

The BORROWING SUBSIDIARIES Party Hereto

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

___________________________

 

J.P. MORGAN SECURITIES LLC and REGIONS BUSINESS CAPITAL,

as Joint-Lead Arrangers and Joint-Bookrunners

 

Regions Bank

as Syndication Agent

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

55

SECTION 1.03.

Terms Generally

55

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

56

SECTION 1.05.

Effectuation of Transactions

57

SECTION 1.06.

Status of Obligations

57

SECTION 1.07.

Obligations Joint and Several

57

SECTION 1.08.

Excluded Swap Obligations

57

 

ARTICLE II

The Credits

 

 

 

SECTION 2.01.

Commitments

59

SECTION 2.02.

Loans and Borrowings

59

SECTION 2.03.

Requests for Borrowings

60

SECTION 2.04.

Swingline Loans

61

SECTION 2.05.

Protective Advances

62

SECTION 2.06.

Letters of Credit

63

SECTION 2.07.

Funding of Borrowings

70

SECTION 2.08.

Interest Elections

71

SECTION 2.09.

Termination and Reduction of Commitments

72

SECTION 2.10.

Repayment of Loans; Evidence of Debt

73

SECTION 2.11.

Amortization of Term Loans

74

SECTION 2.12.

Prepayment of Loans

74

SECTION 2.13.

Fees

76

SECTION 2.14.

Interest

78

SECTION 2.15.

Alternate Rate of Interest

78

SECTION 2.16.

Increased Costs

79

SECTION 2.17.

Break Funding Payments

80

SECTION 2.18.

Taxes

81

SECTION 2.19.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

85

SECTION 2.20.

Mitigation Obligations; Replacement of Lenders

88

SECTION 2.21.

Defaulting Lenders

90

SECTION 2.22.

Incremental Facilities

92

SECTION 2.23.

Extension Offers

95

SECTION 2.24.

Refinancing Provisions for the Term Facility

96

SECTION 2.25.

Additional Borrowing Subsidiaries and Subsidiary Guarantors

98

SECTION 2.26.

Hedging Agreements

98





 

--------------------------------------------------------------------------------

 

 

ARTICLE III

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

99

SECTION 3.02.

Authorization; Enforceability

99

SECTION 3.03.

Governmental Approvals; Absence of Conflicts

99

SECTION 3.04.

Financial Condition; No Material Adverse Change

100

SECTION 3.05.

Properties

101

SECTION 3.06.

Litigation and Environmental Matters

101

SECTION 3.07.

Compliance with Laws and Agreements

102

SECTION 3.08.

Investment Company Status

102

SECTION 3.09.

Taxes

102

SECTION 3.10.

ERISA; Labor Matters

102

SECTION 3.11.

Subsidiaries and Joint Ventures; Disqualified Equity Interests

103

SECTION 3.12.

Insurance

103

SECTION 3.13.

Solvency

103

SECTION 3.14.

Disclosure

103

SECTION 3.15.

Collateral Matters

104

SECTION 3.16.

Federal Reserve Regulations

104

SECTION 3.17.

Use of Proceeds

105

 

ARTICLE IV

Conditions

 

 

 

SECTION 4.01.

Effective Date

105

SECTION 4.02.

Each Credit Event

108

SECTION 4.03.

Initial Credit Event in Respect of Each Borrowing Subsidiary

109

 

ARTICLE V

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

110

SECTION 5.02.

Notices of Material Events

112

SECTION 5.03.

Additional Subsidiaries

113

SECTION 5.04.

Information Regarding Collateral; Deposit and Securities Accounts

113

SECTION 5.05.

Existence; Conduct of Business

114

SECTION 5.06.

Payment of Obligations and Taxes

114

SECTION 5.07.

Maintenance of Properties

114

SECTION 5.08.

Insurance

114

SECTION 5.09.

Books and Records; Inspection and Audit Rights

115

SECTION 5.10.

Compliance with Laws

115





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

SECTION 5.11.

Use of Proceeds and Letters of Credit

115

SECTION 5.12.

Further Assurances

115

SECTION 5.13.

Spin-Off Documents

116

SECTION 5.14.

Control Agreements

116

SECTION 5.15.

Field Examinations and Appraisals

116

 

ARTICLE VI

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

117

SECTION 6.02.

Liens

119

SECTION 6.03.

Fundamental Changes; Business Activities

121

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

122

SECTION 6.05.

Asset Sales

124

SECTION 6.06.

Sale/Leaseback Transactions

125

SECTION 6.07.

Hedging Agreements

125

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

126

SECTION 6.09.

Transactions with Affiliates

127

SECTION 6.10.

Restrictive Agreements

127

SECTION 6.11.

Consolidated Fixed Charge Coverage Ratio

128

SECTION 6.12.

Secured Leverage Ratio

128

SECTION 6.13.

Fiscal Year

128

 

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Miscellaneous

 

 

 

SECTION 9.01.

Notices

137

SECTION 9.02.

Waivers; Amendments

139

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

142

SECTION 9.04.

Successors and Assigns

144

SECTION 9.05.

Survival

148

SECTION 9.06.

Counterparts; Integration; Effectiveness

149

SECTION 9.07.

Severability

149

SECTION 9.08.

Right of Setoff

150

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

150





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

SECTION 9.10.

WAIVER OF JURY TRIAL

151

SECTION 9.11.

Headings

151

SECTION 9.12.

Confidentiality

151

SECTION 9.13.

Interest Rate Limitation

152

SECTION 9.14.

Release of Liens and Guarantees

152

SECTION 9.15.

USA PATRIOT Act Notice

153

SECTION 9.16.

No Fiduciary Relationship

153

SECTION 9.17.

Non-Public Information

153

SECTION 9.18.

Judgment Currency

154

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

—

Existing Letters of Credit

Schedule 2.01

—

Commitments

Schedule 3.11

—

Subsidiaries and Joint Ventures

Schedule 3.12

—

Insurance

Schedule 6.01

—

Existing Indebtedness

Schedule 6.01(j)

—

Letters of Credit

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Base Certificate

Exhibit C

—

Form of Borrowing Base Certificate

Exhibit D-1

—

Form of Borrowing Subsidiary Joinder Agreement

Exhibit D-2

—

Form of Borrowing Subsidiary Termination

Exhibit E

—

Form of Guarantee and Collateral Agreement

Exhibit F

—

Form of Compliance Certificate

Exhibit G

—

Form of Interest Election Request

Exhibit H

—

Form of Perfection Certificate

Exhibit I

—

Form of Supplemental Perfection Certificate

Exhibit J-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that

 

 

are not Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that

 

 

are Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that

 

 

are not Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that

 

 

are Partnerships for U.S. Federal Income Tax Purposes

 

 

 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of August 30, 2013, among MURPHY USA INC., MURPHY OIL
USA, INC., the BORROWING SUBSIDIARIES party hereto, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABL Collection Account” has the meaning assigned to such term in the Collateral
Agreement.

“ABL Prepayment Event” means:

(a)            any sale, transfer, lease or other disposition (including
pursuant to a Sale/Leaseback Transaction or by way of merger or consolidation)
of any asset of Murphy USA, a Borrower or any Restricted Subsidiary, including
any sale or issuance to a Person other than Murphy USA, a Borrower or any
Subsidiary of Equity Interests in any Restricted Subsidiary, other than (i)
dispositions described in clauses (a) through (h) of Section 6.05 and (ii) other
dispositions resulting in aggregate Net Proceeds not exceeding $2,500,000 during
any fiscal year of Murphy USA;

(b)            any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any asset
of Murphy USA, a Borrower or any Restricted Subsidiary resulting in aggregate
Net Proceeds of $2,500,000 or more during any fiscal year of Murphy USA; or

(c)  the incurrence by Murphy USA, a Borrower or any Restricted Subsidiary of
any Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Collateral Agreement.

“Account Debtor” means any Person obligated on an Account.





 

--------------------------------------------------------------------------------

 

2

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.09, the term
“Affiliate” also means any Person that is a director or an executive officer of
the Person specified, any Person that directly or indirectly beneficially owns
Equity Interests in the Person specified representing 10% or more of the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in the Person specified and any Person
that would be an Affiliate of any such beneficial owner pursuant to this
definition (but without giving effect to this proviso).

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

“Aggregate Revolving Total Exposure” means, as of any date, the sum of the
Aggregate Revolving Exposure and the aggregate principal amount of the
Protective Advances as of such date.

 “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted
LIBO Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum.  For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on Reuters Screen LIBOR01
Page displaying interest rates for dollar deposits in the London interbank
market (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as reasonably determined
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, on such day for deposits in dollars with a maturity of one
month.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the



 

--------------------------------------------------------------------------------

 

3

effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery or corruption.

“Applicable Commitment Fee Rate” means, with respect to the commitment fees
payable hereunder at any time, (a) 0.25% per annum at any time when the
aggregate Available Revolving Commitments are less than 50% of the Aggregate
Revolving Commitment and (b) 0.375% per annum at all other times.

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time.  If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Revolving Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan that is a Revolving Loan or a Swingline Loan, the applicable
rate per annum set forth below under the caption “ABR Spread” or “Eurocurrency
Spread”, as the case may be, based upon the Average Availability for the fiscal
quarter of Murphy USA then most recently ended; provided that the Applicable
Revolving Rate shall be based on the rates per annum set forth in Category 1
from the Effective Date to the end of the fiscal quarter in which the Effective
Date occurs:

 

Average Availability

ABR Spread

Eurocurrency Spread

Category 1

> $300,000,000

0.50%

1.50%

Category 2

≤ $300,000,000

and

> $150,000,000

0.75%

1.75%

Category 3

≤ $150,000,000

1.00%

2.00%

 

For purposes of the foregoing, the Applicable Revolving Rate shall be determined
as of the end of each fiscal quarter of Murphy USA; provided that at any time
that an Event of Default has occurred and is continuing the Applicable Revolving
Rate shall be determined by reference to Category 3 if the Required Lenders
shall so elect.

“Applicable Term Rate” means, for any day, (a) with respect to any ABR Loan or
Eurocurrency Loan of a Class of Term Loans established pursuant to Section



 

--------------------------------------------------------------------------------

 

4

2.23 or 2.24, the rate per annum specified therefor in the applicable Extension
Agreement or Refinancing Facility Agreement and (b) with respect to any ABR Loan
or Eurocurrency Loan that is a Tranche A Term Loan, the applicable rate per
annum set forth below under the caption “ABR Spread” or “Eurocurrency Spread”,
as the case may be, based upon the Secured Leverage Ratio as of the end of the
fiscal quarter of Murphy USA for which consolidated financial statements have
been delivered (or were required to have been delivered) pursuant to
Section 5.01(a) or 5.01(b); provided that, for purposes of clause (b), until the
date of the delivery of the consolidated financial statements pursuant to
Section 5.01(a) or 5.01(b) as of and for the first fiscal quarter ended after
the Effective Date, the Applicable Term Rate shall be based on the rates per
annum set forth in Category 1:

Secured Leverage Ratio:

ABR
Spread

Eurocurrency
Spread

Category 1

≤  3.00 to 1.00

 

1.75%

 

2.75%

Category 2

>  3.00 to 1.00

 

2.00%

 

3.00%

 

For purposes of the foregoing, each change in the Applicable Term Rate resulting
from a change in the Secured Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such
change.  Notwithstanding the foregoing, the Applicable Term Rate shall be based
on the rates per annum set forth in Category 2 (i) at any time that an Event of
Default has occurred and is continuing if the Required Lenders shall so elect or
(ii) if Murphy USA and the Company fail to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, during the
period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of J.P. Morgan Securities LLC, and Regions Business
Capital in its capacity as a joint-lead arranger and joint-bookrunner for the
credit facilities provided for herein.





 

--------------------------------------------------------------------------------

 

5

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” when used with respect to any Sale/Leaseback
Transaction means (a) in the case of a Sale/Leaseback Transaction accounted for
as a Capital Lease Obligation, the amount thereof determined in accordance with
GAAP and (b) in the case of any other Sale/Leaseback Transaction, the present
value (discounted at a rate equivalent to the interest rate implicit in the
lease, compounded on a semiannual basis) of the total obligations of the lessee
for rental payments, after excluding all amounts required to be paid on account
of maintenance and repairs, insurance, taxes, utilities and other similar
expenses payable by the lessee pursuant to the terms of the lease, during the
remaining term of the lease or until the earliest date on which the lessee may
terminate such lease without penalty or upon payment of a penalty (in which case
the rental payments shall include such penalty).

“Availability” means, at any time, the difference between (a) the lesser at such
time of the Borrowing Base and the Aggregate Revolving Commitment and (b) the
Aggregate Revolving Total Exposure at such time.

“Available Revolving Commitment” means, with respect to any Lender at any time,
the Revolving Commitment of such Lender then in effect minus the sum of the
aggregate principal amount of such Lender’s outstanding Revolving Loans and LC
Exposure at such time.  The Applicable Percentage of such Lender of the
aggregate principal amount of Swingline Loans and Protective Advances shall be
disregarded for purposes of calculating such Lender’s Available Commitment.

“Average Availability” means, for any fiscal quarter, the quotient of (a) the
sum of the amounts of Availability for each day during such fiscal quarter
divided by (b) the number of days in such fiscal quarter (excluding, in the case
of the fiscal quarter in which the Effective Date occurs, each day prior to  the
Effective Date).

“Banking Services” means each and any of the following bank services provided to
Murphy USA or any Subsidiary by any Banking Services Bank:  credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Bank” means any Person that is a Lender or an Affiliate of any
Lender at the time it enters into or becomes party to an agreement in respect of
any Banking Services (or, in the case of any such agreements in effect on the
Effective Date, is a Lender or an Affiliate of any Lender on the Effective
Date).

 





 

--------------------------------------------------------------------------------

 

6

“Banking Services Obligations” of the Loan Parties means any and all obligations
of Murphy USA or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) owed to a
Banking Services Bank in connection with Banking Services provided by such
Banking Services Bank.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
Obligations.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided,  however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowers” means the Company and the Borrowing Subsidiaries.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan or (c) a Protective
Advance.

“Borrowing Base” means, at any time, the sum of:

(a)            100% of Eligible Cash at such time, plus

(b)             90% of the Eligible Credit Card Receivables at such time, plus

(c)             90% of the Eligible Investment Grade Accounts minus the Dilution
Reserve applicable to such Accounts, minus any other Reserves applicable to such
Accounts, plus 

(d)             85% of the Eligible Other Accounts minus the Dilution Reserve
applicable to such Accounts, minus any other Reserves applicable to such
Accounts, plus 





 

--------------------------------------------------------------------------------

 

7

(e)            80% of the Eligible Midstream Refined Products Inventory at such
time, plus

(f)            75% of the Eligible Retail Refined Products Inventory at such
time, plus

(g)            the lesser of (i) 70% of the Eligible Retail Merchandise
Inventory at such time, valued at cost, determined on an average cost basis,
minus the Reserves applicable to Eligible Retail Merchandise Inventory, and (ii)
85% of the Net Orderly Liquidation Value percentage identified in the most
recent inventory appraisal ordered by the Administrative Agent of the Eligible
Retail Merchandise Inventory at such time, valued at cost, determined on an
average cost basis, minus the Reserves applicable to Eligible Retail Merchandise
Inventory, minus

(h)            any other Reserves established by the Administrative Agent in its
Permitted Discretion

The amount of Refined Products Inventory for purposes of determining the
Borrowing Base shall be (a) determined at any time for Eligible Midstream
Refined Products Inventory based upon the then applicable benchmark market
pricing, which shall be such benchmark pricing as the Administrative Agent may
from time to time determine in consultation with the Company and (b) for any
Eligible Retail Refined Products Inventory, the book value thereof as set forth
in the applicable Loan Party’s accounts, which book value shall be determined
for each category of refined product on a basis consistent with that used for
determining such book value therefor on the date hereof.  Notwithstanding
anything contained herein to the contrary, as of any date of determination, the
portion of the Borrowing Base attributable to Eligible Retail Refined Products
Inventory and Eligible Retail Merchandise Inventory, taken together, shall not
exceed 40% of the Borrowing Base.

The Administrative Agent may, in its Permitted Discretion, establish or adjust
Reserves, with any such changes to be effective 3 days after delivery of notice
thereof to the Company and the Lenders; provided that no such prior notice shall
be required for (A) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized, or (B) changes to Reserves or
the establishment of additional Reserves if a Material Adverse Effect has
occurred or it would be reasonably likely that a Material Adverse Effect would
occur were such Reserves not changed or established prior to the expiration of
such 3 day period.  The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(c) of this Agreement (as adjusted
to reflect Reserves established by the Administrative Agent in the exercise of
its Permitted Discretion based upon any additional information received after
the date of delivery of such Borrowing Base Certificate).  In connection with
the delivery of each Borrowing Base Certificate, the Company shall provide
supplemental documentation as the Company and the Administrative Agent shall
agree.





 

--------------------------------------------------------------------------------

 

8

The parties understand that eligibility criteria, the Dilution Reserve and any
other Reserves that may be imposed as provided herein, any deductions or other
adjustments to determine “book value” and the face amount of Accounts and
factors considered in the calculation of Net Orderly Liquidation Value of
Eligible Retail Merchandise Inventory have the effect of reducing the Borrowing
Base, and, accordingly, whether or not any provisions hereof so state, all of
the foregoing shall be determined without duplication so as not to result in
multiple reductions in the Borrowing Base for the same facts or circumstances.

At the time of any disposition of a Loan Party, or any disposition outside the
ordinary course of business of, or any casualty or condemnation event affecting,
assets reflected in the then-current Borrowing Base having a fair market value
of $25,000,000 or more, the Company shall give the Administrative Agent written
notice of such disposition, casualty or condemnation event together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Administrative
Agent in its sole discretion.

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit C or any other form approved
by the Administrative Agent.

“Borrowing Subsidiary” means each Subsidiary named as such on the signature
pages hereto and each other Subsidiary that has become a Borrowing Subsidiary as
provided in Section 2.25 and has not ceased to be a Borrowing Subsidiary as
provided in such Section. 

“Borrowing Subsidiary Joinder Agreement” means an agreement in the form of
Exhibit D-1 hereto, duly executed by the Company and the applicable Borrowing
Subsidiary.

“Borrowing Subsidiary Termination” means an agreement in the form of Exhibit D-2
hereto, duly executed by the Company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calumet Transaction” means the transfer, distribution or sale of the so-called
“Northern Crude Gathering System”.





 

--------------------------------------------------------------------------------

 

9

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Murphy USA and its
consolidated Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Murphy USA and its consolidated
Restricted Subsidiaries for such period prepared in accordance with GAAP,
excluding (i) any such expenditures made to restore, replace or rebuild assets
to the condition of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent of insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
casualty, damage, taking, condemnation or similar proceeding and (ii) any such
expenditures constituting Permitted Acquisitions or any other acquisition of all
the Equity Interests in, or all or substantially all the assets of (or the
assets constituting a business unit, division, product line or line of business
of), any Person and (b) such portion of principal payments on Capital Lease
Obligations made by Murphy USA and its consolidated Restricted Subsidiaries
during such period as is attributable to additions to property, plant and
equipment that have not otherwise been reflected on the consolidated statement
of cash flows as additions to property, plant and equipment for such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty.  For purposes of Section 6.02, a Capital
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.

“Cash Collateral Account” means a deposit account of the Company maintained at
the Administrative Agent and subject to a Control Agreement into which funds
will be deposited for inclusion in the Borrowing Base as Eligible Cash and from
which withdrawals may be made only with the consent of the Administrative Agent.

“Cash Dominion Period” means (a) each period when a Specified Event of Default
shall have occurred and be continuing and (b) each period (i) commencing on any
day when Availability has for three consecutive Business Days been less than the
greater of (A) 20.0% of the lesser of (i) the Aggregate Revolving Commitment
then in effect and (ii) the Borrowing Base then in effect, and (B) $80,000,000,
and (ii) ending after Availability has been greater than the amount set forth in
clause (i) above for 30 consecutive calendar days during which period no Event
of Default shall have occurred and be continuing; provided that if in any
12-month period a Cash Dominion Period shall have commenced three times, then
the third Cash Dominion Period shall continue until the later of (1) the first
day after Availability has been greater than the amount set forth in clause (i)
above for 30 consecutive calendar days during which period no Event of



 

--------------------------------------------------------------------------------

 

10

Default shall have occurred and be continuing and (2) the first day after the
last day of such 12-month period.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

“Change in Control” means (a) the acquisition of ownership by any Person other
than Murphy USA of any Equity Interest in any Borrower; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Exchange Act and the rules of the SEC
thereunder) (i) of Equity Interests in Murphy USA if such acquisition would not
be permitted under Section 9 of the Tax Matters Agreement or (ii)  other than
any person or entity that is included in the definition of Murphy Family, of
Equity Interests in Murphy USA representing more than 50% of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Murphy USA; (c) persons who were (i)
directors of Murphy USA on the Effective Date, (ii) nominated by the board of
directors of Murphy USA or (iii) appointed by directors who were directors of
Murphy USA on the Effective Date or were nominated as provided in clause (ii)
above, ceasing to occupy a majority of the seats (excluding vacant seats) on the
board of directors of Murphy USA; or (d) the occurrence of a “Change of Control”
as defined in the Senior Notes Documents.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans, Swingline Loans or Protective Advances, (b) any Commitment, refers
to whether such Commitment is a Revolving Commitment or a Tranche A Term
Commitment, or an Incremental Revolving Commitment, and (c) any Lender, refers
to whether such Lender has a Loan or Commitment of a particular
Class.  Additional Classes of Loans, Borrowings, Commitments and Lenders may be
established pursuant to Sections 2.23 and 2.24.





 

--------------------------------------------------------------------------------

 

11

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Access Agreement”  means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collateral Agreement” means the Guarantee and Collateral Agreement among Murphy
USA, the Borrowers, the other Loan Parties and the Administrative Agent,
substantially in the form of Exhibit E, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)  the Administrative Agent shall have received from Murphy USA, the Company,
each Borrowing Subsidiary and each other Domestic Subsidiary that is not an
Excluded Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Borrowing Subsidiary or a Subsidiary Guarantor after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, together with
documents and opinions of the type referred to in paragraphs (b) and (c) of
Section 4.01 with respect to such Borrowing Subsidiary or Subsidiary Guarantor;

(b)  all Equity Interests in any Borrowing Subsidiary or other Restricted
Subsidiary owned by or on behalf of any Loan Party shall have been pledged
pursuant to the Collateral Agreement and, in the case of Equity Interests in any
Foreign Subsidiary, where the Administrative Agent so requests in connection
with the pledge of such Equity Interests, a Foreign Pledge Agreement (provided
that the Loan Parties shall not be required to pledge more than 66% of the
outstanding voting Equity Interests in any CFC or FSHCO) and the Administrative
Agent shall, to the extent required by the Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c)  all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,



 

--------------------------------------------------------------------------------

 

12

shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(d)  the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank (other than any Excluded Deposit Account) and (ii) each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Securities Account), and the requirements of the Collateral Agreement
relating to the concentration and application of collections on accounts shall
have been satisfied;

(e)  each Loan Party shall have obtained all landlord, warehouseman, agent,
bailee and processor acknowledgments required to be obtained by it pursuant to
the Collateral Agreement, if any, and all other consents and approvals, if any,
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, any particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with Murphy USA and the Company,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Murphy USA and the Subsidiaries), shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, it being
understood that no Loan Party shall be required to grant any security interest
in any liquor license.  The Administrative Agent may grant extensions of time
for the creation and perfection of security interests in or the obtaining of
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

“Commitment” means a Revolving Commitment, a Tranche A Term Commitment, an
Incremental Revolving Commitment or any combination thereof (as the context
requires).  Additional Classes of Commitments may be established pursuant to
Sections 2.23 and 2.24.

“Commitment Letter” means the commitment letter dated July 8, 2013, between the
Company, J.P. Morgan Securities LLC and JPMorgan Chase Bank, N.A.





 

--------------------------------------------------------------------------------

 

13

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Company” means Murphy Oil USA Inc., a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit F
or any other form approved by the Administrative Agent.

“Concentration Account” has the meaning assigned to such term in the Collateral
Agreement.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated July 2013, relating to the credit facilities provided for
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Murphy USA and its
consolidated Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable during such period in respect of Indebtedness of Murphy
USA or its consolidated Restricted Subsidiaries to the extent such interest or
other financing costs shall have been capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, (iii) any
cash payments made during such period in respect of obligations referred to in
clause (b)(ii) below that were amortized or accrued in a previous period and
(iv) any cash dividends paid during such period in respect of Disqualified
Equity Interests in Murphy USA minus (b) to the extent included in the sum of
the amounts described in clause (a) for such period, the sum of (1) noncash
amounts attributable to amortization or write-off of capitalized interest or
other financing costs paid in a previous period, (2) noncash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period and (3) noncash amounts attributable to pay-in-kind
interest or other noncash interest expense (including as a result of purchase
accounting).  Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Cash Interest Expense for any period ending
prior to the first anniversary of the Effective Date, Consolidated Cash Interest
Expense shall be an amount equal to actual Consolidated Cash Interest Expense
from the Effective Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Effective Date through the date of determination.  For
purposes of calculating Consolidated Cash Interest Expense for any period, if
during such period Murphy USA, the Company or any other Restricted



 

--------------------------------------------------------------------------------

 

14

Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Cash Interest Expense for such period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.04(b).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus 

(a)  without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i)  consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations) and all other expenses
described in clause (a)(i) and (iv) of the definition of Consolidated Cash
Interest Expense for such period),  

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation for such period and amortization
of intangible assets for such period,

(iv) any extraordinary loss or any net loss realized by Murphy USA, the Company
and the Restricted Subsidiaries in connection with any asset disposition
(including any disposition of an Ethanol Subsidiary) for such period,

(v) any noncash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
Murphy USA, the Company or any other Restricted Subsidiary pursuant to a written
plan or agreement approved by the board of directors of Murphy USA,

(vi) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(vii) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,

(viii) the cumulative effect for such period of a change in accounting
principles

(ix) any other noncash charge which does not represent a cash item in such
period or any future period (including any impairment charge or asset write-off
related to intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities pursuant to GAAP, but excluding any
additions to bad debt reserves or bad debt expense, any noncash charge that
results from the write-down or write-off of inventory, any noncash charge that
results from the write-down or write-off of accounts receivable or that is in
respect of any other item that was included in Consolidated Net Income in a
prior period and any noncash charge to the extent it represents an accrual of or
a reserve for cash expenditures in any future period) and





 

--------------------------------------------------------------------------------

 

15

(x) any fees and expenses for such period (if incurred prior to September 30,
2013) relating to the Transactions, in an aggregate amount for all periods not
to exceed $50,000,000;  

provided that any cash payment made with respect to any noncash items added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) (or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; and minus 

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP,

(ii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements

(iv) noncash items of income for such period (excluding any noncash items of
income (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) that represents the reversal of any accrual
made in a prior period for anticipated cash charges, but only to the extent such
accrual reduced Consolidated EBITDA for such prior period) and

(v) the cumulative effect for such period of a change in accounting principles;

provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by Murphy USA
or any of its consolidated Restricted Subsidiaries, other than dispositions of
inventory and other dispositions in the ordinary course of business.  All
amounts added back in computing Consolidated EBITDA for any period pursuant to
clause (a) above, and all amounts subtracted in computing Consolidated EBITDA
pursuant to clause (b) above, to the extent such amounts are, in the reasonable
judgment of a Financial Officer of Murphy USA, attributable to any Restricted
Subsidiary that is not wholly owned by Murphy USA, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Restricted Subsidiary.  Notwithstanding anything to the contrary contained
herein, but subject to the next sentence, Consolidated EBITDA shall be deemed to
be $51,119,000, $117,797,000, $60,627,000 and $129,788,000 for the fiscal
quarters ended September 30, 2012, December 31, 2012, March 31, 2013, and June
30, 2013, respectively.  For purposes of calculating Consolidated EBITDA for any
period, if during such period Murphy USA, the Company or any other Restricted
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period



 

--------------------------------------------------------------------------------

 

16

shall be calculated after giving pro forma effect thereto in accordance with
Section 1.04(b).

“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
for Murphy USA and its consolidated Restricted Subsidiaries of (a) Consolidated
EBITDA for such Test Period to (b) Consolidated Fixed Charges for such Test
Period.  For purposes of calculating the Fixed Charge Coverage Ratio,
Consolidated Fixed Charges shall be deemed to be (A) for the four fiscal quarter
period ended on the last day of the first fiscal quarter ending after the
Effective Date, Consolidated Fixed Charges for such fiscal quarter multiplied by
four, (B) for the four fiscal quarter period ended on the last day of the second
fiscal quarter ending after the Effective Date, Consolidated Fixed Charges for
the two fiscal quarters then most recently ended multiplied by two, and (C) for
the four fiscal quarter period ended on the last day of the third fiscal quarter
ending after the Effective Date, Consolidated Fixed Charges for the three fiscal
quarters then most recently ended multiplied by 4/3; provided that, in the event
the Effective Date shall have occurred after the first day of the first fiscal
quarter ending after the Effective Date, Consolidated Fixed Charges for such
fiscal quarter shall be deemed, for purposes of clauses (A), (B) and (C) above,
to be Consolidated Fixed Charges for the period from and including the Effective
Date to and including the last day of such fiscal quarter, multiplied by a
fraction equal to (x) 90 divided by (y) the number of days actually elapsed from
and including the Effective Date to and including the last day of such fiscal
quarter.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments made during such period in
respect of Long‑Term Indebtedness of Murphy USA and its consolidated Restricted
Subsidiaries (other than payments made by Murphy USA or any Restricted
Subsidiary to Murphy USA or a Subsidiary), (c) the aggregate amount of principal
payments (other than scheduled principal payments) made during such period in
respect of Long‑Term Indebtedness of Murphy USA and its consolidated Restricted
Subsidiaries (other than payments made by Murphy USA or any Restricted
Subsidiary to Murphy USA or a Subsidiary), but only to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment, (d) the aggregate
amount of (i) principal payments on Capital Lease Obligations, determined in
accordance with GAAP, and (ii) principal payments on other Indebtedness of the
type described in Section 6.01(f), in each case made by Murphy USA and the
Restricted Subsidiaries during such period, (e) Capital Expenditures for such
period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring purchase money Long-Term
Indebtedness), (f) the aggregate amount of income taxes paid in cash by Murphy
USA and the Restricted Subsidiaries during such period, (g) cash contributions
to Plans in respect of minimum ERISA funding requirements for such period, and
(h) the aggregate amount of Restricted Payments made by Murphy USA and the
Restricted Subsidiaries during such period (other than (i) Restricted Payments
made to Murphy USA or a Restricted Subsidiary, (ii) Restricted Payments made
solely in additional Equity Interests otherwise permitted hereunder and (iii)
Restricted Payments made in reliance on clause (iii) or (iv) of



 

--------------------------------------------------------------------------------

 

17

Section 6.08(a)).  For purposes of calculating Consolidated Fixed Charges for
any period, if during such period Murphy USA, the Company or any other
Restricted Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, Consolidated Fixed Charges for such period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.04(b).

“Consolidated Net Income” means, for any period, the net income or loss of
Murphy USA and its consolidated Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income of any Person (other than Murphy USA) that is
not a consolidated Restricted Subsidiary except to the extent of the amount of
cash dividends or similar cash distributions actually paid by such Person to
Murphy USA, the Company or, subject to clauses (b) and (c) below, any other
consolidated Restricted Subsidiary during such period, (b) the income of any
consolidated Restricted Subsidiary (other than a Subsidiary Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary is not permitted
without any prior approval of any Governmental Authority that has not been
obtained or is not permitted by the operation of the terms of the organizational
documents of such Subsidiary, any agreement or other instrument binding upon
Murphy USA or any Restricted Subsidiary or any law applicable to Murphy USA or
any Restricted Subsidiary, unless such restrictions with respect to the payment
of cash dividends and other similar cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) above paid to, any consolidated Restricted Subsidiary that is not
wholly owned by Murphy USA to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Restricted
Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

“Covenant Period” has the meaning set forth in Section 6.11.

“Credit Card Receivables” means any Account or Payment Intangible due to any
Loan Party in connection with purchases from and other goods and services
provided by such Loan Party on Walmart gift cards or on the following credit
cards: Visa, MasterCard, American Express, Diners Club, Discover, Carte Blanche,
Walmart and such other credit cards as the Administrative Agent shall reasonably
approve from time to time (including Wright Express, if so approved), in each
case which have been originated



 

--------------------------------------------------------------------------------

 

18

in the ordinary course of business by such Loan Party and earned by performance
by such Loan Party but not yet paid to such Loan Party by the gift card issuer,
the credit card issuer or the credit card processor, as applicable, and which
represents the bona fide amount due to a Borrower from such gift card issuer,
credit card processor or credit card issuer; provided that, in any event,
“Credit Card Receivables” shall exclude Accounts and Payment Intangibles due in
connection with proprietary credit cards.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified
Murphy USA, the Borrowers or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party made in good faith to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit,
Swingline Loans and Protective Advances, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Dilution Factors” shall mean, without duplication, including without
duplication of any other adjustments already in effect as eligibility criteria
or Reserves, with respect to any period, the aggregate amount of all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits (including all volume discounts, trade discounts and rebates)
which are recorded to reduce Accounts (other than Credit Card Receivables) in a
manner consistent with current and historical accounting practices of the Loan
Parties.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the



 

--------------------------------------------------------------------------------

 

19

12 most recently ended fiscal months divided by (b) total gross sales (other
than sales giving rise to Credit Card Receivables) for such 12 months.

“Dilution Reserve” shall mean, at any date, the product of (a) the excess of the
applicable Dilution Ratio over 5.00% multiplied by (b) as applicable, the
Eligible Investment Grade Accounts or the Eligible Other Accounts.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by Murphy USA
or any Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof); provided,  however, that (i) an
Equity Interest in any Person that would not constitute a Disqualified Equity
Interest but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase such Equity Interest upon the occurrence of an
“asset sale” or a “change of control” (or similar event, however denominated)
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Loan Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination or expiration of the
Commitments and (ii) an Equity Interest in any Person that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by such Person or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Distribution Agreement” means the Separation and Distribution Agreement to be
entered into on or prior to the Effective Date between Murphy Oil and Murphy
USA, pursuant to which Murphy Oil shall effect the Spin-Off, the terms of which
will be consistent in all material respects with the information set forth in
the Form 10 as in effect on the Signing Date.





 

--------------------------------------------------------------------------------

 

20

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of any Loan Party, but
excluding Credit Card Receivables and any other Account:

(a)      which is not subject to a first priority perfected Lien in favor of the
Administrative Agent pursuant to the Collateral Agreement securing the Secured
Obligations;

(b)      which is subject to any Lien whatsoever other than a Lien in favor of
the Administrative Agent and Permitted Encumbrances that do not have priority
over the Lien securing the Secured Obligations created by the Collateral
Agreement;

(c)      (i) with respect to which the scheduled due date is more than 60 days
after the  date of the original invoice therefor, (ii) which is unpaid more than
60 days after the date of the original invoice therefor or more than 30 days
after the original due date therefor or (iii) which has been written off the
books of the applicable Loan Party or otherwise designated as uncollectible (in
determining the aggregate amount owing from each Account Debtor with respect to
Accounts that are unpaid either more than 60 days after the date of the original
invoice therefor or more than 30 days after the original due date, such
aggregate amount shall not be reduced to give effect to any credits extended by,
or amounts owing from, the Loan Parties to such Account Debtor);

(d)      which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

(e)      other than with respect to Accounts of Wright Express, which is owing
by (i) an Investment Grade Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 35% of the aggregate Eligible Accounts or (ii) any other Account Debtor
to the extent the aggregate amount of Accounts owing from such Account Debtor
and its Affiliates to the Loan Parties exceeds 25% of the aggregate Eligible
Accounts;

(f)      with respect to which any covenant, representation or warranty
contained in this Agreement or in the Loan Documents has been breached or is not
true;





 

--------------------------------------------------------------------------------

 

21

(g)      which (i) other than in the case of Wright Express Credit Card
Receivables, does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
the completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(h)      for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by the applicable Loan Party or if such Account was invoiced
more than once;

(i)      with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)      which is owed by an Account Debtor which (i) is the subject of any
Bankruptcy Event, (ii) is liquidating, dissolving or winding up its affairs,
(iii) is otherwise deemed not creditworthy by the Administrative Agent in its
Permitted Discretion, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) has become insolvent,
or (vi) has ceased operation of its business;

(k)      which is owed by any Account Debtor which has sold all or a
substantially all its assets;

(l)      which is owed by an Account Debtor which (i) does not have its
principal place of business in the U.S. or (ii) is not organized under
applicable law of the U.S. or any state of the U.S. unless, in any such case,
such Account is backed by a Letter of Credit acceptable to the Administrative
Agent which is in the possession of, and is directly drawable by, the
Administrative Agent;

(m)      which is owed in any currency other than dollars;

(n)      which is owed by (i) any Governmental Authority of any country other
than the U.S. unless such Account is backed by a Letter of Credit acceptable to
the Administrative Agent which is in the possession of, and is directly drawable
by, the Administrative Agent, or (ii) any Governmental Authority of the U.S., or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(o)      which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;





 

--------------------------------------------------------------------------------

 

22

(p)      which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay;

(q)      which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r)      which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

(s)      which is evidenced by any promissory note, judgment, chattel paper or
instrument;

(t)      which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;

(u)      with respect to which the applicable Loan Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business (but only to the extent of
any such reduction), or any Account which was partially paid and the applicable
Loan Party created a new receivable for the unpaid portion of such Account;

(v)      which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(w)      which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the applicable
Loan Party has or has had an ownership interest in such goods, or which
indicates any party other than the applicable Loan Party as payee or remittance
party;

(x)      which was created on cash on delivery terms; or

(y)      which is not a true and correct statement of a bona fide obligation
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor.

 In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without



 

--------------------------------------------------------------------------------

 

23

duplication, to the extent not reflected in such face amount, (i) to the extent
not otherwise reflected in the eligibility criteria or as a Dilution Factor, the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Loan Party may be obligated
to rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account.

Notwithstanding anything to the contrary contained herein, no Account acquired
or originated by any Person acquired or formed after the Effective Date shall be
included as an Eligible Account until a field examination with respect thereto
has been completed to the satisfaction of the Administrative Agent, including
the establishment of any Reserves required in the Administrative Agent’s
Permitted Discretion.  Field examinations conducted pursuant to this paragraph
shall not count against the number of field examinations permitted pursuant to
Section 5.15.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Murphy USA, a Borrower, any other Subsidiary or any other Affiliate of
Murphy USA.

“Eligible Cash” means, at any time, the funds on deposit in the Cash Collateral
Account at such time.

“Eligible Credit Card Receivables” means, as of any date of determination, each
Credit Card Receivable that satisfies all the requirements set forth below:

 

(a) such Credit Card Receivable is owned by a Loan Party and such Loan Party has
good and marketable title to such Credit Card Receivable;

 

(b) such Credit Card Receivable has not been outstanding for more than five
Business Days (or, in the case of any Credit Card Receivable in respect of a
Walmart gift card, 15 Business Days);

 

(c) the gift card issuer, the credit card issuer or credit card processor of the
applicable credit card with respect to such Credit Card Receivable (i) is not
the subject of any Bankruptcy Event, (ii) is not liquidating, dissolving or
winding up its affairs, (iii) is not otherwise deemed not creditworthy by the
Administrative Agent in its Permitted Discretion, (iv) has not admitted in
writing its inability, or is not generally unable to, pay its debts as they
become due, (v) has not become insolvent, and (vi) has not ceased operation of
its business;

 

(d) such Credit Card Receivable is a valid, legally enforceable obligation of
the applicable gift card issuer, credit card issuer with respect thereto;

 





 

--------------------------------------------------------------------------------

 

24

(e) such Credit Card Receivable is subject to a first priority perfected Lien in
favor of the Administrative Agent pursuant to the Collateral Agreement securing
the Secured Obligations (and, for avoidance of doubt, constitutes  Collateral);

 

(f) such Credit Card Receivable is not subject to any Lien whatsoever other than
a Lien in favor of the Administrative Agent and Permitted Encumbrances that do
not have priority over the Lien securing the Secured Obligations created by the
Collateral Agreement;

 

(g) such Credit Card Receivable conforms in all material respects to all
representations, warranties or other provisions in the Loan Documents or in the
credit card agreements relating to such Credit Card Receivable;

 

(h) if such Credit Card Receivable is subject to risk of set-off, non-collection
or not being processed due to unpaid and/or accrued credit card processor fee
balances, or if a claim, counterclaim, offset or chargeback has been asserted by
the applicable gift card issuer, credit card issuer or credit card processor,
the face amount thereof for purposes of determining the Borrowing Base has been
reduced by the amount of such unpaid and/or accrued credit card processor fees
or such claim, counterclaim, offset or chargeback;

 

(i) such Credit Card Receivable is not evidenced by chattel paper or an
instrument of any kind unless such chattel paper or instrument is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent.

 

In determining the amount of an Eligible Credit Card Receivable, the face amount
thereof may, in the Administrative Agent’s Permitted Discretion, be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with the credit card
arrangements applicable thereto and (ii) the aggregate amount of all cash
received in respect thereof but not yet applied by the applicable Loan Party to
reduce the amount of such Eligible Credit Card Receivable.

 

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties, but
excluding any Inventory:

 

(a)                  which is not subject to a first priority perfected Lien in
favor of the Administrative Agent pursuant to the Collateral Agreement securing
the Secured Obligations;

 

(b)                  which is subject to any Lien or any other right of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a Loan
Party’s performance with respect to that Inventory) whatsoever other than a Lien
in favor of the



 

--------------------------------------------------------------------------------

 

25

Administrative Agent and Permitted Encumbrances that do not have priority over
the Lien securing the Secured Obligations pursuant to the terms of the
Collateral Agreement (or, in the case of Inventory at a terminal or warehouse or
in transit with a common carrier or other third party carrier, any Lien in
respect of which an appropriate Reserve shall have been established by the
Administrative Agent in its Permitted Discretion);

 

(c)                  which is, in the Administrative Agent’s opinion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale, not salable
at prices approximating at least the cost of such Inventory in the ordinary
course of business or unacceptable due to age, type, category and/or quantity;

 

(d)                  with respect to which any covenant, representation or
warranty contained in this Agreement or in the Loan Documents has been breached
or is not true or which does not conform to all standards imposed by any
Governmental Authority or is not covered by casualty insurance as required by
the provisions of this Agreement;

 

(e)                  in which any Person other than the applicable Loan Party
shall (i) have any direct or indirect ownership, interest or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)                  which is not finished goods or which constitutes
work-in-process, raw materials, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

 

(g)                  which is not located in the U.S. or is in transit with a
common carrier or other third party carrier from vendors and suppliers, provided
that Inventory in transit within the U.S. may be included as Eligible Inventory
despite the foregoing provision of this clause (g) so long as:

 

(i) if the applicable Loan Party’s rights with respect thereto are evidenced by
a bill of lading or comparable Document, such Document either (A) is
non-negotiable or (B) has been delivered to the Administrative Agent,

 

(ii) the common carrier or other third party carrier is not an Affiliate of the
applicable vendor or supplier, and

 

(iii) the customs broker is not an Affiliate of the Company;

 





 

--------------------------------------------------------------------------------

 

26

(h)      which is located in any location leased by the applicable Loan Party
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Reserve for rent, charges and other amounts due or to
become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion;

 

(i)      which is located in any third party storage facility or is in the
possession of a bailee (other than a third party processor) and (i) is evidenced
by a negotiable warehouse or terminal receipt or comparable Document unless such
Document has been delivered to the Administrative Agent or (ii) is not evidenced
by a Document, unless (A) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (B) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(j)      which is being processed offsite at a third party location or outside
processor (it being understood that the blending of gasoline and ethanol at a
terminal is not “processing” for purposes of this clause (j)), or is in-transit
to or from such third party location or outside processor (unless eligible under
clause (g) above);  

 

(k)      which is a discontinued product or component thereof;

 

(l)      which is the subject of a consignment by a Loan Party as consignor;

 

(m)      which is perishable;

 

(n)      which contains or bears any intellectual property rights licensed to a
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

 

(o)      which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory); or

 

(p)      for which reclamation rights have been asserted by the seller.

 

Notwithstanding the foregoing, the amount of Inventory shall be adjusted (1) as
required to eliminate intercompany profit, (2) to true up cost by eliminating
intercompany performance incentives and (3) to reflect general ledger
adjustments that have the effect of reducing Inventory value on the perpetual
accounting system.





 

--------------------------------------------------------------------------------

 

27

Notwithstanding anything to the contrary contained herein, no Inventory acquired
or originated by any Person acquired or formed after the Effective Date shall be
included as Eligible Inventory until a field examination (and, if required by
the Administrative Agent, an Inventory appraisal) with respect thereto has been
completed to the satisfaction of the Administrative Agent, including the
establishment of any Reserves required in the Administrative Agent’s Permitted
Discretion.  Field examinations and appraisals conducted pursuant to this
paragraph shall not count against the number of field examinations or appraisals
permitted pursuant to Section 5.15.

“Eligible Investment Grade Accounts” means, at any time, the Eligible Accounts
of any Loan Party at such time owed by Investment Grade Account Debtors.

“Eligible Midstream Refined Products Inventory” means Refined Products Inventory
of a Loan Party which (a) is not held for sale at a retail station and (b)
qualifies as Eligible Inventory.

“Eligible Other Accounts” means, at any time, the Eligible Accounts of any Loan
Party at such time that are not Eligible Investment Grade Accounts.

“Eligible Retail Merchandise Inventory” means Retail Merchandise Inventory of a
Loan Party which is held for sale in the ordinary course of business at a retail
station operated by such Loan Party and, unless otherwise approved by the
Administrative Agent in its Permitted Discretion, (a) is not located, stored or
maintained outside of any retail station owned or leased by a Loan Party and (b)
qualifies as Eligible Inventory.

“Eligible Retail Refined Products Inventory” means Refined Products Inventory of
a Loan Party which is held for sale in the ordinary course of business at a
retail station operated by such Loan Party that, unless otherwise approved by
the Administrative Agent in its Permitted Discretion, (a) is not located, stored
or maintained outside of any retail station owned or leased by a Loan Party and
(b) qualifies as Eligible Inventory.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions, written notices
or binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of, or human exposure to, any explosive, radioactive,
hazardous or toxic substance or waste or other pollutant, including petroleum or
petroleum distillates.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), to the
extent directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials to the extent arising from or
relating to any Environmental Law, (c) human



 

--------------------------------------------------------------------------------

 

28

exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, binding agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Murphy USA or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by Murphy USA or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Murphy USA or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by Murphy USA or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by Murphy USA or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Murphy
USA or any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status, within the meaning of Section 305
of ERISA.

“Ethanol Subsidiaries” means Hankinson Holding, LLC, Hankinson Renewable Energy,
LLC and Hereford Renewable Energy, LLC





 

--------------------------------------------------------------------------------

 

29

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Deposit Account” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by Murphy
USA or any Subsidiary in trust for any director, officer or employee of Murphy
USA or any Subsidiary or any employee benefit plan maintained by Murphy USA or
any Subsidiary or (ii) funds representing deferred compensation for the
directors and employees of Murphy USA and the Subsidiaries, (d) any deposit
account the funds in which consist solely of cash earnest money deposits or
funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for a Permitted Acquisition or any other
transaction permitted hereunder, (e) any deposit account into which are
deposited station receipts and from which the available funds are swept to the
Concentration Account at the end of each Business Day (whether directly or
through local concentration accounts that are in turn swept to the Concentration
Account on such Business Day) and (f)  other deposit accounts to the extent the
aggregate daily balance in all such accounts does not at any time exceed
$10,000,000.

“Excluded Securities Account” means any securities account the securities
entitlements in which consist solely of (a) securities entitlements held by
Murphy USA or any Subsidiary in trust for any director, officer or employee of
Murphy USA or any Subsidiary or any employee benefit plan maintained by Murphy
USA or any Subsidiary or (b) securities entitlements representing deferred
compensation for the directors and employees of Murphy USA and the Subsidiaries.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any CFC and (c)
any FSHCO; provided, that no Subsidiary that Guarantees the Senior Notes or any
other Material Indebtedness of Murphy USA, the Company or any Domestic
Subsidiary that is not itself an Excluded Subsidiary shall be an Excluded
Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for



 

--------------------------------------------------------------------------------

 

30

the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 2.20(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(f) and (d) any withholding Taxes imposed under
FATCA.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Company or any Subsidiary that (a) is outstanding on the
Effective Date and (b) is listed on Schedule 1.01.

“Existing Revolving Borrowings” has the meaning set forth in Section 2.22(e).

“Extending Lender” has the meaning set forth in Section 2.23(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Murphy USA, the
Company, the Administrative Agent and one or more Extending Lenders, effecting
an Extension Permitted Amendment and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.23.

“Extension Offer” has the meaning set forth in Section 2.23(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.23, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) in the case of Extended Loans that are Term Loans of any Class, a
modification of the scheduled amortization applicable thereto, provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Class, (c) in the case of
Extended Commitments that are Revolving Commitments of any Class, an extension
of the termination date applicable thereto (which in each case shall be for a
period of one year), (d) a modification of voluntary or mandatory prepayments
applicable thereto (including prepayment premiums and other restrictions
thereon), provided that in the case of Extended Loans that are Term Loans, such
requirements may provide that such Extended Loans may participate in any
mandatory prepayments on a pro rata basis (or on a basis that is less than a pro
rata basis) with the Loans of the applicable Extension Request Class, but may
not provide for prepayment



 

--------------------------------------------------------------------------------

 

31

requirements that are more favorable than those applicable to the Loans of the
applicable Extension Request Class, (e) an increase in the fees payable to, or
the inclusion of new fees to be payable to, the Extending Lenders in respect of
such Extension Offer or their Extended Loans or Extended Commitments and/or (f)
an addition of any affirmative or negative covenants applicable to Murphy USA,
the Company and the Subsidiaries, provided that any such additional covenant
with which Murphy USA, the Company and the Subsidiaries shall be required to
comply prior to the latest Maturity Date in effect immediately prior to such
Extension Permitted Amendment for the benefit of the Extending Lenders providing
such Extended Loans or Extended Commitments shall also be for the benefit of all
other Lenders.  

“Extension Request Class” has the meaning set forth in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to the foregoing and (ii) any similar law adopted by any non-U.S.
Governmental Authority pursuant to an intergovernmental agreement between such
non-U.S. jurisdiction and the United States.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” has the meaning set forth in the Commitment Letter.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the creation
of the Guarantees and Liens created thereby, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, and (b)
the execution, delivery and performance by each Loan Party of the Senior Notes
Documents to which it is to be a party, the issuance of the Senior Notes and the
use of the proceeds thereof.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or



 

--------------------------------------------------------------------------------

 

32

organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form 10” means the Form 10 Registration Statement and the exhibits thereto
filed by Murphy USA with the Securities and Exchange Commission on May 6, 2013,
as amended by Amendment No. 1 thereto filed with the Securities and Exchange
Commission on June 20, 2013, Amendment No. 2 filed on June 28, 2013, and
Amendment No. 3 filed on July 18, 2013, and as the same may subsequently be
amended by amendments filed with the Securities and Exchange Commission.

“FSHCO” means each Domestic Subsidiary substantially all of the assets of which
consist of voting Equity Interests in CFCs.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty



 

--------------------------------------------------------------------------------

 

33

issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount, as of any date of determination, of
any Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by the chief financial officer
of Murphy USA)).

“Hazardous Materials”  means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Murphy USA, the Company or the other Subsidiaries shall be a
Hedging Agreement.

“Immediate Family” of a Person means such Person’s spouse, children, siblings,
parents, mother-in-law and father-in-law, sons-in-law, daughters-in-law,
brothers-in-law and sisters-in-law.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Murphy USA, the Company, the Administrative Agent and one or more Incremental
Revolving Lenders, establishing Incremental Revolving Commitments and effecting
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.22.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.22, to make Revolving Loans and to acquire
participations in Letters of Credit, Swingline Loans and Protective Advances
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Total Exposure under such Incremental Facility
Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.





 

--------------------------------------------------------------------------------

 

34

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of Murphy USA, the Company or any other
Subsidiary and (iii) any purchase price adjustment or earnout incurred in
connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout is, or becomes, reasonably
determinable), (e) all Capital Lease Obligations of such Person, (f) the maximum
aggregate amount of all letters of credit and letters of guaranty in respect of
which such Person is an account party, (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others.  The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Intercompany Settlements”  has the meaning assigned thereto in the definition
of “Transactions”.

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08, which shall be, in the case of any such written request, in the
form of Exhibit G or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan or Protective Advance), the first Business Day following the last



 

--------------------------------------------------------------------------------

 

35

day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan or Protective Advance, the day that
such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Collateral Agreement.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Murphy USA)) in, any other Person that are held or
made by the specified Person.  The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment  in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of Murphy USA) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of



 

--------------------------------------------------------------------------------

 

36

capital, as the case may be, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such Investment, (d) any Investment (other
than any Investment referred to in clause (a), (b) or (c) above) in the form of
a transfer of Equity Interests or other property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the chief
financial officer of Murphy USA) of such Equity Interests or other property as
of the time of such transfer (less, in the case of any investment in the form of
transfer of property for consideration that is less than the fair value thereof,
the fair value (as so determined) of such consideration as of the time of the
transfer), minus the amount, as of such date of determination, of any portion of
such Investment repaid to the investor in cash as a return of capital, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such transfer, and (e) any Investment (other than any Investment
referred to in clause (a), (b), (c) or (d) above) in any Person resulting from
the issuance by such Person of its Equity Interests to the investor shall be the
fair value (as determined reasonably and in good faith by the chief financial
officer of Murphy USA) of such Equity Interests at the time of the issuance
thereof.

“Investment Grade Account Debtor” means, at any time, an Account Debtor that at
such time has a corporate credit rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) solely in respect of any
Existing Letter of Credit, the Person that is the issuer thereof and (c) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.06(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.06(k)), each in its capacity as an issuer of
Letters of Credit hereunder.  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.06 with respect to such Letters of Credit).

“Judgment Currency” has the meaning set forth in Section 9.18(b).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time.  The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time, adjusted to give effect to



 

--------------------------------------------------------------------------------

 

37

any reallocation under Section 2.21 of the LC Exposures of Defaulting Lenders in
effect at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the British Bankers Association (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, synthetic lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Refinancing Facility Agreements, each Borrowing
Subsidiary Joinder Agreement, each Borrowing Subsidiary Termination Agreement,
the Collateral Agreement, the other Security Documents, any agreement
designating an additional Issuing Bank as contemplated by Section 2.06(j) and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.10(c).

“Loan Parties” means Murphy USA, the Company, the Borrowing Subsidiaries and
each other Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.





 

--------------------------------------------------------------------------------

 

38

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Total Exposures and unused Revolving Commitments representing more than 50% of
the sum of the Aggregate Revolving Total Exposure and the unused Aggregate
Revolving Commitment at such time and (b) in the case of the Term Lenders of any
Class, Lenders holding outstanding Term Loans of such Class representing more
than 50% of all Term Loans of such Class outstanding at such time.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $25,000,000.

“Material Adverse Effect” means an event or condition that has had, or could
reasonably be expected to have, in a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of Murphy USA, the Company and the other Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) the rights of or benefits available to the Lenders under the
Loan Documents.  For the avoidance of doubt, the occurrence of any event or
condition that results in the Spin-Off being taxable to Murphy Oil, except if
neither Murphy USA nor the Company shall be required to indemnify Murphy Oil
pursuant to the Tax Matters Agreement for any tax liability resulting from such
event or condition, shall be a Material Adverse Effect.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Murphy USA, the Company or any other Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person; provided that the aggregate consideration therefor
(including Indebtedness assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $25,000,000.





 

--------------------------------------------------------------------------------

 

39

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of Murphy USA, the Company
and the other Subsidiaries in an aggregate principal amount of $25,000,000 or
more.  For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of Murphy USA, the Company or any other Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Murphy USA, the Company or such
other Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Maturity Date” means, as the context requires, the Revolving Maturity Date, the
Tranche A Term Maturity Date or the maturity date set forth in the applicable
Extension Agreement or Refinancing Facility Agreement for any Class of Loans
established pursuant to Section 2.23 or 2.24.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning Murphy USA, the Company, any other
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act.  For purposes of this definition, “material information” means information
concerning Murphy USA, the Company, the other Subsidiaries or any Affiliate of
any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States federal and state
securities laws and, where applicable, foreign securities laws.

“MOC Group” has the meaning assigned to such term in the definition of
“Transactions”.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Murphy Family” means (1) (i) the C.H. Murphy Family Investments Limited
Partnership; (ii) the estate and descendants of C.H. Murphy, Jr.; (iii) the
siblings of the late C.H. Murphy, Jr. and their respective estates and
descendants; (iv) the respective Immediate Family of, Immediate Family of
descendants of and descendants of Immediate Family of, any individual included
in clause (ii) or (iii); (v) any trust established for the benefit of any of the
foregoing or any charitable trust or foundation established by any of the
foregoing, and the respective trustees, fiduciaries and beneficiaries of any
such trust or foundation acting in such capacity; and (vi) any corporation,
limited partnership, limited liability company or other entity Controlled by any
of the foregoing; and (2) any successor (other than by assignment or transfer)
of any of the foregoing.





 

--------------------------------------------------------------------------------

 

40

“Murphy Oil” means Murphy Oil Corporation, a Delaware corporation.

“Murphy Oil Distribution”  has the meaning assigned thereto in the definition of
“Transactions”.

“Murphy USA” means Murphy USA Inc., a Delaware corporation.

“MUSA Group” has the meaning assigned to such term in the definition of
“Transactions”.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out‑of‑pocket expenses paid in connection with such event by Murphy USA
and the Subsidiaries to Persons that are not Affiliates of Murphy USA or any
Subsidiary, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by Murphy USA and the Subsidiaries as a result of such event
to repay Indebtedness (other than any Loans) secured by such asset and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by Murphy USA
and the Subsidiaries, and the amount of any reserves established by Murphy USA
and the Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of Murphy USA); provided that in the
case of a sale of an Ethanol Subsidiary or its assets, Net Proceeds will be
further increased or reduced by the net settlement amount received or paid by
Murphy USA, the Company and the Subsidiaries in respect of any Hedging
Agreements entered into by such Ethanol Subsidiary to hedge corn prices
 (but, in connection with the sale of an Ethanol Subsidiary, limited to the
portion of such net settlement amount received or paid by Murphy USA or another
Subsidiary not the subject of such sale).  For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.





 

--------------------------------------------------------------------------------

 

41

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Payment Intangibles” has the meaning assigned to such term in the Collateral
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by Murphy USA or
any Subsidiary in a transaction or series of transactions of Equity Interests
in, or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person if (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person (including each subsidiary of such
Person) is organized under the laws of the United States of America, any State
thereof or the District of Columbia and, upon the consummation of such
acquisition, will be a wholly owned Subsidiary that is a Domestic Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
tender offer followed by a merger, such Person (including each subsidiary of
such Person) will become a wholly owned Subsidiary that is a Domestic Subsidiary
reasonably promptly thereafter upon the consummation of the second-step merger),
in each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Borrower or a
Subsidiary Loan Party; provided that (i) such purchase or acquisition was



 

--------------------------------------------------------------------------------

 

42

not preceded by, or consummated pursuant to, an unsolicited tender offer or
proxy contest initiated by or on behalf of Murphy USA, the Company or any other
Subsidiary, (ii) all transactions related thereto are consummated in accordance
with applicable law, (iii) the business of such Person, or such assets, as the
case may be, constitute a business permitted under Section 6.03(b), (iv) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to each newly created or acquired Subsidiary or assets in
order to satisfy the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” shall have been taken (or arrangements
for the taking of such actions satisfactory to the Administrative Agent shall
have been made), (v) at the time of and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, (vi) after giving effect to such purchase or other acquisition, and
any related incurrence of Indebtedness, on a pro forma basis in accordance with
Section 1.04(b), (A) Availability shall exceed the greater of (1) 25% of the
lesser of the aggregate Revolving Commitments and the Borrowing Base and (2)
$100,000,000, and (B) Murphy USA and the Company shall be in compliance with the
covenants set forth in Section 6.11 (determined as if a Covenant Period were
then applicable) and, if any Term Loans shall be outstanding, Section 6.12
(calculated as of the last day of, or for, the period of four consecutive fiscal
quarters of Murphy USA then most recently ended for which the financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or prior
to the first such delivery, as of, or for, such period ended on June 30, 2013)),
 provided that, for purposes of determining the Secured Leverage Ratio under
Section 6.12, Total Indebtedness shall be determined on a pro forma basis as of
the date of the consummation of such purchase or other acquisition and pro forma
effect shall be given to such purchase or acquisition as provided in Section
1.04(b) and (vii) Murphy USA and the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Murphy USA or the
Company, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (vi) above.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment in accordance with the Administrative Agent’s credit policies.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;





 

--------------------------------------------------------------------------------

 

43

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Murphy USA or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Murphy USA or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Murphy USA or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by Murphy USA or any Subsidiary in excess of those
required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by Murphy USA and the Subsidiaries in the ordinary course of
business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and





 

--------------------------------------------------------------------------------

 

44

(k) Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition thereof, the highest
credit rating obtainable from S&P or Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Rule 2a‑7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of



 

--------------------------------------------------------------------------------

 

45

Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Murphy USA or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Prepayment Event” means:

(a) any sale, transfer, lease or other disposition (including pursuant to a
Sale/Leaseback Transaction or by way of merger or consolidation) of any asset of
Murphy USA, a Borrower or any other Subsidiary, including any sale or issuance
to a Person other than Murphy USA, a Borrower or any other Subsidiary of Equity
Interests in any Subsidiary, other than (i) dispositions described in clauses
(a) through (h) of Section 6.05 and (ii) other dispositions resulting in
aggregate Net Proceeds not exceeding $2,500,000 during any fiscal year of Murphy
USA;

(b)            any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any asset
of Murphy USA, a Borrower or any other Subsidiary resulting in aggregate Net
Proceeds of $2,500,000 or more during any fiscal year of Murphy USA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Projections” has the meaning set forth in Section 3.04(e).

“Protective Advances” shall have the meaning assigned to such term in
Section 2.05.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among Murphy
USA, the Company, the Administrative Agent and one or more Refinancing Term
Lenders, establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.24.





 

--------------------------------------------------------------------------------

 

46

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Indebtedness) an obligor in respect of
such Original Indebtedness, and shall not constitute an obligation of Murphy USA
if Murphy USA shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of Murphy USA only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.

“Refinancing Term Lender” has the meaning set forth in Section 2.24(a).

“Refinancing Term Loan” has the meaning set forth in Section 2.24(a).





 

--------------------------------------------------------------------------------

 

47

“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.24(a).

“Refined Products Inventory” means Inventory consisting of gasoline, diesel
fuel, ethanol fuel and other refined fuel products satisfactory to the
Administrative Agent in its Permitted Discretion held for sale in the ordinary
course of business by a Loan Party.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Report” means reports prepared by the Administrative Agent or another person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Loans, Revolving Total Exposures and unused Commitments representing more than
50% of the sum of the Loans, Revolving Total Exposures and unused Commitments at
such time.

“Reserves” means any and all reserves which the Administrative Agent deems it
appropriate, in its Permitted Discretion, to maintain (including, without
limitation, reserves for excise tax collection and sales tax collection,
transportation reserves, reserves for accrued and unpaid interest on the Loan
Document Obligations, Banking Services Reserves, volatility reserves, reserves
for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
in respect of Inventory, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Secured Hedging Agreement
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Murphy
USA, the Company or any other Subsidiary, or any payment or distribution
(whether in cash,



 

--------------------------------------------------------------------------------

 

48

securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in Murphy USA, the Company or any other
Subsidiary.

“Restricted Subsidiary” means a Subsidiary that is not an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” has the meaning set forth in Section 2.22(e).

“Retail Merchandise Inventory” means snacks, beverages, tobacco products and
non-food merchandise held for sale in the ordinary course of business by a Loan
Party, but excluding lottery tickets.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Swingline Loans and Protective Advances hereunder, expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Revolving Total Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09, (b) increased from time to
time pursuant to Section 2.22 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or the Incremental Facility Agreement
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Commitments
is $450,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Revolving Maturity Date” means the fifth anniversary of the Effective Date (or,
if such date is not a Business Day, the first Business Day following such date).





 

--------------------------------------------------------------------------------

 

49

“Revolving Total Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s Revolving Exposure and its Applicable Percentage of the
aggregate principal amount of the Protective Advances at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Murphy USA, the Borrowers or any other Subsidiary whereby Murphy USA, the
Borrowers or such Subsidiary sells or transfers such property to any Person and
Murphy USA, the Borrowers or any other Subsidiary leases such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, from such Person or its Affiliates.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC or the
U.S. Department of State, (b) any Person operating, organized or resident in a
jurisdiction that is the subject of any Sanctions or (c) any Person controlled
by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC or the U.S. Department of
State.

“SEC” means the United States Securities and Exchange Commission.

“Secured Hedging Agreement Obligations” of a Loan Party means any and all
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedging Agreements permitted hereunder with a Person that is a Lender or
an Affiliate of a Lender at the time it enters into such Hedging Agreement (or,
in the case of any Hedging Agreement in effect on the Effective Date, is a
Lender or an Affiliate of a Lender on the Effective Date), and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Hedging Agreement transaction; provided that such Hedging Agreement is
designated as a “Secured Hedging Agreement” in a writing from the Company and
the provider thereof to the Administrative Agent in form and detail reasonably
acceptable to the Administrative Agent substantially contemporaneously with the
effectiveness of such Hedging Agreement (or, in the case of any Hedging
Agreement in effect on the Effective Date, substantially contemporaneously with
the Effective Date).

“Secured Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date that is secured by a Lien on any asset or property of Murphy
USA, the Company or any Restricted Subsidiary to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of Murphy USA ended on or most
recently prior to such date.





 

--------------------------------------------------------------------------------

 

50

“Secured Obligations” has the meaning set forth in the Collateral Agreement.

“Secured Parties” has the meaning set forth in the Collateral Agreement.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Control Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.03 or 5.12
or pursuant to any Loan Document to secure the Secured Obligations.

“Senior Notes” means up to $500,000,000 aggregate principal amount of senior
unsecured notes of the Company issued prior to the Effective Date (and the net
proceeds of which will be made available to the Company on the Effective Date)
and having a maturity not earlier than the day that is 91 days after the
Revolving Maturity Date, and the Indebtedness represented thereby.

“Senior Notes Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantee or other right in
respect thereof.

“Signing Date” means August 6, 2013.

“Specified Event of Default” means an Event of Default (a) arising under clause
(a) or (b) of Article VII, (b) arising with respect to any Loan Party under
clause (i) or (j) of Section 7.01 or (c) resulting from the failure to comply
with Section 5.01(c), 5.14 or 6.12 or any representation or warranty contained
in any Borrowing Base Certificate proving to have been incorrect in any material
respect in a manner adverse to interests of the Lenders when made or deemed
made.

“Spin-Off” has the meaning assigned to such term in the definition of
“Transactions”.

“Spin-Off Documents” means the Distribution Agreement, the Tax Matters
Agreement, the Trademark License Agreement and each other document entered into
by any member of the MOC Group, on the one hand, and any member of the MUSA
Group, on the other hand, in connection with the Transactions or required to be
delivered thereunder, including the transition services agreement, the employee
matters agreement, the trademark assignment agreement, the lease agreements and
the aircraft agreements referred to in the Form 10 or the Distribution
Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency



 

--------------------------------------------------------------------------------

 

51

funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors).  Such reserve percentages shall include those imposed
pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Murphy USA (including the Company).

“Subsidiary Guarantor” means (a) each Borrowing Subsidiary and (b) each other
Domestic Subsidiary that is not an Excluded Subsidiary.

“Subsidiary Loan Party” means each Subsidiary that is a party to this Agreement
or the Collateral Agreement.  Unless the context requires otherwise, the term
“Subsidiary Loan Party” shall include the Company.

“Supermajority Lenders” means, subject to Section 2.21, at any time, Lenders
having Term Loans, Revolving Total Exposures and unused Commitments representing
at least 66.7% of the sum of the Term Loans, Revolving Total Exposures and
unused Commitments at such time.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I or any other form approved by the Administrative Agent.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time, adjusted to give effect to any reallocation
under Section 2.21 of the Swingline Exposures of Defaulting Lenders in effect at
such time.





 

--------------------------------------------------------------------------------

 

52

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means the Person named as such on the cover page of this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into prior
to the Effective Date between Murphy Oil and Murphy USA, the terms of which will
be consistent in all material respects with the information set forth in the
Form 10 as in effect on the Signing Date.

“Term Commitment” means a Tranche A Term Commitment or any other Class of Term
Commitment established pursuant to Section 2.23 or 2.24.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Tranche A Term Loan or any other Class of Term Loan
established pursuant to Section 2.23 or 2.24.

“Test Period” means, for any date of determination under this Agreement, the
then most recent period of four consecutive fiscal quarters of Murphy USA, or,
prior to the end of the fiscal quarter in which the Effective Date occurs, the
four period of four consecutive fiscal quarters ended June 30, 2013.

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of Murphy USA and its consolidated Restricted
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet being below
the stated principal amount of such Indebtedness), and (b) the aggregate
principal amount of Indebtedness of Murphy USA and its consolidated Restricted
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (b) above, the term “Indebtedness” shall
not include contingent obligations of Murphy USA, the Company or any other
Restricted Subsidiary as an account party in respect of any letter of credit or
letter of guaranty to the extent such letter of credit or letter of guaranty
does not support Indebtedness.





 

--------------------------------------------------------------------------------

 

53

“Trademark License Agreement” means the Trademark License Agreement to be
entered into prior to the Effective Date between Murphy Oil and Murphy USA, the
terms of which will be consistent in all material respects with the information
set forth in the Form 10 as in effect on the Signing Date.

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan on the Effective Date,
expressed as an amount representing the maximum principal amount of the Tranche
A Term Loan to be made by such Lender, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Tranche A Term Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Term Commitment, as applicable.  The
initial aggregate amount of the Lenders’ Tranche A Term Commitments is
$150,000,000.

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Tranche A Term Maturity Date” means the third anniversary of the Effective Date
(or, if such date is not a Business Day, the first Business Day following such
date).

“Transactions” means the Financing Transactions, the other transactions
contemplated hereby and the following transactions, together with all other
transactions pursuant to and the performance of all other obligations under the
Spin-Off Documents: (i) Murphy Oil will contribute to the Company (1) the real
estate located at 422 North Washington Avenue, El Dorado, Arkansas and
appurtenant furniture, fixtures and personal property, (2) the real estate
located at 200 Peach Street, El Dorado, Arkansas (but excluding, for the
avoidance of doubt, lots 2 and 3 of Block 9, Original Town of El Dorado) and
certain appurtenant furniture, fixtures and personal property, (3) a Cessna
Citation 560XL aircraft and (4) licenses associated with the SolArc and the PDI
information systems and hardware primarily related thereto and, in each case,
any related liabilities (collectively, the “Asset Contribution”); (ii) the
Company will liquidate Murphy Latin America Refining & Marketing, Inc., Murphy
LOOP, Inc. and Murphy Lot Holdings, LLC by merging each with and into the
Company; (iii) the Company will transfer and assign to Murphy Oil all of the
Assigned Marks (as such term is defined in the trademark assignment agreement);
(iv) the Company will distribute (the “Murphy Oil Distribution”) to Murphy Oil
(A) a cash dividend of $650,000,000 and (B) all of the stock of (x) Murphy Gas
Gathering Inc., (y) Arkansas Oil Company and (z) Murphy Crude Oil Marketing,
Inc.; (v) Murphy Oil will contribute all of the stock of the Company to Murphy
USA (making the Company a wholly owned Subsidiary of Murphy USA) in exchange for
shares of common stock of Murphy USA pursuant to the Distribution Agreement (the
“Stock Contribution” and, together with the Asset



 

--------------------------------------------------------------------------------

 

54

Contribution, the “Contributions”), which stock Murphy Oil will distribute
(together with all other common stock of Murphy USA held by Murphy Oil) to its
stockholders (the “Spin-Off”); and (vi) all intercompany receivables, payables
and other balances, in each case, that arise on or before the effective date of
the Spin-Off between Murphy Oil and its subsidiaries (other than any member of
the MUSA Group (as defined in this definition)), including all predecessors to
such persons (the “MOC Group”), on the one hand, and Murphy USA and its
Subsidiaries as of the effective time of the Spin-Off and after giving effect to
the Asset Contribution, the Murphy Oil Distribution, the Contributions and the
Spin-Off, including all predecessors to such persons (the “MUSA Group”), on the
other hand (collectively, “Intercompany Accounts”), will be settled by one or
more (1) cash payments in respect of such Intercompany Accounts and/or (2)
distributions of such Intercompany Accounts (and/or an amount of cash in respect
thereof that will be used to make a cash payment pursuant to clause (1) above)
and/or (3) contributions to capital of such Intercompany Accounts (and/or an
amount of cash in respect thereof that will be used to make a cash payment
pursuant to clause (1) above), in each case, between one or more members of the
MOC Group, on the one hand, and one or more members of the MUSA Group, on the
other hand, provided that the net cash payments made from the MUSA Group to the
MOC Group pursuant to clauses (1), (2) and (3) shall not in the aggregate exceed
$50,000,000 (the payments, distributions, and/or contributions described in this
clause (vi), collectively, the “Intercompany Settlements”).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiaries” means, initially, Hankinson Holding, LLC, Hankinson
Renewable Energy, LLC, Hereford Renewable Energy, LLC and Murphy Crude Supply,
LLC; provided that if at any time the Company delivers written notice to the
Administrative Agent designating any Unrestricted Subsidiary and its
subsidiaries, if any, as Restricted Subsidiaries, such Subsidiaries shall cease
to be Unrestricted Subsidiaries immediately upon the Administrative Agent’s
receipt of such notice.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of income and comprehensive income, cash
flows or stockholders’ equity of Murphy USA and its consolidated Subsidiaries,
such financial statement (in substantially the same form) prepared on the basis
of consolidating the accounts of Murphy USA and the Restricted Subsidiaries and
treating Unrestricted Subsidiaries as if they were not consolidated with Murphy
USA and otherwise eliminating all accounts of Unrestricted Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.18(f)(ii)(B)(3).





 

--------------------------------------------------------------------------------

 

55

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Except as otherwise provided herein and unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall, except as otherwise provided herein, be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and binding interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any



 

--------------------------------------------------------------------------------

 

56

particular provision hereof and (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. 

SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations.    (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Murphy USA or
any Subsidiary at “fair value”, as defined therein and (B) without giving effect
to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on August
17, 2010, or any other proposals issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect on the date hereof.

(b)                    All pro forma computations required to be made hereunder
giving effect to any Material Acquisition, Material Disposition, Permitted
Acquisition or other transaction shall be calculated after giving pro forma
effect thereto (and, in the case of any pro forma computations made hereunder to
determine whether such Material Acquisition, Material Disposition, Permitted
Acquisition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the pro forma
financial statements referred to in Section 3.04(b)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities



 

--------------------------------------------------------------------------------

 

57

Act.  If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

SECTION 1.05.  Effectuation of Transactions.  All references herein to Murphy
USA, the Borrowers and the other Subsidiaries shall be deemed to be references
to such Persons, and all the representations and warranties of Murphy USA, the
Company and the other Loan Parties contained in this Agreement and the other
Loan Documents shall be deemed made, in each case, after giving effect to the
Spin-Off and the other Transactions to occur on the Effective Date, unless the
context otherwise requires.

SECTION 1.06.  Status of Obligations.   (a)  Murphy USA and the Borrowers
represent, warrant and agree that the Loan Document Obligations will at all
times constitute “Credit Agreement Obligations” under and as defined in the
Senior Notes Documents.

(b)                    In the event that Murphy USA, the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, Murphy USA and the Company shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Loan Document
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Lenders to have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Loan Document Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

SECTION 1.07.  Obligations Joint and Several.  Each agreement in any Loan
Document by any Borrower to make any payment, to take any action or otherwise to
be bound by the terms thereof is a joint and several agreement of all the
Borrowers, and each obligation of any Borrower under any Loan Document shall be
a joint and several obligation of all the Borrowers.

SECTION 1.08.  Excluded Swap Obligations.  (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee (including, for the
avoidance of doubt, the obligations of each Borrower under the Loan Documents
insofar as such Borrower is jointly liable for obligations incurred by any other
Borrower)  by any Loan Party under any Loan Document shall include a Guarantee
of any Secured Obligation that, as to such Loan Party, is an Excluded Swap
Obligation and no Collateral provided by any Loan Party shall secure any Secured
Obligation that, as to such Loan



 

--------------------------------------------------------------------------------

 

58

Party, is an Excluded Swap Obligation.  In the event that any payment is made
by, or any collection is realized from, any Loan Party as to which any Secured
Obligations are Excluded Swap Obligations, or from any Collateral provided by
such Loan Party, the proceeds thereof shall be applied to pay the Secured
Obligations of such Loan Party as otherwise provided herein without giving
effect to such Excluded Swap Obligations and each reference in this Agreement or
any other Loan Document to the ratable application of such amounts as among the
Secured Obligations or any specified portion of the Secured Obligations that
would otherwise include such Excluded Swap Obligations shall be deemed so to
provide.

(b)  The following terms shall for purposes of this Section 1.08 have the
meanings set forth below:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to Guarantor, any Swap Obligation
if, and to the extent that, the Guarantee by such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result of the agreement in Section 2.07 of the
Collateral Agreement or any other Guarantee or other support agreement in
respect of the obligations of such Subsidiary Guarantor by the Company or
another Person that constitutes an “eligible contract participant”).


ARTICLE II

The Credits

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make Revolving Loans to the Borrowers from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Total Exposure
exceeding such



 

--------------------------------------------------------------------------------

 

59

Lender’s Revolving Commitment or (ii) the Aggregate Revolving Total Exposure
exceeding the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base; subject, in the case of clause (ii), to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.05; and (b) to make a Tranche A Term Loan to the
Company on the Effective Date in a principal amount not exceeding its Tranche A
Term Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02.  Loans and Borrowings.    (a)  Each Loan (other than a Swingline
Loan or a Protective Advance) shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b)  Subject to Section 2.15, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower may request in accordance herewith; provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings unless the applicable
Borrower shall have given the notice required for a Eurocurrency Borrowing under
Section 2.03 and provided an indemnity letter, in form and substance reasonably
satisfactory to the Administrative Agent, extending the benefits of Section 2.17
to Lenders in respect of such Borrowings.  Each Swingline Loan and each
Protective Advance shall be an ABR Loan.  Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing.  At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the lesser of entire unused balance of the Aggregate Revolving
Commitment and the amount of Availability or that is equal to the amount
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(f).  Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a Swingline
Loan may be in an aggregate amount that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(f).  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that



 

--------------------------------------------------------------------------------

 

60

there shall not at any time be more than a total of 10 (or such greater number
as may be agreed to by the Administrative Agent) Eurocurrency Borrowings
outstanding.

(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing or
Term Borrowing, the applicable Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made on
the Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)   whether the requested Borrowing is to be a Revolving Borrowing or a
Tranche A Term Borrowing;

(ii)  the aggregate amount of such Borrowing;

(iii)  the date of such Borrowing, which shall be a Business Day;

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)   in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)  the location and number of the account of the applicable Borrower to which
funds are to be disbursed or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f), the identity of the Issuing Bank that made such LC
Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.





 

--------------------------------------------------------------------------------

 

61

SECTION 2.04.  Swingline Loans.    (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
$75,000,000 or (ii) the Aggregate Revolving Total Exposure exceeding the lesser
of (A) the Aggregate Revolving Commitment and (B) the Borrowing Base; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

(b)  To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone not later than 12:00 noon, New
York City time, on the day of the  proposed Swingline Loan.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request.  Each such telephonic and written Borrowing
Request shall specify the requested date (which shall be a Business Day) and the
amount of the requested Swingline Loan and the location and number of the
account of the applicable Borrower to which funds are to be disbursed or, in the
case of any Swingline Loan requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(f), the identity of the Issuing Bank
that has made such LC Disbursement.  Promptly following the receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise the Swingline Lender of the details thereof.  The Swingline Lender
shall make each Swingline Loan available to the applicable Borrower by means of
a wire transfer to the account specified in such Borrowing Request or to the
applicable Issuing Bank, as the case may be, by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of the Swingline Loans in which the Revolving Lenders will be
required to participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of Murphy USA and the Borrowers deemed made pursuant
to Section 4.02, unless, at least one Business Day prior to the time such
Swingline Loan was made, the Majority in Interest of the Revolving Lenders shall
have notified the Swingline Lender (with a copy to the Administrative Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent



 

--------------------------------------------------------------------------------

 

62

set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Swingline
Loan were then made (it being understood and agreed that, in the event the
Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).  Each Revolving Lender further
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders.  The Administrative Agent
shall notify the Company and, if the Borrowing Request is made by a Loan Party
other than the Company, the applicable Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrowers (or other Person on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the applicable Borrower
for any reason.  The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligation to repay such Swingline Loan.

SECTION 2.05.  Protective Advances.   (a)  Subject to the limitations set forth
below, the Administrative Agent is authorized by the Company and the Revolving
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Loans to the Company, on behalf of
all Revolving Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Loan Document
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses described
in Section 9.03) and other sums payable under the Loan Documents (any such Loans
are herein referred to as “Protective Advances”); provided, that the aggregate
amount of Protective Advances outstanding at any time shall not exceed
$45,000,000; provided further, that the making of any such Loan shall not cause
the aggregate amount of outstanding Protective



 

--------------------------------------------------------------------------------

 

63

Advances plus the Aggregate Revolving Exposure to exceed the Aggregate Revolving
Commitment.  Protective Advances may be made even when a Default exists or the
conditions precedent set forth in Section 4.02 are not otherwise satisfied.  The
Protective Advances shall be secured by the Liens created by the Security
Documents and shall constitute Loan Document Obligations.  All Protective
Advances shall be ABR Borrowings.  Without affecting Protective Advances already
made, the Administrative Agent’s authorization to make future Protective
Advances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make
Revolving Loans to repay any Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.05(b).

(b)  Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender's Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent and
applied in respect of such Protective Advance.

 

SECTION 2.06.  Letters of Credit.    (a)  General.  Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account (or so long as the Company is a joint and several
co-applicant with respect thereto, the account of any Subsidiary), denominated
in dollars and in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Revolving Availability Period. The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided in the first sentence of this paragraph, it will be
fully responsible for the reimbursement of LC Disbursements, the payment of
interest thereon and the payment of fees due under Section 2.13(b) to the same
extent as if it were the sole account party in respect of such Letter of
Credit.  Each Existing Letter of Credit shall be deemed, for all purposes of
this Agreement (including paragraphs (d) and (f) of this Section), to be a
Letter of Credit issued hereunder for the account of the applicable
Borrower.  Notwithstanding anything contained in any letter of credit
application furnished to any Issuing Bank in connection with the issuance of any
Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and



 

--------------------------------------------------------------------------------

 

64

the terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
 To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit.  If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure will not
exceed $200,000,000 and (ii) the Aggregate Revolving Total Exposure will not
exceed the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base.  Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (l) of this Section.

(c)  Expiration Date.  Each Letter of Credit shall by its terms expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the applicable Borrower and the applicable Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.  In the event the Revolving Maturity
Date shall be extended as provided in Section 2.23, Letters of Credit with
expiry dates beyond the original Revolving Maturity Date will be limited to the
amount of the Revolving Commitments that shall have been extended beyond that
date.

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the



 

--------------------------------------------------------------------------------

 

65

issuer thereof hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank under such Letter of Credit and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default,
any reduction or termination of the Revolving Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of Murphy USA and the Borrowers deemed made pursuant to Section 4.02, unless, at
least one Business Day prior to the time such Letter of Credit is issued,
amended, renewed or extended (or, in the case of an automatic renewal permitted
pursuant to paragraph (c) of this Section, at least one Business Day prior to
the time by which the election not to extend must be made by the applicable
Issuing Bank), the Administrative Agent or the Majority in Interest of the
Revolving Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

(e)  Disbursements.  Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.



 

--------------------------------------------------------------------------------

 

66

(f)  Reimbursements.  If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on any Business
Day, then 1:30 p.m., New York City time, on such Business Day or (ii) otherwise,
1:30 p.m., New York City time, on the Business Day immediately following the day
that such Borrower receives such notice; provided that, if the amount of such LC
Disbursement is equal to or greater than the applicable borrowing minimum set
forth in Section 2.02(c), the applicable Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the applicable Borrower fails to reimburse any
LC Disbursement by the time specified above, the Administrative Agent shall
notify each Revolving Lender of such failure, the payment then due from such
Borrower in respect of the applicable LC Disbursement and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from such Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the applicable Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR Revolving Borrowing or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

(g)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date



 

--------------------------------------------------------------------------------

 

67

thereof or of the Commitments or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (with such absence to be presumed unless otherwise
determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Revolving Loans; provided
that if the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, Section 2.14(c) shall
apply.  Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.

(i)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the



 

--------------------------------------------------------------------------------

 

68

Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the applicable
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to a Borrower described in
clause (i) or (j) of Article VII.  The Borrowers also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.12(b), 2.12(c) or 2.21.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall,
notwithstanding anything to the contrary in the Security Documents, be applied
by the Administrative Agent to reimburse the Issuing Banks for LC Disbursements
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrowers
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrowers under this Agreement.  If
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default have been cured or waived.  If the
Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.12(b) or 2.12(c), such amount (to the extent not applied
as aforesaid) shall be returned to the Borrowers to the extent that, after
giving effect to such return, the Aggregate Revolving Total Exposure would not
exceed the Aggregate Revolving Commitment and no Default shall have occurred and
be continuing.  If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.21, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers as promptly as
practicable to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral and no Default shall have occurred and be
continuing.

(j)  Designation of Additional Issuing Banks.  The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more



 

--------------------------------------------------------------------------------

 

69

Revolving Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Company,
the Administrative Agent and such designated Revolving Lender and, from and
after the effective date of such agreement, (i) such Revolving Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k)  Termination of an Issuing Bank.  The Company may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to
zero.  At the time any such termination shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.13(b).  Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit.

(l)  Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m)  LC Exposure Determination.  For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall



 

--------------------------------------------------------------------------------

 

70

be deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases (other than any such increase consisting of the
reinstatement of an amount previously drawn thereunder and reimbursed), whether
or not such maximum stated amount is in effect at the time of determination.

SECTION 2.07.  Funding of Borrowings.    (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04 and Protective Advances shall be made as provided in Section
2.05.  The Administrative Agent will make any Loan available to the applicable
Borrower by promptly remitting the amounts so received, in like funds, to an
account of such Borrower or, in the case of ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(f), to the
Issuing Bank specified by the applicable Borrower in the applicable Borrowing
Request.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by such Borrower, the interest rate
applicable to ABR Revolving Loans.  If such Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

SECTION 2.08.  Interest Elections.    (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03.  Thereafter, the
applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods



 

--------------------------------------------------------------------------------

 

71

therefor, all as provided in this Section.  The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.

(b)  To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request.  Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)  if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(c)  Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Term Borrowing, be continued as a Eurocurrency Borrowing for an
additional Interest Period of one month or (ii) in the case of a Revolving
Borrowing, be converted to an ABR Borrowing. 



 

--------------------------------------------------------------------------------

 

72

Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing with respect to
Murphy USA or any Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Company of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
such Class shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09.  Termination and Reduction of Commitments.    (a)  Unless
previously terminated, (i) each of the Revolving Commitments and the Tranche A
Term Commitments shall automatically terminate at 5:00 p.m., New York City time,
on September 30, 2013, if the Effective Date shall not have occurred by such
time, (ii) the Revolving Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Revolving Maturity Date, (iii) the Tranche A Term
Commitments shall automatically terminate immediately following the making of
the Tranche A Term Loans on the Effective Date, and (iv) each Class of
Commitments established pursuant to Section 2.23 or 2.24 shall terminate at the
time specified therefor in the applicable Extension Agreement or Refinancing
Facility Agreement.

(b)  The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans, Swingline Loans or Protective Advances in
accordance with Section 2.12, (A) the Aggregate Revolving Total Exposure would
exceed the Aggregate Revolving Commitment.

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof.  Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof.  Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.



 

--------------------------------------------------------------------------------

 

73

SECTION 2.10.  Repayment of Loans; Evidence of Debt.    (a)  Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender made to such Borrower on the Revolving Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender made to such Borrower as provided in
Section 2.11, (iii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan to such Borrower on the earlier of the Revolving Maturity
Date and the fifth Business Day after such Swingline Loan is made, and (iv) to
the Administrative Agent the then unpaid amount of each Protective Advance on
the earlier of the Revolving Maturity Date and demand by the Administrative
Agent in respect of such Protective Advance; provided that on each date that a
Revolving Borrowing is made by any Borrower, such Borrower shall repay all its
Swingline Loans on the date such Borrowing is made.

(b)  The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of any Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.

(c)  Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, each Borrower with respect to such Class shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

(d)  On each Business Day while a Cash Dominion Period is in effect, the
Administrative Agent shall (except as provided in clause (ii) of Section
2.19(g)) apply all funds credited to the ABL Collection Account on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first, to prepay
any Protective Advances that may be outstanding, second, to prepay the Swingline
Loans, third, to prepay the Revolving Loans and, fourth, to cash collateralize
outstanding LC Exposure in the manner provided in Section 2.06(i).  For the
avoidance of doubt, funds used to reduce outstanding amounts may be reborrowed,
subject to satisfaction of the conditions set forth in Section 4.02.

SECTION 2.11.  Amortization of Term Loans.    (a)  The Borrower shall repay
Tranche A Term Borrowings on the first anniversary of the Effective Date, and on
each date thereafter that is three months after the most recent such payment, in
an amount for each such date equal to 10% of the amount of the Tranche A Term
Loans made on the



 

--------------------------------------------------------------------------------

 

74

Effective Date (as such amounts may be adjusted pursuant to paragraph (c) of
this Section):  

(b)  To the extent not previously paid, (i) all Tranche A Term Borrowings shall
be due and payable on the Tranche A Term Maturity Date and (ii) all the Term
Borrowings of each Class of Term Loans established pursuant to Section 2.23 or
2.24 shall be due and payable on the Maturity Date established therefor in the
applicable Extension Agreement or Refinancing Facility Agreement.

(c)  Any prepayment of a Tranche A Term Borrowing shall be applied to reduce the
subsequent scheduled repayments of the Tranche A Term Borrowings to be made
pursuant to this Section ratably based on the amount of such scheduled
repayments.  Any prepayment of any Class of Term Loans established pursuant to
Section 2.23 or 2.24 shall be applied to reduce the subsequent scheduled
repayments of the Loans of such Class as shall be specified in the applicable
Extension Agreement or Refinancing Facility Agreement.

(d)  Prior to any repayment of any Term Borrowings of any Class under this
Section, the applicable Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such selection not later
than 11:00 a.m., New York City time, three Business Days before the scheduled
date of such repayment.  Each repayment of a Term Borrowing shall be applied
ratably to the Loans included in the repaid Term Borrowing.  Repayments of Term
Borrowings shall be accompanied by accrued interest on the amounts repaid.

SECTION 2.12.  Prepayment of Loans.    (a)  The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

(b)  If at any time (i) the Aggregate Revolving Exposure exceeds the lesser of
(A) the Aggregate Revolving Commitment and (B) the Borrowing Base, or (ii) the
Aggregate Revolving Total Exposure exceeds the Aggregate Revolving Commitment,
then in each case the Borrowers shall, until the amount of such excess shall
have been eliminated, first, prepay any Protective Advances that may be
outstanding, second, prepay the Swingline Loans, third, prepay the Revolving
Loans and, fourth, cash collateralize outstanding LC Exposure in the manner
provided in Section 2.06(i).

(c)  In the event and on each occasion that, during any Cash Dominion Period,
any Net Proceeds are received by or on behalf of any Loan Party in respect of
any ABL Prepayment Event, the Borrowers shall, immediately after such Net
Proceeds are received, apply such Net Proceeds as follows until all such Net
Proceeds shall have been so applied or all the Revolving Total Exposure shall
have been prepaid or cash collateralized:  first, to prepay any Protective
Advances that may be outstanding, second, to prepay the Swingline Loans, third,
to prepay the Revolving Loans and, fourth, to cash collateralize outstanding LC
Exposure in the manner provided in Section 2.06(i).



 

--------------------------------------------------------------------------------

 

75

(d)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of Murphy USA, the Company or any Subsidiary in respect of any
Prepayment Event, the Company shall, within three Business Days after such Net
Proceeds are received, prepay Term Borrowings in an amount equal to such Net
Proceeds (or, in the case of any Prepayment Event in respect of the Equity
Interests in, or any assets of, any Ethanol Subsidiary, in an amount equal to
50% of such Net Proceeds);  provided that if the Company shall, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of a Financial Officer of the Company to the effect that the Company
intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within 180 days after receipt of
such Net Proceeds to acquire real property, equipment or other tangible assets
to be used in the business of the Company or the other Subsidiaries, or to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds from such event (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds that have not been so applied by the end of such 180‑day period (or
within a period of 90 days thereafter if by the end of such initial 180‑day
period the Company or one or more other Subsidiaries shall have entered into an
agreement with a third party to acquire such real property, equipment or other
tangible assets, or to consummate such Permitted Acquisition or other
acquisition, with such Net Proceeds), at which time a prepayment shall be
required in an amount equal to the Net Proceeds that have not been so applied.

(e)  In the event and on each occasion that, as a result of the receipt of any
cash proceeds by Murphy USA, the Company or any other Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset or any other
event, Murphy USA, the Company or any other Loan Party would be required by the
terms of the Senior Note Documents (or any Refinancing Indebtedness in respect
thereof) or any Subordinated Indebtedness to repay, prepay, redeem, repurchase
or defease, or make an offer to repay, prepay, redeem, repurchase or defease,
any Senior Notes (or such Refinancing Indebtedness) or any Subordinated
Indebtedness, then, prior to the time at which it would be required to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer, the Company shall (i) prepay Term Borrowings or (ii) acquire assets in
one or more transactions permitted hereby, in each case in an amount that would
be needed to eliminate such requirement.

(f)  Prior to any optional or mandatory prepayment of Borrowings under this
Section, the applicable Borrower shall, subject to the next sentence, specify
the Borrowing or Borrowings to be prepaid in the notice of such prepayment
delivered pursuant to paragraph (g) of this Section.  In the event of any
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the applicable Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated among the Term Borrowings pro rata based on the aggregate principal
amounts of outstanding Borrowings of each such Class; provided that the amounts
so allocable to Term Loans of any Class other than the



 

--------------------------------------------------------------------------------

 

76

Tranche A Term Loans may be applied to other Term Borrowings as provided in the
applicable Extension Agreement or Refinancing Facility Agreement. 

(g)  The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by hand delivery or facsimile) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that (A) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the applicable Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the applicable Class of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.14.

SECTION 2.13.  Fees.    (a)  The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the average daily amount of the
unused Revolving Commitment of such Lender during the period from and including
the Effective Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the first
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender and Protective Advances shall be disregarded for such
purpose).



 

--------------------------------------------------------------------------------

 

77

(b)  Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in the Letters of Credit issued for the account of such Borrower, which shall
accrue at the Applicable Revolving Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) in respect of such Letters of Credit during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee
with respect to Letter of Credit issued by it for the account of such Borrower,
which shall accrue at the rate or rates per annum separately agreed upon between
the Company and such Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) for the account
of such Borrower during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any such Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the first Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

SECTION 2.14.  Interest.    (a)  The Loans comprising each ABR Revolving
Borrowing (including each Swingline Loan) and each Protective Advance shall bear
interest at the Alternate Base Rate plus the Applicable Revolving Rate.  The
Loans comprising each ABR Term Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Term Rate.

(b)  The Loans comprising each Eurocurrency Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such



 

--------------------------------------------------------------------------------

 

78

Borrowing plus the Applicable Revolving Rate.  The Loans comprising each
Eurocurrency Term Borrowing shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Term Rate.

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.15.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)  the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Company and the Lenders of such
Class that the



 

--------------------------------------------------------------------------------

 

79

circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or continuation of any Borrowing of such Class as, a Eurocurrency Borrowing
shall be ineffective, and such Borrowing shall be continued as an ABR Borrowing,
and (ii) any Borrowing Request for a Eurocurrency Borrowing of such Class shall
be treated as a request for an ABR Borrowing.

SECTION 2.16.  Increased Costs.    (a)  If any Change in Law shall:

(i)   impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or
Issuing Bank;

(ii)   impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, Issuing Bank or other Recipient, the
Borrowers will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or reduction suffered.

(b)  If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level



 

--------------------------------------------------------------------------------

 

80

below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender or Issuing Bank,
the Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c)  A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.17.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by a Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.20, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Revolving Rate or Applicable Term
Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest



 

--------------------------------------------------------------------------------

 

81

Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank
market.  The Company shall also compensate each Term Lender for the loss, cost
and expense attributable to any failure by the Company to deliver a timely
Interest Election Request with respect to a Eurocurrency Term Loan.  A
certificate of any Lender delivered to the Company and setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error.  The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.18.  Taxes.    (a)  Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)  Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)  Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority;  provided, however, that the
Loan Parties shall not be obligated to indemnify such Recipient pursuant to this
Section 2.18 in respect of penalties, interest



 

--------------------------------------------------------------------------------

 

82

and other liabilities attributable to any Indemnified Taxes or Other Taxes, if
(i) written demand therefor has not been made by such Recipient within 180 days
from the date on which such Recipient knew of the imposition of Indemnified
Taxes or Other Taxes by the relevant Governmental Authority, (ii) such
penalties, interest and other liabilities have accrued after a Loan Party has
indemnified or paid any additional amount pursuant to this Section 2.18 or (iii)
such penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of such Recipient. After a Recipient learns of
the imposition of Indemnified Taxes or Other Taxes, such Recipient will act in
good faith to promptly notify the Loan Parties of its obligations hereunder.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)  Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the applicable Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material



 

--------------------------------------------------------------------------------

 

83

unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing: (A) any Lender that is a
U.S. Person shall deliver to the Company and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the



 

--------------------------------------------------------------------------------

 

84

portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.    

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (in cash or
applied as an offset against another cash Tax liability of such party) of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event



 

--------------------------------------------------------------------------------

 

85

that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this paragraph the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h)  Defined Terms.  For purposes of this Section, the term “Lender” shall
include any Issuing Bank and the term ‘applicable law’ includes FATCA. 

SECTION 2.19.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  
 (a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars.

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties (or as
required in Section 2.10(d) or Section 2.19(g) if such Section then applies).

(c)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater



 

--------------------------------------------------------------------------------

 

86

proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement (for the avoidance of doubt, as in effect
from time to time) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any Person that is an Eligible
Assignee (as such term is defined from time to time).  Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)  Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or Issuing Banks, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)  If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(b),
2.06(d), 2.06(f), 2.07(b), 2.18(e), 2.18(d) and 9.03(c), in each case in such
order as shall be determined by the Administrative Agent in its discretion.

(f)  In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any Compliance Certificate delivered under Section 5.01(d), shall



 

--------------------------------------------------------------------------------

 

87

prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Secured Leverage
Ratio), then, if such inaccuracy is discovered prior to the termination of the
Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the applicable Borrower shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement.

(g)  Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.12) or (C) amounts to be applied from the ABL Collection Account
during a Cash Dominion Period (which shall be applied in accordance with Section
2.10(d)) or (ii) at a time when an Event of Default has occurred and is
continuing if the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably:

first, to pay any fees, indemnities, expense reimbursements or other amounts
then due to the Administrative Agent and the Issuing Bank from the Borrowers
(other than in connection with Banking Services Obligations or Secured Hedging
Agreement Obligations),

second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services Obligations or
Secured Hedging Agreement Obligations),

third, to pay interest due in respect of the Protective Advances,

fourth, to pay the principal of the Protective Advances,

fifth, to pay interest then due and payable on the Revolving Loans (other than
the Protective Advances) ratably,

sixth, to prepay principal on the Revolving Loans (other than the Protective
Advances) and unreimbursed LC Disbursements , ratably,

seventh, to pay an amount to the Administrative Agent equal to 105% of the
aggregate LC Exposure, to be held as cash collateral for such Loan Document
Obligations,

eighth, to payment of any amounts owing with respect to Banking Services
Obligations,

ninth, to payment of any amounts owing with respect to Secured Hedging Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.26,





 

--------------------------------------------------------------------------------

 

88

tenth, to pay interest then due and payable on the Term Loans, ratably,

eleventh, to prepay principal on the Term Loans, ratably, with the amount of
such prepayment being applied to installments of the Term Loans in accordance
with Section 2.11), and

twelfth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers. 

The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

SECTION 2.20.  Mitigation Obligations; Replacement of Lenders.    (a)  If any
Lender requests compensation under Section 2.16, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then such Lender shall (at the request of the Company) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b)  If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 9.02 does not
require the consent of the Required Lenders, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, or (v) any
Revolving Lender has failed to agree to be an Extending Lender in respect of any
Extension Offer with respect to which a Majority in Interest of the Revolving
Lenders (giving effect to the approval of any Lenders that will agree to replace
Revolving Lenders that are not Extending Lenders) shall have granted their
consent, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.16 or 2.18) and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a



 

--------------------------------------------------------------------------------

 

89

Lender of a particular Class) to an Eligible Assignee that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation); provided that (A) the Company shall have received the prior
written consent of the Administrative Agent (and, in circumstances where its
consent would be required under Section 9.04, each Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and, if applicable, participations in LC Disbursements,
Swingline Loans and Protective Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (if applicable, in each case only
to the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal) or the applicable
Borrowers (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law, (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, discharge or termination can be effected, and (F)
in the case of any such assignment and delegation resulting from the failure to
become an Extending Lender, the assignee shall have become an Extending Lender
and the applicable Extension Permitted Amendment will become effective
substantially contemporaneously with such assignment and delegation.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
have ceased to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a)  commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.13(a);

(b)  the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, the
Supermajority Lenders, a Majority in Interest of any Class or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected



 

--------------------------------------------------------------------------------

 

90

thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c)  if any Swingline Exposure, LC Exposure or Protective Advance exists at the
time such Revolving Lender becomes a Defaulting Lender then:

(i)   the Swingline Exposure of such Defaulting Lender (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c)), the LC Exposure of such
Defaulting Lender (other than any portion thereof attributable to unreimbursed
LC Disbursements with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Sections 2.06(d) and 2.06(f)) and such
Defaulting Lender’s Applicable Percentage of the outstanding Protective Advances
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that the sum of all
Non-Defaulting Lenders’ Revolving Total Exposures after giving effect to such
reallocation would not exceed the sum of all Non-Defaulting Lenders’ Revolving
Commitments;

(ii)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Applicable Percentage of any Protective Advances that may be
outstanding that has not been reallocated, (B) second, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(C) third, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.06(i) for so long as such
LC Exposure is outstanding;

(iii)  if a Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay participation fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)  if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(b) shall be adjusted to give effect to such reallocation; and

(v)   if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing



 

--------------------------------------------------------------------------------

 

91

Bank or any other Lender hereunder, all participation fees payable under Section
2.13(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d)  so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Company in accordance with Section
2.21(c), and participating interests in any such funded Swingline Loan or in any
such issued, amended, renewed or extended Letter of Credit will be allocated
among the Non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i)
(and such Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following July 26, 2013, and for so long as such
Bankruptcy Event shall continue or (y) the Swingline Lender or any Issuing Bank
has a good faith belief that any Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan, and such Issuing Bank shall not be required to issue, amend,
renew or extend any Letter of Credit, unless the Swingline Lender or such
Issuing Bank, as the case may be, shall have entered into arrangements with
Murphy USA and the applicable Borrower or the applicable Revolving Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, Murphy USA, the Company, the
Swingline Lender and each Issuing Bank each agree (such agreement not to be
unreasonably withheld or delayed) that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure, the LC Exposure and the participations in the Protective
Advances of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders as
the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Loans in accordance with its Applicable
Percentage.

SECTION 2.22.  Incremental Facilities.    (a)  The Company may on one or more
occasions, by written notice to the Administrative Agent, request the
establishment, during the Revolving Availability Period, of Incremental
Revolving Commitments, provided that the aggregate amount of all the Incremental
Revolving Commitments



 

--------------------------------------------------------------------------------

 

92

established hereunder during the term of this Agreement shall not exceed
$200,000,000.  Each such notice shall specify (i) the date on which the Company
proposes that the Incremental Revolving Commitments shall be effective, which
shall be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent, and (ii) the amount of the Incremental
Revolving Commitments, being requested (it being agreed that (A) any Lender
approached to provide any Incremental Revolving Commitment may elect or decline,
in its sole discretion, to provide such Incremental Revolving Commitment and (B)
any Person that the Company proposes to become an Incremental Revolving Lender,
if such Person is not then a Revolving Lender, must be an Eligible Assignee and
must be approved by the Administrative Agent, each Issuing Bank and the
Swingline Lender (such approval not to be unreasonably withheld)).

(b)  The terms and conditions of any Incremental Revolving Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and Revolving Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans; provided that, if the Company
determines to increase the interest rate or fees payable in respect of
Incremental Revolving Commitments or Revolving Loans and other extensions of
credit made thereunder, such increase shall be permitted if the interest rate or
fees payable in respect of the other Revolving Commitments or Revolving Loans
and other extensions of credit made thereunder, as applicable, shall be
increased to equal such interest rate or fees payable in respect of such
Incremental Revolving Commitments or Revolving Loans and other extensions of
credit made thereunder, as the case may be; provided further  that the Company,
at its election, may pay upfront or closing fees with respect to Incremental
Revolving Commitments without paying such fees with respect to the other
Revolving Commitments.

(c)  The Incremental Revolving Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by Murphy USA, the
Borrowers, each Incremental Revolving Lender providing such Incremental
Revolving Commitments, the Administrative Agent, each Issuing Bank and the
Swingline Lender; provided that no Incremental Revolving Commitments shall
become effective unless (i) on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Revolving Commitments (and assuming that the full amount of such Incremental
Revolving Commitments shall have been funded as Loans on such date), no Default
shall have occurred and be continuing (disregarding any Default that would arise
as a result of any portion of the assumed Borrowings on such date exceeding the
Borrowing Base then in effect), (ii) on the date of effectiveness thereof and
after giving effect to the making of Loans and issuance of Letters of Credit
thereunder to be made on such date,  the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of



 

--------------------------------------------------------------------------------

 

93

such prior date, (iii) the Borrowers shall make any payments required to be made
pursuant to Section 2.17 in connection with such Incremental Revolving
Commitments and the related transactions under this Section and (iv) Murphy USA
and the Borrowers shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such transaction.  Each Incremental Facility Agreement
may, without the consent of any Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent, to give effect to the provisions of this Section.

(d)  Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Revolving Lender, (i) such Incremental Revolving Lender shall be
deemed to be a “Lender” (and a Lender in respect of Revolving Commitments and
Revolving Loans) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Revolving
Commitments and Revolving Loans) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Revolving Commitments and Revolving Loans) hereunder and under the other Loan
Documents, and (ii) (A) such Incremental Revolving Commitment shall constitute
(or, in the event such Incremental Revolving Lender already has a Revolving
Commitment, shall increase) the Revolving Commitment of such Incremental
Revolving Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”.  For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure
and the Revolving Total Exposure of the Incremental Revolving Lender holding
such Commitment, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.

(e)  On the date of effectiveness of any Incremental Revolving Commitments,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Revolving Commitments shall be deemed to be repaid, (ii) each
Incremental Revolving Lender that shall have had a Revolving Commitment prior to
the effectiveness of such Incremental Revolving Commitments shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Incremental Revolving Commitments)
multiplied by (2) the aggregate amount of the Resulting Revolving Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the aggregate amount of the
Existing Revolving Borrowings, (iii) each Incremental Revolving Lender that
shall not have had a Revolving Commitment prior to the effectiveness of such
Incremental Revolving Commitments shall pay to Administrative Agent in same day
funds an amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by



 

--------------------------------------------------------------------------------

 

94

(2) the aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Revolving Lender the
portion of such funds that is equal to the difference between (A) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, and (B) the product of
(1) such Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Incremental Revolving Commitments, the Borrowers shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in Borrowing Requests delivered by each Borrower that shall have any
Existing Revolving Borrowings to the Administrative Agent in accordance with
Section 2.03 (and each applicable Borrower shall deliver such Borrowing
Request), (vi) each Revolving Lender shall be deemed to hold its Applicable
Percentage of each Resulting Revolving Borrowing (calculated after giving effect
to the effectiveness of such Incremental Revolving Commitments) and (vii) each
applicable Borrower shall pay each Revolving Lender any and all accrued but
unpaid interest on its Loans comprising the Existing Revolving Borrowings.  The
deemed payments of the Existing Revolving Borrowings made pursuant to clause (i)
above shall be subject to compensation by the applicable Borrower pursuant to
the provisions of Section 2.17 if the date of the effectiveness of such
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.

(f)  The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in
Section 2.22(a) and of the effectiveness of any Incremental Revolving
Commitments, in each case advising the Lenders of the details thereof and, in
the case of effectiveness of any Incremental Revolving Commitments, of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to Section 2.22(e).

SECTION 2.23.  Extension Offers.    (a)  The Company may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, an “Extension Offer”) to all the Lenders of one or more Classes
(each Class subject to such an Extension Offer, an “Extension Request Class”) to
make one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company; provided that any Extension Offer relating to Revolving Commitments
or Revolving Loans may only be made on an anniversary of the Effective Date (or
on the next succeeding Business Day in the case of any anniversary that occurs
on a day that is not a Business Day) and no more than two Extension Offers may
be made in respect of Revolving Commitments.  Such notice shall set forth (i)
the terms and conditions of the requested Extension Permitted Amendment and (ii)
the date on which such Extension Permitted Amendment is requested to become
effective (which shall not be less than 10 Business Days or more



 

--------------------------------------------------------------------------------

 

95

than 30 Business Days after the date of such notice, unless otherwise agreed to
by the Administrative Agent).  Extension Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Extension Request Class that accept the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender’s Loans and Commitments of such Extension Request
Class as to which such Lender’s acceptance has been made.

(b)  An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by (i) in the case of an Extension Permitted
Amendment in respect of any Class of Term Loans, Murphy USA, the Borrowers, each
applicable Extending Lender and the Administrative Agent, and (ii) in the case
of an Extension Permitted Amendment in respect of any Class of Revolving
Commitments, Murphy USA, the Borrowers, each applicable Extending Lender, a
Majority in Interest of the Revolving Lenders, each Issuing Bank, the Swingline
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, and (iii) Murphy USA and
the Borrowers shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection therewith.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Agreement.  Each Extension
Agreement may, without the consent of any Lender other than the applicable
Extending Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that in the case of any Extension Offer relating
to Revolving Commitments or Revolving Loans, except as otherwise agreed to by
each Issuing Bank and the Swingline Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the remaining Revolving Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Availability Period and the Revolving
Maturity Date, as such terms are used in reference to Letters of Credit or
Swingline Loans, may not be extended without the prior written consent of each
Issuing Bank and the Swingline Lender, as applicable; and provided further that
in the case of any Extension Offer relating to Revolving Commitments or
Revolving Loans, the Company shall have the right to replace any Revolving
Lender that does not agree to become an Extending Lender with an Eligible
Assignee that will agree to be an Extending Lender as provided in Section
2.20(b).



 

--------------------------------------------------------------------------------

 

96

SECTION 2.24.  Refinancing Provisions for the Term Facility.    (a)  The Company
may, on one or more occasions, by written notice to the Administrative Agent,
request the establishment hereunder of one or more additional Classes of term
loan commitments (the “Refinancing Term Loan Commitments”) pursuant to which
each Person providing such a commitment (a “Refinancing Term Lender”) will make
term loans to the Company (the “Refinancing Term Loans”); provided that each
Refinancing Term Loan Lender shall be an Eligible Assignee and, if not already a
Lender, shall otherwise be reasonably acceptable to the Administrative Agent.  
 

(b)  The Refinancing Term Loan Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by Murphy USA, the
Company, each Refinancing Term Lender providing such Refinancing Term Loan
Commitment and the Administrative Agent; provided that no Refinancing Term Loan
Commitments shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) Murphy USA and the
Company shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction, and (iv) substantially concurrently with
the effectiveness thereof, the Company shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.11(a) on a pro rata basis and, in the case of a prepayment
of Eurocurrency Term Borrowings, shall be subject to Section 2.17).

(c)  The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof:  (i) the designation of such
Refinancing Term Loan Commitments and Refinancing Term Loans as a new “Class”
for all purposes hereof, (ii) the stated termination and maturity dates
applicable to the Refinancing Term Loan Commitments or Refinancing Term Loans of
such Class, provided that (A) such stated termination and maturity dates shall
not be earlier than the Tranche A Term Maturity Date and (B) the weighted
average life to maturity of such Refinancing Term Loans shall be no shorter than
the remaining weighted average life to maturity (determined at the time of the
borrowing if such Refinancing Term Loans) of the Term Borrowings being
refinanced thereby, (iii) any amortization applicable thereto and the effect
thereon of any



 

--------------------------------------------------------------------------------

 

97

prepayment of such Refinancing Term Loans, (iv) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (v) the fees applicable
to the Refinancing Term Loan Commitment or Refinancing Term Loans of such Class,
(vi) any original issue discount applicable thereto, (vii) the initial Interest
Period or Interest Periods applicable to Refinancing Term Loans of such Class,
(viii) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Term Loan Commitments or Refinancing Term
Loans of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with the Tranche A
Term Loans, but may not provide for prepayment requirements that are more
favorable to the Lenders holding such Refinancing Term Loans than to the Lenders
holding Tranche A Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loan Commitments or Refinancing
Term Loans of such Class and (ix) any financial covenant with which Murphy USA
and the Borrowers shall be required to comply (provided that any such financial
covenant for the benefit of any Class of Refinancing Term Lenders shall also be
for the benefit of all other Lenders).  Except as contemplated by the preceding
sentence, the terms of the Refinancing Term Loan Commitments and Refinancing
Term Loans shall be substantially the same as the terms of the Tranche A Term
Commitments and the Tranche A Term Loans.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement.  Each Refinancing Facility Agreement may, without the consent of any
Lender other than the applicable Refinancing Term Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Refinancing Term Loan Commitments and Refinancing Term Loans as a new
“Class” of loans and/or commitments hereunder.  For the avoidance of doubt, each
Lender may elect or decline, in its sole discretion, to become a Refinancing
Term Lender.

SECTION 2.25.  Additional Borrowing Subsidiaries and Subsidiary Guarantors.  
 (a)  Subject to paragraph (b) of this Section, on or after the Effective Date,
the Company may designate any Domestic Subsidiary of the Company as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Joinder Agreement under which such Subsidiary becomes a Borrowing Subsidiary,
executed by such Subsidiary and the Company, and upon such delivery, such
Subsidiary shall for all purposes of this Agreement be a party to and a
Borrowing Subsidiary under this Agreement.  Upon the execution by the Company
and delivery to the Administrative Agent of a Borrowing Subsidiary Termination
with respect to any Borrowing Subsidiary, such Subsidiary shall cease to be a
Borrowing Subsidiary; provided that no Borrowing Subsidiary Termination will
become effective as to any Borrowing Subsidiary (other than to terminate its
right to make further Borrowings or obtain Letters of Credit under this
Agreement) at a time when any principal of or interest on any Loan to or Letter
of Credit issued for the account of such Borrowing Subsidiary shall be
outstanding hereunder, unless the obligations of such Borrowing Subsidiary in
respect of such Loan or Letter of Credit shall have been assumed by another
Borrower.  In the event that any Borrowing Subsidiary shall cease to be a
Subsidiary, the Company will promptly execute and deliver to the Administrative
Agent a Borrowing Subsidiary Termination terminating its status as



 

--------------------------------------------------------------------------------

 

98

a Borrowing Subsidiary, subject to the proviso in the immediately preceding
sentence. Promptly following receipt of any Joinder Agreement or Borrowing
Subsidiary Termination, the Administrative Agent shall send a copy thereof to
each Lender.

(b)  Notwithstanding the preceding paragraph (a), no Subsidiary shall become a
Borrowing Subsidiary if (i) it shall be unlawful for such Subsidiary to become a
Borrower hereunder or for any Lender to make Loans or otherwise extend credit to
such Subsidiary as provided herein or (ii) such Subsidiary is not a Domestic
Subsidiary.

SECTION 2.26.  Hedging Agreements.   In addition to the notice and information
required by the definition of Secured Hedging Agreement Obligations, each Lender
or Affiliate thereof having any Hedging Agreement with any Loan Party or any
Affiliate of a Loan Party the obligations in respect of which constitute Secured
Hedging Agreement Obligations is authorized from time to time to deliver to the
Administrative Agent, and the Administrative Agent is authorized from time to
time to request from any such Lender or Affiliate thereof, a summary of the
amounts due or to become due in respect of such Secured Hedging Agreement
Obligations.  The Administrative Agent shall be entitled to use the most recent
information provided to it in determining the amounts to be applied in respect
of such Secured Hedging Agreement Obligations pursuant to Section 2.19(g).

ARTICLE III

Representations and Warranties

Each of Murphy USA and the Company represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers.  Murphy USA, the Company and each other
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required. 

SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party.  This Agreement has been duly executed and delivered
by Murphy USA and the Company and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of Murphy USA, the
Company or the applicable Loan Party, as the case may be, enforceable against it
in accordance with its terms, subject to applicable



 

--------------------------------------------------------------------------------

 

99

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

SECTION 3.03.  Governmental Approvals; Absence of Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except (i) such as have been or,
in the case of filings relating to the consummation of the Spin-Off,
substantially contemporaneously with the initial funding of Loans on the
Effective Date will be obtained or made and are (or will so be) in full force
and effect and (ii) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law, including any order of any
Governmental Authority, except to the extent any such violations, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of Murphy Oil, Murphy USA, the Company, any Subsidiary
or any other subsidiary of Murphy Oil, (d) will not violate or result (alone or
with notice or lapse of time, or both) in a default under any indenture or other
agreement or instrument binding upon Murphy Oil, Murphy USA, the Company, any
Subsidiary or any other subsidiary of Murphy Oil or any of their assets, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by Murphy Oil, Murphy USA, the Borrower, any Subsidiary or any other
subsidiary of Murphy Oil, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except to the extent that the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (e) except for Liens created under the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of Murphy USA, the Company or any other Subsidiary.

SECTION 3.04.  Financial Condition; No Material Adverse Change.    (a)  Murphy
USA has heretofore furnished to the Lenders (i) its combined balance sheets as
of December 31, 2012 and 2011 and the related combined statements of income and
comprehensive income, cash flows and net investment as of and for each of the
fiscal years ended December 31, 2012, 2011 and 2010, audited by and accompanied
by the opinion of KPMG LLP, independent registered public accounting firm, and
(ii) its combined balance sheet and the related combined statements of income
and comprehensive income, cash flows and net investment as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2013, certified by
its chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of Murphy USA, the Company and the Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year‑end audit adjustments
and the absence of certain footnotes in the case of the statements referred to
in clause (ii) above.

(b)  Murphy USA has heretofore furnished to the Lenders its unaudited pro forma
consolidated balance sheet as of March 31, 2013, and statements of income for
the year ended December 31, 2012, and the three months ended March 31, 2013,
prepared giving effect to the Spin-Off and the other Transactions as if the
Spin-Off and



 

--------------------------------------------------------------------------------

 

100

the other Transactions had occurred, with respect to each such balance sheet, on
the date thereof and, with respect to such other financial statements for each
period, on the first day of such period.  Such unaudited pro forma financial
statements, and any other pro forma financial statements contained in the Form
10 (as amended prior to July 26, 2013) (i) have been prepared by the Company in
good faith, based on the assumptions used to prepare the pro forma consolidated
financial statements included in the Confidential Information Memorandum (which
assumptions are believed by the Company on July 26, 2013 to be reasonable), (ii)
are based on the best information available to the Company as of the date of
delivery thereof after due inquiry and (iii) subject to clauses (i) and (ii)
above, (A) accurately reflect all adjustments necessary to give effect to the
Spin-Off and the other Transactions and (B) present fairly, in all material
respects, subject to the qualifications described therein and in the
accompanying notes, the pro forma financial position, results of operations and
cash flows of Murphy USA, the Company and the Subsidiaries as of such dates and
for such periods as if the Spin-Off and the other Transactions had occurred on
each such date or at the beginning of each such period, as the case may be.

(c)  Except as disclosed in the financial statements referred to above or the
notes thereto or in the Confidential Information Memorandum, after giving effect
to the Transactions, none of Murphy USA, the Company or any other Subsidiary
has, as of the Effective Date, any material contingent liabilities, unusual
long‑term commitments or unrealized losses.

(d)  Since December 31, 2012, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or condition (financial
or otherwise) of Murphy USA, the Company and the other Subsidiaries, taken as a
whole.

(e)  Each of the projections of Murphy USA, the Company and the Restricted
Subsidiaries for each fiscal quarter of the fiscal year ending December 31,
2013, and for each fiscal year to and including the fiscal year ending December
31, 2016, contained in the Confidential Information Memorandum or otherwise
provided to any Lender prior to the Effective Date (the “Projections”) have been
prepared in good faith based upon estimates and assumptions that were believed
by Murphy USA and the Company to be reasonable at the time made and are believed
by Murphy USA and the Company to be reasonable on the Effective Date, it being
understood and agreed that the Projections are not a guarantee of financial or
other performance and actual results may differ therefrom and such differences
may be material.

SECTION 3.05.  Properties.    (a)  Murphy USA, the Company and each other
Subsidiary has good title to, or valid leasehold interests in, all its property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)  Murphy USA, the Company and each other Subsidiary owns, or is licensed to
use, all patents, trademarks, copyrights, licenses, technology, software,



 

--------------------------------------------------------------------------------

 

101

domain names and other intellectual property that is necessary for the conduct
of its business as currently conducted, and proposed to be conducted, and
without conflict with the rights of any other Person, except to the extent any
such conflict, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No patents, trademarks,
copyrights, licenses, technology, software, domain names or other intellectual
property used by Murphy USA, the Company or any other Subsidiary in the
operation of its business infringes upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No claim or
litigation regarding any patents, trademarks, copyrights, licenses, technology,
software, domain names or other intellectual property owned or used by Murphy
USA, the Company or any other Subsidiary is pending or, to the knowledge of
Murphy USA, the Company or any other Subsidiary, threatened against Murphy USA,
the Company or any other Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. 

SECTION 3.06.  Litigation and Environmental Matters.    (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Murphy USA, the Company or any
other Subsidiary, threatened against or affecting Murphy USA, the Company or any
other Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents or the Transactions.

(b)  Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
Murphy USA, the Company or any other Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any fact, incident, event or
condition that could reasonably be expected to form the basis for any
Environmental Liability.

SECTION 3.07.  Compliance with Laws and Agreements.    (a)  Murphy USA, the
Company and each other Subsidiary is in compliance with all laws, including all
orders of Governmental Authorities, applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

(b)  The Borrowers and the Subsidiaries are in compliance with applicable
Anti-Corruption Laws and Sanctions in all material respects.  None of (a) the
Borrowers or any of the Subsidiaries, (b) to the knowledge of the Borrowers, any
director, officer or employee of the Borrowers or any of the respective
Subsidiaries or (c) any agent of the Borrowers or any of the Subsidiaries that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. 



 

--------------------------------------------------------------------------------

 

102

SECTION 3.08.  Investment Company Status.  None of Murphy USA, the Company or
any other Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09.  Taxes.  Murphy USA, the Company and each other Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) Murphy USA, the Company
or such Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10.  ERISA; Labor Matters.    No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  The Company and each ERISA
Affiliate has fulfilled its obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan. Neither the Company nor any ERISA Affiliate has (a)
sought a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (b) failed to make any contribution or payment to any Plan
or Multiemployer Plan, or made any amendment to any Plan that has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA that are not past due.

SECTION 3.11.  Subsidiaries and Joint Ventures; Disqualified Equity Interests.  
 (a)  Schedule 3.11 sets forth, as of the Effective Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by Murphy USA, the Company or any other Subsidiary in, (a) each
Subsidiary and (b) each joint venture in which Murphy USA, the Company or any
other Subsidiary owns any Equity Interests, and identifies each Subsidiary
Guarantor.  The Equity Interests in each Subsidiary have been duly authorized
and validly issued and are fully paid and non-assessable.  Except as set forth
on Schedule 3.11, as of the Effective Date, there is no existing option,
warrant, call, right, commitment or other agreement to which Murphy USA, the
Company or any Subsidiary is a party requiring, and there are no Equity
Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by the Company or any other Subsidiary of
any additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in any Subsidiary. 

(b)  As of the Effective Date, there are not any outstanding Disqualified Equity
Interests in Murphy USA or in any Subsidiary.



 

--------------------------------------------------------------------------------

 

103

SECTION 3.12.  Insurance.  Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of Murphy USA, the Company and the other
Subsidiaries as of the Effective Date.

SECTION 3.13.  Solvency.  Immediately after the making of each Loan on the
occasion of each Borrowing and the application of the proceeds thereof, and
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of each Loan Party will exceed its
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of each Loan Party will be greater than the
amount that will be required to pay the probable liability on its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged, as such business is conducted at the time of and is proposed to
be conducted following the making of such Loan.

SECTION 3.14.  Disclosure.  Murphy USA and the Company have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Murphy USA, the Company or any other Subsidiary is subject, and all other
matters known to Murphy USA or the Company, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  Neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of Murphy USA, the Company or any other Subsidiary to the
Administrative Agent, the Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder, when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to forecasts or
projected financial information, each of Murphy USA and the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and, if furnished prior to the Effective Date, as of the Effective Date (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material).

SECTION 3.15.  Collateral Matters.    (a)  The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable



 

--------------------------------------------------------------------------------

 

104

filing offices, the security interest created under the Collateral Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the remaining Collateral (as defined therein) to
the extent perfection can be obtained by filing Uniform Commercial Code
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

(b)  Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.

SECTION 3.16.  Federal Reserve Regulations.  None of Murphy USA, the Company or
any other Subsidiary is engaged or will engage principally or as one of its
important activities in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X.  Not more
than 25% of the value of the assets subject to any restrictions on the sale,
pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock. 

SECTION 3.17.  Use of Proceeds.  The Letters of Credit and all proceeds of the
Loans shall be used in accordance with the provisions of Section 5.11.

ARTICLE IV

Conditions

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a)  The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.



 

--------------------------------------------------------------------------------

 

105

(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i)  Davis Polk & Wardwell LLP, counsel for
the Loan Parties, and (ii) counsel for Murphy USA and the Borrowers in Delaware,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall reasonably have requested
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of each of Murphy USA and the Company, confirming compliance with the
conditions set forth in the first sentence of paragraph (g) of this Section, in
paragraphs (i), (j), (k), (m), (n), (o) and (q) of this Section and in
paragraphs (a) and (b) of Section 4.02.

(e)  The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

(f)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Loan Party under the Commitment Letter, the Fee Letters or any Loan Document.

(g)  The Collateral and Guarantee Requirement shall have been satisfied (subject
to the penultimate paragraph of this Section).  The Administrative Agent shall
have received a completed Perfection Certificate, dated the Effective Date and
signed by an executive officer or a Financial Officer of each of Murphy USA and
the Company, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 6.02 or that such financing
statements and Liens have been, or substantially contemporaneously with the
initial funding of Loans on the Effective Date will be, terminated and released.



 

--------------------------------------------------------------------------------

 

106

(h)  The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.

(i)  There shall not have occurred since December 31, 2012, any event, condition
or circumstance that has had, or could be reasonably be expected to have, a
Material Adverse Effect on the business, assets, results of operations or
financial condition of Murphy USA, the Company and their subsidiaries or on the
business to be conducted by them.

(j)  The Administrative Agent and the Lenders shall have received true and
complete copies of the Distribution Agreement, the Tax Matters Agreement, the
Trademark License Agreement and each other material Spin-Off Document.  The
terms of the Distribution Agreement shall be consistent in all material respects
with the information set forth in the Form 10 as in effect on the Signing Date,
and no term or condition of the Distribution Agreement or any other Spin-Off
Document shall have been waived, amended or otherwise modified after the Signing
Date in a manner material and adverse to the rights or interests of the Lenders
without the prior approval of the Administrative Agent.

(k)  All conditions to the Spin-Off set forth in the Form 10 and in the
Distribution Agreement, each as in effect on the Signing Date (including, for
the avoidance of doubt, the completion of the “Restructuring” (as such term is
defined in the Distribution Agreement), shall have been, or shall substantially
concurrently with the initial extension of credit hereunder on the Effective
Date be, satisfied (or shall have been waived, amended or otherwise modified in
a manner not material and adverse to the rights or interests of the Lenders),
and the Stock Contribution, the Spin-Off, the issuance and sale of the Senior
Notes and the release of the proceeds thereof to the Company shall have been, or
substantially concurrently with the initial extension of credit hereunder on the
Effective Date will be, consummated on terms consistent with applicable law and,
in all material respects, with the information set forth in the Form 10 as in
effect on the Signing Date and the pro forma financial statements described in
Section 3.04 and the Projections.  There shall not have been any material
payment or distribution by Murphy USA, the Company or any other Subsidiary to
Murphy Oil or any Affiliate thereof in connection with the Spin-Off other than
the payment of the Murphy Oil Distribution and the Intercompany Settlements, and
the assets, liabilities and capitalization of Murphy USA, the Company and the
Subsidiaries after giving effect to the Murphy Oil Distribution, the
Intercompany Settlements and all related transactions (including the principal
amount of the Senior Notes and Term Loans and the amount of the Murphy Oil
Distribution and the Intercompany Settlements) shall be consistent in all
material respects with the pro forma financial statements described in Section
3.04 and the Projections.



 

--------------------------------------------------------------------------------

 

107

(l)  The Lenders shall have received copies of, and the Administrative Agent
shall be reasonably satisfied with, (i) the solvency opinion delivered to the
Board of Directors of Murphy Oil in connection with the Spin-Off and (ii) the
Internal Revenue Service letter ruling and the legal opinion of Davis Polk &
Wardwell LLP delivered to Murphy Oil as to the tax-free nature of the Spin-Off.

(m)  Immediately after giving effect to the Transactions on the Effective Date,
Murphy USA, the Company and the Subsidiaries shall have no Indebtedness,
committed credit facilities, Guarantees, letters of credit, shares of preferred
stock or other preferred Equity Interests or other material contingent
obligations other than (i) the Revolving Commitments and the Revolving Loans and
Letters of Credit outstanding thereunder and the Term Loans, (b) the Senior
Notes, (c) letters of credit outstanding in reliance on Section 6.01(j) and (d)
other Indebtedness and contingent obligations set forth or described in the Form
10 (as in effect on the Signing Date) as being outstanding after giving effect
to the Transactions.

(n)  There shall be no litigation or administrative proceeding that could
reasonably be expected to have a material adverse effect on the Transactions or
on the business, assets, results of operations or financial condition of Murphy
USA, the Company and the Subsidiaries or on the business to be conducted by
them.

(o)  All requisite Governmental Authorities and material third parties shall
have approved or consented to the Transactions to the extent required (including
a waiver of the requirements of Section 6.03 of Murphy Oil’s credit agreement
dated as of June 14, 2011), all applicable notice or appeal periods shall have
expired and there shall be no governmental or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
burdensome conditions on the Spin-Off or the other Transactions.

(p)  The Administrative Agent shall have completed or received, as the case may
be, (a) a field examination satisfactory to the Administrative Agent of the
accounts receivable, inventory and related assets of Murphy USA, the Company and
the other Loan Parties and of related accounting, data processing and other
matters, (b) an appraisal satisfactory to the Administrative Agent with respect
to the inventory of the Loan Parties and (c) a Borrowing Base Certificate dated
as of the Effective Date with respect to the most recent month the last day of
which is not less than 15 Business Days prior to the Effective Date and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request. 

(q)  The Borrowing Base Certificate delivered on the Effective Date shall show
pro forma Availability after giving effect to the Transactions of not less than
$250,000,000, and the Loan Parties shall have unrestricted domestic cash in an
amount that, taken together with Availability, shall not be less than
$275,000,000. 





 

--------------------------------------------------------------------------------

 

108

Notwithstanding the foregoing, if Murphy USA and the Company shall have used
commercially reasonable efforts to procure and deliver, but shall nevertheless
be unable to deliver, any Control Agreement (other than the Control Agreement
with respect to the Concentration Account, which shall be in effect on the
Effective Date) that is required to be delivered in order to satisfy the
requirements of the Collateral and Guarantee Requirement, such delivery shall
not be a condition precedent to the obligations of the Lenders and the Issuing
Banks hereunder on the Effective Date, but shall be required to be accomplished
as provided in Section 5.14.

The Administrative Agent shall notify Murphy USA, the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions shall have been
satisfied (or waived in accordance with Section 9.02) at or prior to 5:00 p.m.,
New York City time, on September 30, 2013 (and, in the event such conditions
shall not have been so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of
any Loan), and of each Issuing Bank to issue, amend to increase the amount
thereof, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)  After giving effect to such Borrowing or the issuance, amendment, renewal
or extension of such Letter of Credit, the Aggregate Revolving Total Exposure
shall not exceed the lesser of (i) the Aggregate Revolving Commitment and
(ii) the Borrowing Base.

On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment to increase the amount thereof, renewal or
extension of any Letter of Credit, Murphy USA and the Borrowers shall be deemed
to have represented and warranted that the conditions specified in paragraphs
(a), (b) and (c) of this Section have been satisfied and that, after giving
effect to such Borrowing, or such



 

--------------------------------------------------------------------------------

 

109

issuance, amendment, renewal or extension of a Letter of Credit, the Aggregate
Revolving Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01, 2.04(a) or 2.06(b).

 

SECTION 4.03.  Initial Credit Event in Respect of Each Borrowing Subsidiary.
 The obligations of the Lenders to make Loans to and of the Issuing Bank to
issue Letters of Credit for the account of each Borrowing Subsidiary not a party
hereto on the date hereof shall be subject to the satisfaction of the following
additional conditions precedent on the date of the initial Borrowing by or
Letter of Credit issuance for such Borrowing Subsidiary:

(a)  The Administrative Agent shall have received such documents, legal opinions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Joinder Agreement or such Transactions, all
in form and substance satisfactory to the Administrative Agent and its counsel.

(b)  The Lenders shall have received all documentation and other information
with respect to such Borrowing Subsidiary required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(c)  The Administrative Agent shall have received a copy of the Borrowing
Subsidiary Joinder Agreement executed by such Borrowing Subsidiary and the
Company.

 

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, Murphy USA, the Company and each of
the other Borrowers covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  Murphy USA and the
Company will furnish to the Administrative Agent, on behalf of each Lender (and
the Administrative Agent shall promptly deliver to each Lender (which delivery
may be made by posting on the Platform)):



 

--------------------------------------------------------------------------------

 

110

(a)  within 90 days after the end of each fiscal year of Murphy USA (or, so long
as Murphy USA shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of Murphy USA for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and the related
consolidated statements of income and comprehensive income, cash flows and
stockholders’ equity as of the end of and for such fiscal year, setting forth in
each case in comparative form the figures for the prior fiscal year, all audited
by and accompanied by the opinion of KPMG LLP or another independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification, exception or emphasis and without any
qualification, exception or emphasis as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of Murphy USA and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;

(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Murphy USA (or, so long as Murphy USA shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of Murphy USA for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet as of the end of such fiscal quarter, the related
and the related consolidated statements of income and comprehensive income, cash
flows and stockholders’ equity for such fiscal quarter and the then elapsed
portion of the fiscal year, in each case setting forth in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of Murphy USA as presenting fairly, in all material respects,
the financial position, results of operations and cash flows of Murphy USA and
its consolidated Subsidiaries on a consolidated basis as of the end of and for
such fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

(c)  as soon as available but in any event within 15 Business Days of the end of
each calendar month, as of the last day of the preceding fiscal month, (or
within 3 Business Days of the end of each week during the continuance of an
Event of Default or during any period (i) commencing on any day when
Availability has for three consecutive Business Days been less than the greater
of (A) 20% of the lesser of (1) the Aggregate Revolving Commitment then in
effect and (2) the Borrowing Base then in effect, and (B) $80,000,000, and (ii)
ending after Availability has been greater than the amount set forth in clause
(i) above for 30 consecutive calendar days; provided that if in any 12-month
period weekly reporting shall have commenced three times, then such reporting
shall on such third occasion continue until the later of (1) the first day after
Availability has



 

--------------------------------------------------------------------------------

 

111

been greater than the amount set forth in clause (i) above for 30 consecutive
calendar days and (2) the first day after the last day of such 12-month period)
a Borrowing Base Certificate and supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request;

(d)  concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
each of Murphy USA and the Company, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with
Sections 6.11(determined as if a Covenant Period were then applicable) and 6.12,
(iii) if any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of Murphy USA most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that has had, or could have, a significant effect
on the calculations of the Consolidated Fixed Charge Coverage Ratio, the Secured
Leverage Ratio or the Borrowing Base, specifying the nature of such change and
the effect thereof on such calculations, (iv) certifying that all notices
required to be provided under Sections 5.03 and 5.04 have been provided and (v)
at any time when there is any Unrestricted Subsidiary, including as an
attachment with respect to each such financial statement, an Unrestricted
Subsidiary Reconciliation Statement (except to the extent that the information
required thereby is separately provided with the public filing of such financial
statement);

(e)  within 90 days after the end of each fiscal year of Murphy USA, a completed
Supplemental Perfection Certificate, signed by a Financial Officer of each of
Murphy USA and the Company, setting forth the information required pursuant to
the Supplemental Perfection Certificate;

(f)  not later than 30 days after the commencement of each fiscal year of Murphy
USA, a detailed consolidated budget for such fiscal year (including projected
consolidated balance sheets and related projected statements of income and cash
flows as of the end of and for each fiscal quarter during such fiscal year and
as of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget) and, promptly after the same become
available, any significant revisions to such budget;

(g)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Murphy USA, the
Company or any other Subsidiary with the SEC or with any national securities
exchange, or distributed by Murphy USA to its shareholders generally, as the
case may be;

(h)  promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA



 

--------------------------------------------------------------------------------

 

112

that Murphy USA or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Murphy USA or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if Murphy USA or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, Murphy USA or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(i)  promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of Murphy USA, the Company or any other
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to clause (a), (b), (g) or (i) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, Murphy USA
and the Company shall deliver, promptly after such restated financial statements
become available, revised Compliance Certificates with respect to the periods
covered thereby that give effect to such restatement, signed by a Financial
Officer of each of Murphy USA and the Company.

SECTION 5.02.  Notices of Material Events.  Murphy USA and the Borrowers will
furnish to the Administrative Agent (and the Administrative Agent shall promptly
deliver to each Lender (which delivery may be made by posting on the Platform))
prompt written notice of the following:

(a)  the occurrence of, or receipt by Murphy USA or any Borrower of any written
notice claiming the occurrence of, any Default;

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Murphy USA, the
Company or any other Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by Murphy USA,
the Company or any other Subsidiary to the Administrative Agent and the Lenders,
that in each case could reasonably be expected to result in a Material Adverse
Effect or that in any manner questions the validity of any Loan Document;



 

--------------------------------------------------------------------------------

 

113

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Murphy USA, the Company and the other Subsidiaries in an aggregate
amount of $25,000,000 or more;

(d)  the occurrence of any disposition of a Loan Party, or any disposition
outside the ordinary course of business of, or any casualty or condemnation
event affecting, assets reflected in the then-current Borrowing Base having a
fair market value of $25,000,000 or more, and such notice shall include such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition; and

(e)  any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of each of Murphy USA and the
Company or the applicable Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03.  Additional Subsidiaries.  If any Subsidiary is formed or acquired
after the Effective Date, Murphy USA and the Company will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Subsidiary Guarantor) and with respect to
any Equity Interests in or Indebtedness of such Subsidiary owned by any Loan
Party

SECTION 5.04.  Information Regarding Collateral; Deposit and Securities
Accounts.    (a)  Murphy USA and the Company will furnish to the Administrative
Agent prompt written notice of any change in (i) the legal name of any Loan
Party, as set forth in its organizational documents, (ii) the jurisdiction of
organization or the form of organization of any Loan Party (including as a
result of any merger or consolidation), (iii) the location of the chief
executive office of any Loan Party or (iv) the organizational identification
number, if any, or, with respect to any Loan Party organized under the laws of a
jurisdiction that requires such information to be set forth on the face of a
Uniform Commercial Code financing statement, the Federal Taxpayer Identification
Number of such Loan Party.  Murphy USA and the Company agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.

(b)  Murphy USA and the Company will furnish to the Administrative Agent prompt
written notice of the acquisition by any Loan Party of any other material assets
after the Effective Date, other than any assets constituting Collateral under
the Security Documents in which the Administrative Agent shall have a valid,
legal and



 

--------------------------------------------------------------------------------

 

114

perfected security interest (with the priority contemplated by the applicable
Security Document) upon the acquisition thereof.

(c)  Murphy USA and the Company will, in each case as promptly as practicable,
notify the Administrative Agent of the existence of any deposit account or
securities account maintained by a Loan Party in respect of which a Control
Agreement is required to be in effect pursuant to the definition of the term
“Collateral and Guarantee Requirement” but is not yet in effect.

SECTION 5.05.  Existence; Conduct of Business.  Murphy USA, the Company and each
other Subsidiary will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided that the foregoing
shall not prohibit any transaction permitted under Section 6.03 or 6.05.

SECTION 5.06.  Payment of Obligations and Taxes.  Murphy USA, the Company and
each other Subsidiary will pay its obligations, including Tax liabilities,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Murphy USA, the Company or such other Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.07.  Maintenance of Properties.  Murphy USA, the Company and each
other Subsidiary will keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.08.  Insurance.  Murphy USA, the Company and each other Subsidiary
will maintain, with financially sound and reputable insurance companies,
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar
locations.  Each such policy of liability or casualty insurance maintained by or
on behalf of Loan Parties shall (a) in the case of each liability insurance
policy (other than workers’ compensation, director and officer liability or
other policies in which such endorsements are not customary), name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder, (b) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the loss payee thereunder and (c) provide for at least
30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy.

SECTION 5.09.  Books and Records; Inspection and Audit Rights.  Murphy USA, the
Company and each other Subsidiary will keep proper books of record



 

--------------------------------------------------------------------------------

 

115

and account in which full, true and correct entries in accordance with GAAP and
applicable law are made of all dealings and transactions in relation to its
business and activities.  Murphy USA, the Company and each other Subsidiary will
permit the Administrative Agent or any Lender, and any agent designated by any
of the foregoing, upon reasonable prior notice, (a) to visit and reasonably
inspect its properties, (b) to examine and make extracts from its books and
records and (c) to discuss its operations, business affairs, assets, liabilities
(including contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.10.  Compliance with Laws.  Murphy USA, the Company and each other
Subsidiary will comply with all laws, including all orders of any Governmental
Authority, applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.11.  Use of Proceeds and Letters of Credit.  The proceeds of the Term
Loans made on the Effective Date will be used solely for the payment, first, of
fees and expenses payable in connection with the Transactions, and, second, to
the extent of the remaining proceeds thereof and together with the proceeds of
the Senior Notes to fund the Murphy Oil Distribution and Intercompany
Settlements in connection with the Transactions. The proceeds of the Revolving
Loans and Swingline Loans will be used solely for working capital and other
general corporate purposes of Murphy USA, the Company and the other Restricted
Subsidiaries.  Letters of Credit will be issued only to support obligations of
the Company and the Subsidiaries incurred in the ordinary course of business.

SECTION 5.12.  Further Assurances.  Murphy USA, the Company and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Loan Parties.  Murphy USA and the
Company will provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

SECTION 5.13.  Spin-Off Documents.  Murphy USA, the Company and each other
Subsidiary will comply with the Spin-Off Documents, except where failure to do
so could not reasonably be expected to impair access to intellectual property
rights, result in the Spin-Off being taxable to Murphy Oil or its shareholders
or otherwise have a Material Adverse Effect.

SECTION 5.14.  Control Agreements.    (a)  As promptly as practicable, and in
any event within 90 days, after the Effective Date, Murphy USA, the Company



 

--------------------------------------------------------------------------------

 

116

and each other Loan Party will deliver all Control Agreements that would have
been required to be delivered on the Effective Date but for the penultimate
sentence of Section 4.01, in each case except to the extent otherwise agreed by
the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement”.

(b)  The Loan Parties shall at all times on and after the 90th day following the
Effective Date (subject to extension as agreed by the Administrative Agent
pursuant to its authority as set forth in the definition of “Collateral and
Guarantee Requirement”) (i) cause the available amount in each deposit account
in which station receipts are deposited to be swept to the Concentration Account
at the end of each Business Day  (whether directly or through local
concentration accounts that are in turn swept to the Concentration Account on
such Business Day) and (ii) cause to be deposited directly into the
Concentration Account (A) all payments in respect of Credit Card Receivables,
(B) all proceeds of Accounts and (C) all cash swept from all deposit accounts in
which station receipts are deposited.

 

SECTION 5.15.  Field Examinations and Appraisals.  (a)  On not more than one
occasion during any 12-month period, at the request of the Administrative Agent,
the Loan Parties will permit, upon reasonable notice and during normal business
hours, the Administrative Agent to conduct a field examination of the Collateral
included in the Borrowing Base and related reporting and control
systems.  Notwithstanding the foregoing, if at any time Availability has for
three consecutive Business Days been less than the greater of (A) 25% of the
lesser of (1) the Aggregate Revolving Commitment then in effect and (2) the
Borrowing Base then in effect, and (B) $100,000,000, two field examinations
shall be permitted during the 12-month period commencing on such third Business
Day; provided that, if an Event of Default has occurred and is continuing, there
shall be no limitation on the number or frequency of field examinations but the
number or frequency of field examinations shall be at the Permitted Discretion
of the Administrative Agent.  For purposes of this Section 5.15, it is
understood and agreed that a single field examination may be conducted at
multiple relevant sites and involve one or more Loan Parties and their
assets.  All such field examinations by the Administrative Agent shall be at the
sole expense of the Loan Parties.

(b)  On not more than one occasion during any 12-month period, at the request of
the Administrative Agent, the Loan Parties will provide the Administrative Agent
with an appraisal (or update thereof) of their Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
reasonably satisfactory to the Administrative Agent, such appraisal and update
to include, without limitation, information required by applicable law and
regulations.  Notwithstanding the foregoing, if at any time Availability has for
three consecutive Business Days been less than the greater of (A) 25% of the
lesser of (1) the Aggregate Revolving Commitment then in effect and (2) the
Borrowing Base then in effect, and (B) $100,000,000 the Administrative Agent
shall be permitted to request, and the Loan Parties will provide, two appraisals
(or updates thereof) during the 12-month period commencing on such third
Business Day; provided that, if an Event of Default has occurred and is
continuing, there shall be no limitation on the number or frequency of
appraisals (or updates thereof)



 

--------------------------------------------------------------------------------

 

117

but the number or frequency of appraisals (or updates thereof) shall be at the
Permitted Discretion of the Administrative Agent.  For purposes of this Section
5.15, it is understood and agreed that a single appraisal (or update thereof)
may be conducted at multiple relevant sites and involve one or more Loan Parties
and their assets.  All such appraisals and updates thereof shall be at the sole
expense of the Loan Parties.

 

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, Murphy USA, the Company and each of
the other Borrowers covenants and agrees with the Lenders that:

SECTION 6.01.  Indebtedness; Certain Equity Securities.  None of Murphy USA, the
Company or any other Subsidiary will create, incur, assume or permit to exist
any Indebtedness, except:

(a)  Indebtedness created under the Loan Documents;

(b)  the Senior Notes, the Guarantees thereof by Murphy USA, the Company and the
other Subsidiary Guarantors, and Refinancing Indebtedness in respect thereof, in
an aggregate principal amount not in excess of $500,000,000;

(c)  Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect thereof;

(d)  Indebtedness of any Subsidiary to Murphy USA, the Company or any other
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than Murphy USA, the Company or any other Subsidiary,
(B) any such Indebtedness owing by any Loan Party shall be unsecured and
subordinated in right of payment to the Loan Document Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Administrative Agent, (C) any such Indebtedness owing to any Loan Party
shall be evidenced by a promissory note that shall have been pledged pursuant to
the Collateral Agreement and (D) any such Indebtedness owing by any Subsidiary
that is not a Loan Party to any Loan Party shall be incurred in compliance with
Section 6.04;

(e)  Guarantees incurred in compliance with Section 6.04;

(f)  Indebtedness of the Company or any other Subsidiary (i) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, provided that



 

--------------------------------------------------------------------------------

 

118

such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement and the principal amount
of such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets or (ii) assumed in connection with the
acquisition of any fixed or capital assets, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (f) shall not at any
time exceed $10,000,000;

(g)  Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition, provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) neither
Murphy USA nor any Subsidiary (other than such Person or any special purpose
merger Subsidiary with which such Person is merged or consolidated or the Person
that so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not at any
time exceed $10,000,000;

(h)  Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;

(i)  Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Murphy USA or any Subsidiary in the
ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and (B)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature, which obligations in each
case shall not be secured except by any Lien incurred in reliance on Section
6.02(a)(xi);

(j)  Indebtedness in respect of the letters of credit outstanding on the date
hereof and set forth on Schedule 6.01(j) and Refinancing Indebtedness in respect
thereof;



 

--------------------------------------------------------------------------------

 

119

(k)  Indebtedness of the Company or any other Subsidiary in the form of purchase
price adjustments, earn-outs, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investment
permitted by Section 6.04; and

(l)  Other unsecured Indebtedness of Murphy USA, the Company or any Subsidiary
so long as at the time of the incurrence thereof and giving pro forma effect
thereto in accordance with Section 1.04(b), (i) no Event of Default shall have
occurred and be continuing and  (ii) the aggregate principal amount of the
Indebtedness outstanding at any time in reliance on this clause (l) shall not
exceed $100,000,000; provided that the aggregate principal amount of
Indebtedness of the Subsidiaries that are not Loan Parties outstanding at any
time in reliance on this clause (l) shall not exceed $10,000,000.

SECTION 6.02.  Liens.    (a)  None of Murphy USA, the Company or any other
Subsidiary will create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i)   Liens created under the Loan Documents;

(ii)  Permitted Encumbrances;

(iii)  any Lien on any asset of Murphy USA, the Company or any other Subsidiary
existing on the date hereof and set forth on Schedule 6.02 (including any Lien
that attaches by law to the proceeds thereof);  provided that (A) such Lien
shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.01(c) as Refinancing Indebtedness in respect thereof;

(iv)  any Lien existing on any asset prior to the acquisition thereof by the
Company or any other Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary (other than, in the case of any such merger or consolidation, the
assets of any special purpose merger Subsidiary that is a party thereto (other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred



 

--------------------------------------------------------------------------------

 

120

prior to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property (1) of
Murphy USA, the Company or any Subsidiary other than the acquired Subsidiary and
its Subsidiaries or (2) to which such requirement would not have applied but for
such acquisition)) and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated), and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof and, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01(g) as Refinancing Indebtedness in respect
thereof;

(v)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any other Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 6.01(f) and obligations relating thereto not
constituting Indebtedness and (B) such Liens shall not apply to any other asset
of Murphy USA, the Company or any other Subsidiary (other than accessions and
additions thereto and the proceeds and products thereof); provided further that
in the event purchase money obligations are owed to any single Person with
respect to the financing of more than one purchase of fixed or capital assets,
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person;

(vi)  in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any other Subsidiary in connection
with any letter of intent or purchase agreement for a Permitted Acquisition or
other transaction permitted hereunder;

(ix)  Liens on cash collateral securing obligations (A) in respect of letters of
credit permitted under Section 6.01(j) and (B) under Hedging Agreements entered
into by Ethanol Subsidiaries to hedge corn prices;  

(x)  Liens on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of such Subsidiaries permitted under Section 6.01; and



 

--------------------------------------------------------------------------------

 

121

(xi)  other Liens on assets of the Company or any other Subsidiary (other than
Collateral and intellectual property licensed under the Collateral Agreement)
securing Indebtedness or other monetary obligations; provided that the sum,
without duplication, of (A) the principal amount of the Indebtedness and other
monetary obligations secured by such Liens and (B) the Attributable Indebtedness
in respect of outstanding Sale/Leaseback Transactions permitted under Section
6.06 shall at no time exceed $10,000,000.

(b)  Notwithstanding the foregoing, (i) none of the Liens permitted by
Section 6.02(a) may at any time attach to any Loan Party’s (A) Accounts, other
than those permitted under clause (a) or (k) of the definition of Permitted
Encumbrances and Section 6.02(a)(i) or (iv) or (B) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrances
and Section 6.02(a)(i) or (iv) and (ii) none of Murphy USA, the Company or any
other Subsidiary shall create, incur, assume or permit to exist any Liens
securing Indebtedness on any retail sales establishments or other fixed assets
owned by Domestic Subsidiaries or on Equity Interests in the Company or any
other Subsidiary other than as permitted by Section 6.02(a) (iv) or (v).

SECTION 6.03.  Fundamental Changes; Business Activities.    (a)  None of Murphy
USA, the Company or any other Subsidiary will merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person (other than the Company or another Subsidiary) may merge into
Murphy USA in a transaction in which Murphy USA is the surviving corporation,
(ii) any Person (other than Murphy USA) may merge into the Company in a
transaction in which the Company is the surviving corporation, (iii) any Person
(other than Murphy USA or the Company) may merge or consolidate with any
Subsidiary (other than the Company) in a transaction in which the surviving
entity is a Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iv) any Subsidiary (other
than the Company) may merge into or consolidate with any Person (other than
Murphy USA or the Company) in a transaction permitted under Section 6.05 in
which, after giving effect to such transaction, the surviving entity is not a
Subsidiary and (v) any Subsidiary (other than the Company) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly-owned Subsidiary immediately prior
thereto shall not be permitted unless it is also permitted under Section 6.04.

(b)  None of Murphy USA, the Company or any other Subsidiary will engage to any
material extent in any business other than businesses of the type conducted by
Murphy USA, the Company and the other Subsidiaries on the date hereof and
businesses reasonably related thereto.

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  None
of Murphy USA, the Company or any other Subsidiary will purchase, hold, acquire
(including pursuant to any merger or consolidation with any



 

--------------------------------------------------------------------------------

 

122

Person that was not a wholly-owned Subsidiary prior thereto), make or otherwise
permit to exist any Investment in any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all the assets of any other Person or of a business unit, division, product line
or line of business of any other Person, or assets acquired other than in the
ordinary course of business that, following the acquisition thereof, would
constitute a substantial portion of the assets of Murphy USA and the
Subsidiaries, taken as a whole, except:

(a)  Permitted Investments;

(b)  Investments existing on the date hereof in Subsidiaries;

(c)  other Investments existing on the date hereof and set forth on
Schedule 6.04 (but not any additions thereto made after the date hereof);

(d)  investments by Murphy USA, the Company and the other Subsidiaries in Equity
Interests in their subsidiaries; provided that (i) such subsidiaries are
Subsidiaries prior to such investments, (ii) any such Equity Interests held by a
Loan Party shall be pledged to the extent required by the definition of the term
“Collateral and Guarantee Requirement” and (iii) the aggregate amount of such
investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding all such investments, loans,
advances and Guarantees existing on the date hereof and permitted by clause (c)
above and up to an additional $20,000,000 for Investments in Ethanol
Subsidiaries (including by Guarantee) to satisfy obligations under corn price
Hedging Agreements) shall not exceed $10,000,000 at any time outstanding;

(e)  loans or advances made by Murphy USA, the Company or any other Subsidiary
to any Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(d) and (ii) the amount of such loans and advances made
by the Loan Parties to Subsidiaries that are not Loan Parties shall be subject
to the limitation set forth in clause (d) above;

(f)  Guarantees by Murphy USA, the Company or any other Subsidiary of
Indebtedness or other obligations of Murphy USA, the Company or any other
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any Letter of Credit or
any other letter of credit or letter of guaranty); provided that (i) a
Subsidiary that has not Guaranteed the Secured Obligations pursuant to the
Collateral Agreement shall not Guarantee any Indebtedness or other obligations
of any Loan Party and (ii) the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (d) above;

(g)  Investments held by any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a



 

--------------------------------------------------------------------------------

 

123

Subsidiary in a transaction permitted hereunder) after the date hereof, or
Investments of any Person that are acquired by any Subsidiary as part of an
acquisition of assets by such Subsidiary in a Permitted Acquisition, provided
that such Investments exist at the time such Person becomes a Subsidiary (or is
so merged or consolidated) or such assets are acquired and are not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired;

(h)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(i)  Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(j)  Investments by Murphy USA, the Company or any other Subsidiary that result
solely from the receipt by Murphy USA, the Company or such Subsidiary from any
of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);

(k)  Investments in the form of Hedging Agreements permitted under Section 6.07;

(l)  payroll, travel and similar advances to directors and employees of Murphy
USA or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of Murphy USA or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;

(m)  loans or advances to directors and employees of Murphy USA or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$10,000,000;

(n)  Permitted Acquisitions;

(o)  without duplication of amounts paid pursuant to Section 6.08(b)(vi), other
Investments with amounts that could otherwise have been paid as Restricted
Payments under Section 6.08(a)(viii);

(p)  Investments and acquisitions made as part of the Transactions; and

(q)  other Investments and acquisitions in an aggregate amount outstanding at
any time not to exceed $10,000,000.

SECTION 6.05.  Asset Sales.  None of Murphy USA, the Company or any other
Subsidiary will sell, transfer, lease or otherwise dispose of any asset,
including any



 

--------------------------------------------------------------------------------

 

124

Equity Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary (other than to Murphy USA, the Company or any other
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law), except:

(a)  sales, transfers, leases and other dispositions in the ordinary course of
business of inventory or used or surplus equipment or of cash and Permitted
Investments;

(b)  sales in the ordinary course of business of immaterial assets, including
individual retail sales establishments and terminals;

(c)  sales, transfers, leases and other dispositions to Murphy USA, the Company
or any other Subsidiary; provided that any such sales, transfers, leases or
other dispositions involving a Subsidiary that is not a Loan Party shall be made
in compliance with Sections 6.04 and 6.09;

(d)  sales, transfers or other dispositions of accounts receivable in connection
with the compromise or collection thereof in the ordinary course of business
consistent with past practice and not as part of any accounts receivables
financing transaction;

(e)  dispositions of assets subject to any casualty or condemnation proceeding
(including dispositions in lieu of condemnation);

(f)  dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;

(g)  sales, transfers, leases and other dispositions made as part of the
Transactions;

(h)  sales, transfers, leases and other dispositions made as part of the Calumet
Transaction;

(i)  sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause shall not exceed $30,000,000 during any fiscal year of
Murphy USA, and (ii) all sales, transfers, leases and other dispositions made in
reliance on this clause shall be made for fair value and at least 75% cash
consideration; and

(j)  sales of the Equity Interests in or assets of any Ethanol Subsidiary.

Notwithstanding the foregoing, other than dispositions to the Company or another
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares



 

--------------------------------------------------------------------------------

 

125

and other nominal amounts of Equity Interests that are required to be held by
other Persons under applicable requirements of law, no such sale, transfer or
other disposition of any Equity Interests in any Subsidiary shall be permitted
unless (i) such Equity Interests constitute all the Equity Interests in such
Subsidiary held by Murphy USA and the Subsidiaries and (ii) immediately after
giving effect to such transaction, Murphy USA and the Subsidiaries shall
otherwise be in compliance with Section 6.04.

 

SECTION 6.06.  Sale/Leaseback Transactions.  None of Murphy USA, the Company or
any other Subsidiary will enter into any Sale/Leaseback Transaction unless (a)
the sale or transfer of the property thereunder is permitted under Section 6.05,
(b) any Capital Lease Obligations arising in connection therewith are permitted
under Section 6.01 and (c) either (i) such Sale/Leaseback Transaction relates to
a fixed or capital asset, is made for cash consideration in an amount not less
than the fair value of such asset and is consummated within 90 days after the
Borrower or a Subsidiary acquires or completes the construction of such asset or
(ii) after giving effect to such Sale/Leaseback Transaction, the sum, without
duplication of (A) the Attributable Indebtedness in respect of outstanding
Sale/Leaseback Transactions permitted under this clause (c)(ii) and (B) the
principal amount of the Indebtedness and other monetary obligations secured by
Liens permitted under Section 6.02(a)(xi) shall at no time exceed $10,000,000.

SECTION 6.07.  Hedging Agreements.  None of Murphy USA, the Company or any other
Subsidiary will enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks to which Murphy USA, the Company or any
other Subsidiary has actual exposure (other than in respect of Equity Interests
or Indebtedness of Murphy USA, the Company or any other Subsidiary) and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from floating to fixed rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Murphy USA, the Company or any other Subsidiary.

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.    (a) 
None of Murphy USA, the Company or any other Subsidiary will declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
that (i) Murphy USA may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests permitted hereunder,
(ii) any Subsidiary may declare and pay dividends or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests (or, if not ratably, on a basis more favorable to
Murphy USA and the Subsidiaries), (iii) Murphy USA may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (iv) Murphy USA may make cash
payments in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in Murphy USA, (v) Murphy USA may make Restricted
Payments, not exceeding $30,000,000 in the aggregate for any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of Murphy USA, the Company and
the other Subsidiaries, (vi) Murphy USA may declare and pay



 

--------------------------------------------------------------------------------

 

126

dividends with respect to its Equity Interests payable in cash, not exceeding
$10,000,000 in the aggregate for any fiscal year, (vii) the Company may pay the
Murphy Oil Distribution and make any Intercompany Settlements and (viii) Murphy
USA may make additional Restricted Payments in cash so long as at the time of
declaration (in the case of a dividend) or payment (in all other cases) (A) no
Default shall have occurred and be continuing and (B) after giving effect to
such Restricted Payment, and any related incurrence of Indebtedness, on a pro
forma basis in accordance with Section 1.04(b), (1) Availability shall exceed
the greater of (x) 25% of the lesser of the aggregate Revolving Commitments and
the Borrowing Base and (y) $100,000,000, and (2) Murphy USA and the Company
shall be in compliance with the covenant set forth in Section 6.11 (determined
as if a Covenant Period were then applicable) and, if any Term Loans shall be
outstanding, Section 6.12 (calculated as of the last day of, or for, the period
of four consecutive fiscal quarters of Murphy USA then most recently ended for
which the financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or prior to the first such delivery, as of, or for, such period
ended on June 30, 2013).

(b)  None of Murphy USA, the Company or any other Subsidiary will make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness (other than intercompany Indebtedness), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, defeasance, cancelation or termination of
any Indebtedness (other than Disqualified Equity Interests and intercompany
Indebtedness), except:

(i)   payments of or in respect of Indebtedness created under the Loan
Documents;

(ii)  regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of any Subordinated
Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

(iv) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(v)  payments of or in respect of Indebtedness made solely with Equity Interests
in Murphy USA (other than Disqualified Equity Interests);

(vi) without duplication of amounts paid pursuant to Section 6.04(o), payments
of Indebtedness in amounts that could have been paid as Restricted Payments
under Section 6.08(a)(viii); and

(vii) the Intercompany Settlements.



 

--------------------------------------------------------------------------------

 

127

SECTION 6.09.  Transactions with Affiliates.  None of Murphy USA, the Company or
any other Subsidiary will sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to Murphy USA, the Company or such Subsidiary than those that would
prevail in arm’s-length transactions with unrelated third parties, (b)
transactions between or among the Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted under Section 6.08, (d)
issuances by Murphy USA of Equity Interests (other than Disqualified Equity
Interests), (e) compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Murphy USA, the Company
or any other Subsidiary entered in the ordinary course of business and (f) the
Transactions and the other transactions and Investments permitted under clauses
(d), (e), (f), (k) and (l) of Section 6.04.

SECTION 6.10.  Restrictive Agreements.  None of Murphy USA, the Company or any
other Subsidiary will, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that restricts or imposes any condition
upon (a) the ability of Murphy USA, the Company or any other Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to Murphy USA, the Company or any other Loan Party or to
Guarantee Indebtedness of Murphy USA, the Company or any other Loan Party;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions imposed by the Senior Notes Documents as in effect on the date
hereof, (C) restrictions and conditions imposed by any other Indebtedness
permitted under Section 6.01, including any Refinancing Indebtedness in respect
of the Senior Notes permitted under Section 6.01(b), provided that the
restrictions and conditions imposed by any such Indebtedness are not less
favorable to the Lenders than the restrictions and conditions imposed by the
Senior Notes Documents, (D) restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition),
(E) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder and (F) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 6.01(f) or (g) if such
restrictions or conditions apply only to the assets securing such Indebtedness
or (B) customary provisions in leases and other agreements restricting the
assignment thereof and (iii) clause (b) of the foregoing shall not apply to
(A) restrictions and conditions imposed by agreements relating to Indebtedness
of any



 

--------------------------------------------------------------------------------

 

128

Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.01(g) (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), provided
that such restrictions and conditions apply only to such Subsidiary, and
(B) restrictions and conditions imposed by agreements relating to Indebtedness
of Foreign Subsidiaries permitted under Section 6.01, provided that such
restrictions and conditions apply only to Foreign Subsidiaries.  Nothing in this
paragraph shall be deemed to modify the requirements set forth in the definition
of the term “Collateral and Guarantee Requirement” or the obligations of the
Loan Parties under Sections 5.03, 5.04 or 5.12 or under the Security Documents.

SECTION 6.11.  Consolidated Fixed Charge Coverage Ratio.  During any period
(each, a “Covenant Period”) (a) commencing on any day when Availability has for
three consecutive Business Days been less than the greater of (i) 17.5% of the
lesser of (A) the Aggregate Revolving Commitment then in effect and (B) the
Borrowing Base then in effect, and (ii) $70,000,000, and (b) ending after
Availability has been greater than the amount set forth in clause (a) above for
30 consecutive calendar days, the Loan Parties will not permit the Consolidated
Fixed Charge Coverage Ratio for any Test Period (commencing with the Test Period
ended most recently prior to the commencement of the Covenant Period for which
financial statements shall have been delivered) to be less than 1.00 to 1.00.

SECTION 6.12.  Secured Leverage Ratio.  Murphy USA and the Company will not
permit the Secured Leverage Ratio at any time when any Term Loan is outstanding
to be greater than 4.50 to 1.00.

SECTION 6.13.  Fiscal Year.  Murphy USA and the Company will not, and will not
permit any other Subsidiary to, change its fiscal year to end on a date other
than December 31.

SECTION 6.14.  Anti-Corruption Laws.  No Borrowing will be made or Letter of
Credit issued, and no proceeds of any Borrowing will be used, (A) for the
purpose of funding payments to any officer or employee of a Governmental
Authority or of a Person controlled by a Governmental Authority, to any person
acting in an official capacity for or on behalf of any Governmental Authority or
Person controlled by a Governmental Authority, or to any political party,
official of a political party, or candidate for political office, in each case
in violation of applicable Anti-Corruption Laws, (B) for the purpose of
financing the activities of any Sanctioned Person or (C)  in any manner that
would result in the violation of Sanctions by any party hereto. 



 

--------------------------------------------------------------------------------

 

129

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)  a Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)  a Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c)  any representation, warranty or statement made or deemed made by or on
behalf of Murphy USA, the Company or any other Subsidiary in any Loan Document
or in any report, certificate, financial statement or other information provided
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall prove to have been incorrect in
any material respect when made or deemed made;

(d)  Murphy USA or the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.05 (with respect to the
existence of Murphy USA, the Company or any other Borrower), 5.11 or 5.14 or in
Article VI;

(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(c), and such failure shall continue
unremedied for a period of five Business Days (or two Business Days at any time
when the parenthetical in Section 5.01(c) is applicable), or (ii) any Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to the Company (with a copy
to the Administrative Agent in the case of any such notice from a Lender);

(f)  Murphy USA, the Company or any other Subsidiary shall fail to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable;

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf,



 

--------------------------------------------------------------------------------

 

130

or, in the case of any Hedging Agreement, the applicable counterparty, to cause
such Material Indebtedness to become due, or to terminate such Material
Indebtedness or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness or (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01;

(h)  one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

(i)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Murphy USA, the Company or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(j)  Murphy USA, the Company or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by Section 6.03(a)(iv)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of Murphy USA, the Company or any other Subsidiary (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (j) or
clause (i) of this Article;

(k)  Murphy USA, the Company or any other Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(l)  one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Murphy USA, the



 

--------------------------------------------------------------------------------

 

131

Company, any other Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Murphy USA, the Company
or any other Subsidiary to enforce any such judgment;

(m)  any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents, (ii)
the release thereof as provided in the applicable Security Document or Section
9.14 or (ii) the Administrative Agent’s failure to maintain possession of any
stock certificate, promissory note or other instrument delivered to it under the
Collateral Agreement;

(n)  any material provision of any Loan Document or any Guarantee purported to
be created under any Loan Document shall fail or cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except as a
result of the release thereof as provided in the applicable Loan Document or
Section 9.14; or

(o)  a Change in Control shall occur;

then, and in every such event (other than an event with respect to Murphy USA,
the Company or any other Borrower described in clause (i) or (j) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Murphy USA and the Company, take any or all of the following actions,
at the same or different times:  (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part (but ratably as among the
Classes of Loans and the Loans of each Class at the time outstanding), in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers hereunder, shall become due and
payable immediately, and (iii) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.06(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Murphy USA, the Company and each other Borrower; and in the case of any event
with respect to Murphy USA, the Company or any other Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall immediately and automatically become due and payable and the deposit of
such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Murphy USA, the
Company and each other Borrower.



 

--------------------------------------------------------------------------------

 

132

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  Neither the Company nor
any other Loan Party shall have rights as a third-party beneficiary of any such
provisions.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Murphy USA, the Company or any other Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and



 

--------------------------------------------------------------------------------

 

133

shall not be liable for the failure to disclose, any information relating to
Murphy USA, the Borrower, any other Subsidiary or any other Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by Murphy USA, any other Borrower, a Lender or
an Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative
Agent.  Notwithstanding anything herein to the contrary, the Administrative
Agent shall not be liable for, or be responsible for any loss, cost or expense
suffered by the Borrowers or any Lender as a result of, any such determination
of the Revolving Total Exposure, Availability, the Borrowing Base or the
component amounts of any thereof.  The Administrative Agent shall be entitled to
rely, and shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof).  The Administrative Agent also shall be
entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and may act upon any such statement prior to receipt of written
confirmation thereof.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel,  



 

--------------------------------------------------------------------------------

 

134

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
Murphy USA and the Company to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed by Murphy USA, the
Company and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each



 

--------------------------------------------------------------------------------

 

135

case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Security Document, including any
action required to maintain the perfection of any such security interest), and
(b) the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, provided
that (i) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other



 

--------------------------------------------------------------------------------

 

136

disposition, the Administrative Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition,
and the Administrative Agent, as agent for and representative of the Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Loan Document Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations or
agreement in respect of Banking Services will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document except as expressly provided in the Collateral
Agreement.  By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or agreement in respect of Banking
Services shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v).  The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.13, 2.14, 2.16, 2.17, 2.18 and 9.03) allowed in such judicial proceeding; and





 

--------------------------------------------------------------------------------

 

137

(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Company’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of Murphy USA, the Company or any other Loan Party
shall have any rights as a third party beneficiary of any such provisions.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Secured
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i)  if to Murphy USA, the Company or any Borrower, to the Company at 200 Peach
Street, El Dorado, Arkansas 71730, Attention of Mindy West (Fax
No. 870-881-6893), with a copy to the Company at 200 Peach Street, El Dorado,
Arkansas 71730, Attention of John Moore (Fax No. 870-881-6893);

(ii)  if to the Administrative Agent or to the Swingline Agent, to JP Morgan
Chase Bank, N.A., Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor, Chicago, IL
60603, Attention of CBC Operations (Fax No. (713) 732-7608), with a copy to
JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 9th Floor, Dallas, TX 75201,
Attention of Andrew Ray  (Fax No. 214-965-2594);



 

--------------------------------------------------------------------------------

 

138

(iii)  if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent,
Murphy USA and the Company (or, in the absence of any such notice, to the
address (or fax number) set forth in the Administrative Questionnaire of the
Lender that is serving as such Issuing Bank or is an Affiliate thereof); and

(iv)  if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b)  Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  Any notices
or other communications to the Administrative Agent, Murphy USA or the Company
may be delivered or furnished by electronic communications pursuant to
procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.

(c)  Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d)  Murphy USA and the Company agree that the Administrative Agent may, but
shall not be obligated to, make any Communication by posting such Communication
on Debt Domain, Intralinks, Syndtrak or a similar electronic transmission system
(the “Platform”).  The Platform is provided “as is” and “as available”.  Neither
the Administrative Agent nor any of its Related Parties warrants, or shall be
deemed to warrant, the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Administrative Agent or any of its Related Parties in connection
with the Communications or the Platform.



 

--------------------------------------------------------------------------------

 

139

SECTION 9.02.    Waivers; Amendments.    (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)  Except as provided in Sections 2.22, 2.23, 2.24 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Murphy USA, the Company
and the Required Lenders and, in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by the Administrative
Agent and the Loan Party or Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders, provided that (i) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by Murphy USA, the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
(A) such amendment does not adversely affect the rights of any Lender or (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall:

(A)  waive any condition set forth in Section 4.02 without the written consent
of the Majority in Interest of the Revolving Lenders (it being understood and
agreed that any amendment or waiver of, or any consent with respect to, any
provision of this Agreement (other than any waiver expressly relating to Section
4.02) or any other Loan Document, including any amendment of any affirmative or
negative covenant set forth herein or in any other Loan Document or any waiver
of a Default or an Event of Default, shall not be deemed to be a waiver of a
condition set forth in Section 4.02),

(B)  increase any Commitment of any Lender without the written consent of such
Lender,



 

--------------------------------------------------------------------------------

 

140

(C)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon or reduce any fees payable hereunder (in each case,
other than as a result of any change in the definition, or in any components
thereof, of the term “Secured Leverage Ratio”), without the written consent of
each Lender affected thereby,

(D)  postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.11,
or the required date of reimbursement of any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,

(E)  change Section 2.19(b), 2.19(c) or 2.19(g) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender,

(F)  change any of the provisions of this Section or the percentage set forth in
the definition of the term “Majority in Interest,” “Required Lenders”,
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder (including, for the avoidance of doubt, any provision
requiring the consent of “each Lender”), without the written consent of each
Lender (or each Lender of such Class, as the case may be); provided that, with
the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” or “Supermajority Lenders” may be
amended to include references to any new class of loans or commitments created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans or Lenders,

(G)  release Murphy USA, the Company or all or substantially all the value of
the Guarantees provided by the Subsidiary Loan Parties (including, in each case,
by limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the Collateral Agreement and except for any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents),  it
being understood that an amendment or other modification of the types of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee,  

(H)  release all or substantially all the Collateral from the Liens of the
Security Documents, or subordinate any such Liens, in each case, without the
written consent of each Lender (except as expressly provided in Section 9.14 and
except for any such release by the Administrative Agent in connection with any



 

--------------------------------------------------------------------------------

 

141

sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the types of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents,

(I)  change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a Majority in Interest of each
affected Class,

(J)  change the definition of “Borrowing Base” or any of the component
definitions thereof, or increase any advance rate used in computing the
Borrowing Base, or add any new asset class to the Borrowing Base, in each case
that could result in increased borrowing availability, without the written
consent of the Supermajority Lenders, or

(K)  change the definition of “Eligible Assignee” without the written consent of
each Lender;

provided further that (1) no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, and (2) any amendment, waiver or other modification of this Agreement or any
other Loan Document that by its terms affects the rights or duties under this
Agreement or such Loan Document of the Lenders of one or more Classes (but not
the Lenders of any other Class), may be effected by an agreement or agreements
in writing entered into by Murphy USA, the Company (and, in the case of any
other Loan Document, the other Loan Parties party thereto) and the requisite
number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.  Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (x) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (B), (C) or (D) of clause (ii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification or (y) in the case of
any amendment, waiver or other modification referred to in clause (ii) of the
first proviso of this paragraph, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification.  

 



 

--------------------------------------------------------------------------------

 

142

(c)  Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Security Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement”.

(d)  The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender.  Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.    (a)  Murphy USA and the
Borrowers shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for any of the foregoing
(which, in the case of the preparation, negotiation, execution, delivery and
administration of the Loan Documents, shall be limited to a single counsel for
the Arrangers and the Administrative Agent), in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein and any
credit or similar facility refinancing or replacing, in whole or in part, any of
the credit facilities provided for herein, including the preparation, execution
and delivery of the Commitment Letter and the Fee Letters, as well as the
preparation, execution, delivery and administration of this Agreement, the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out‑of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, (iii)
all reasonable out‑of-pocket expenses incurred by the Administrative Agent in
connection with field examinations and appraisals conducted in connection with
the establishment of the credit facilities provided for herein or provided for
in the Loan Documentation and (iv) all out-of-pocket expenses incurred by the
Administrative Agent, any Arranger, any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)  Murphy USA and the Borrowers shall indemnify the Administrative Agent (and
any sub-agent thereof), the Arrangers, the Syndication Agent, the Documentation
Agents, each Lender and Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in



 

--------------------------------------------------------------------------------

 

143

connection with, or as a result of (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Commitment Letter, the Fee
Letters, this Agreement, the other Loan Documents or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Commitment Letter, the Fee Letters, this Agreement or the other Loan Documents
of their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by
Murphy USA, the Company, any other Subsidiary or any Affiliate (or Person that
was formerly an Affiliate) of any of them, or any other Environmental Liability
related in any way to Murphy USA, the Company, any other Subsidiary or any
Affiliate (or Person that was formerly an Affiliate) of any of them, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
whether initiated against or by any party to the Commitment Letter, the Fee
Letters, this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.  This paragraph shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c)  To the extent that Murphy USA and the Borrowers fail indefeasibly to pay
any amount required to be paid by them under paragraph (a) or (b) of this
Section to the Administrative Agent (or any sub-agent thereof), any Issuing
Bank, the Swingline Lender or any Related Party of any of the foregoing (and
without limiting their obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity;
provided further that, with respect to such unpaid amounts owed to any Issuing
Bank or the Swingline Lender in its capacity as such, or to any Related Party of
any of the foregoing acting for any Issuing Bank or the Swingline Lender in
connection with such capacity, only the Revolving Lenders shall be required to
pay such unpaid amounts.  For purposes of this Section, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Total Exposures, unused Revolving Commitments and, except for purposes
of the immediately preceding



 

--------------------------------------------------------------------------------

 

144

proviso, the outstanding Term Loans and unused Term Commitments, in each case,
at the time (or most recently outstanding and in effect).

(d)  To the fullest extent permitted by applicable law, neither Murphy USA nor
any Borrower shall assert, or permit any of their Affiliates or Related Parties
to assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04.  Successors and Assigns.    (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Murphy USA, the Company nor any Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by Murphy USA, the Company or any Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent, the Documentation Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agent, any Issuing Bank and any Lender)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)  (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:



 

--------------------------------------------------------------------------------

 

145

(A)  the Company; provided that no consent of the Company shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, and
(2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment of a Term Loan or Term Commitment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B)  the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund;

(C)  each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and

(D)  the Swingline Lender, in the case of any assignment of all or a portion of
a Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.

(ii)  Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Loans, $1,000,000 unless each of the Company
and the Administrative Agent otherwise consents; provided that no such consent
of the Company shall be required if an Event of Default has occurred and is
continuing;

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of



 

--------------------------------------------------------------------------------

 

146

simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
9.04(c).

(iv)  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company and, as
to entries pertaining to it, any Issuing Bank or Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v)  Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in



 

--------------------------------------------------------------------------------

 

147

proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto.  Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(c)  (i)Any Lender may, without the consent of the Company, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) Murphy USA,
the Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders.  Murphy USA and the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17 and 2.18 (subject to the
requirements and limitations therein, including the requirements under Section
2.18(f) (it being understood that the documentation required under Section
2.18(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be
subject to the provisions of Sections 2.19 and 2.20 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.16 or 2.18, with respect to any participation,
than its participating Lender would have been entitled to receive.  Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.20(b) with respect



 

--------------------------------------------------------------------------------

 

148

to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.19(c) as though it were
a Lender. 

(ii)  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agent, the Documentation Agent, any Issuing Bank, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated.  Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or



 

--------------------------------------------------------------------------------

 

149

repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrowers (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.06(d) or 2.06(f).  The provisions of Sections 2.16, 2.17, 2.18,
2.19(e) and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Commitment Letter or any Fee Letter
(or any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect).  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof (including by release of such signature pages from
escrow) that, when taken together, bear the signatures of all the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of



 

--------------------------------------------------------------------------------

 

150

the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of Murphy USA or any Borrower
against any of and all the obligations then due of Murphy USA or any other Loan
Party now or hereafter existing under this Agreement held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations of
Murphy USA or such Borrower are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness.  The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have.  Each Lender and
Issuing Bank agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give notice
shall not affect the validity of such setoff and application.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  
 (a)  This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b)  Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of Murphy USA and the Borrowers hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court.  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c)  Each of Murphy USA and the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



 

--------------------------------------------------------------------------------

 

151

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to Murphy USA, the Company or any other
Subsidiary and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided



 

--------------------------------------------------------------------------------

 

152

for herein; (h) with the consent of the Company or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than Murphy USA or any Borrower.  For purposes of this
Section, “Information” means all information received from Murphy USA or the
Borrowers relating to Murphy USA, the Company or any other Subsidiary or their
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by Murphy USA or the Borrowers; provided that, in the case
of information received from Murphy USA or the Borrowers after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  It is agreed that, notwithstanding
the restrictions of any prior confidentiality agreement binding on either
Arranger or the Administrative Agent, such parties may disclose Information as
provided in this Section 9.12

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14.  Release of Liens and Guarantees.  A Subsidiary Loan Party (other
than a Borrower) shall automatically be released from its obligations under the
Loan Documents, and all security interests created by the Security Documents in
Collateral owned by such Subsidiary Loan Party shall be automatically released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Loan Party ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided
otherwise.  Upon any sale or other transfer by any Loan Party (other than to
Murphy USA, the Company or any other Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents shall be
automatically released.  In



 

--------------------------------------------------------------------------------

 

153

connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

SECTION 9.15.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

SECTION 9.16.  No Fiduciary Relationship.  Each of Murphy USA and the Company,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Murphy USA, the Company, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.  The Administrative Agent, the
Arranger, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of Murphy USA, the
Borrowers and their Affiliates, and none of the Administrative Agent, the
Arranger, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to Murphy USA, the Borrowers or any of their
Affiliates.  To the fullest extent permitted by law, each of Murphy USA and the
Borrowers hereby waive and release any claims that it or any of its Affiliates
may have against the Administrative Agent, the Arranger, the Lenders, the
Issuing Banks and their Affiliates with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.17.  Non-Public Information.    (a)  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by Murphy
USA, any Borrower or the Administrative Agent pursuant to or in connection with,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI.  Each Lender represents to Murphy USA, the
Borrowers and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.



 

--------------------------------------------------------------------------------

 

154

(b)  Murphy USA, the Borrowers and each Lender acknowledge that, if information
furnished by Murphy USA or any Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that Murphy USA or any
Borrower has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives and (ii) if Murphy USA or the
applicable Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform designated for Private Side Lender
Representatives.  Each of Murphy USA and each of the Borrowers agrees to clearly
designate all information provided to the Administrative Agent by or on behalf
of Murphy USA or such Borrower that is suitable to be made available to Public
Side Lender Representatives, and the Administrative Agent shall be entitled to
rely on any such designation by Murphy USA or any Borrower without liability or
responsibility for the independent verification thereof.

SECTION 9.18.  Judgment Currency.   (a)   If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in
dollars into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
dollars could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b)  The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase dollars
with the Judgment Currency; if the amount of dollars so purchased is less than
the sum originally due to the Applicable Creditor in dollars, such party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency.  The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

[Signature pages follow]





 

--------------------------------------------------------------------------------

 

155

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

MURPHY USA INC.,

by

 

 

___/s/ John A. Moore__________

 

Name: John A. Moore

 

Title: Senior Vice President, General

 

Counsel and Secretary

 

 

 

MURPHY OIL USA INC.,

by

 

 

___/s/ John A. Moore__________

 

Name: John A. Moore

 

Title: Senior Vice President, General

 

Counsel and Secretary

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

by

 

 

__/s/ Andrew Ray______________

 

Name: Andrew Ray

 

Title: Authorized Officer

 

 

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

Name of Institution:

BancorpSouth Bank

by

___/s/ Ronald L. Hendrix________

 

Name:  Ronald L. Hendrix

 

Title:    Executive Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.



 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

Name of Institution:

Bank of America,  N.A.

by

___/s/ James B. Allin________

 

Name:  James B. Allin

 

Title:    Senior Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.

 

 





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

Capital One

by

___/s/ Lawrence Cannariato________

 

Name:  Lawrence Cannariato

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

Comerica Bank

by

___/s/ L.J. Perenyi________

 

Name:  L.J. Perenyi

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

Fifth Third Bank

by

___/s/ Matthew Lewis________

 

Name:  Matthew Lewis

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.



 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

PNC Bank, National Association

by

___/s/ Thomas S. Sherman________

 

Name:  Thomas S. Sherman

 

Title:    Senior Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

ROYAL BANK OF CANADA

by

___/s/ Gordon MacArthur________

 

Name:  Gordon MacArthur

 

Title:    Authorized Signatory

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.

 





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

Regions Bank

by

___/s/ Jon Eckhouse________

 

Name:  Jon Eckhouse

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

Name of Institution:

UMB Bank, N.A.

by

___/s/ Martin Nay________

 

Name:  Martin Nay

 

Title:    Senior Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

 

 

Name of Institution:

Union Bank, N.A.

by

___/s/ Mark A. Eitzen________

 

Name:  Mark A. Eitzen

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.



 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

Name of Institution:

US Bank National Association

by

___/s/ Jeffrey A. Kessler________

 

Name:  Jeffrey A. Kessler

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.



 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

 

 

Name of Institution:

Wells Fargo Bank, NA

by

___/s/ Kevin Cox________

 

Name:  Kevin Cox

 

Title:    Director

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.



 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT

OF MURPHY OIL USA INC.

 

 

Name of Institution:

WHITNEY BANK

by

___/s/ H. Elder Gwin________

 

Name:  H. Elder Gwin

 

Title:    Vice President

 

 

 

For any Lender requiring a second signature block:

 

 

by

_________________________

 

Name:

 

Title:

 

 

By delivering this signature page to the Administrative Agent, the signatory
also authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement

 

 

--------------------------------------------------------------------------------

 

Execution Version

EXHIBIT A

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement dated as of [  ], 2013, among Murphy USA Inc., Murphy Oil USA,
Inc., the Borrowing Subsidiaries from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit, Guarantees,
Swingline Loans and Protective Advances included in such facilities) and (b) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1. Assignor:
__________________________________________________________________________________________________________________________________________________________________________________________






Exhibit A

--------------------------------------------------------------------------------

 

 



2. Assignee:__________________________________________
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1

3. Borrower: Murphy Oil USA Inc. [and the Borrowing Subsidiaries]2.

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

5.  Assigned Interest:3 

 

 

 

 

 

Facility Assigned

Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders

Amount of the Commitments/Loans of the applicable Class Assigned

Percentage Assigned of Aggregate Amount of Commitments/Loans of the applicable
Class of all Lenders4

Tranche A Term Loans

$

$

%

Revolving Commitments/Revolving Loans

$

$

%

[            ]5

$

$

%

 

Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about

 

                                            

1 Select as applicable

 

2 Include bracketed language if assigning Revolving Commitments.

 

3 Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

 

4 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Tranche A Term Lenders, Revolving Lenders or Incremental Term Lenders of any
Series, as applicable.

 

5 In the event any new Class of Loans or Commitments is established pursuant to
Section 2.23 or 2.24 of the Credit Agreement, refer to the Class of such Loans
or Commitments assigned.





 

 Exhibit A

--------------------------------------------------------------------------------

 

 



Murphy USA and its subsidiaries, including the Borrowers and the other
Subsidiaries, and their securities) will be made available and who may receive
such information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.





 

 Exhibit A

--------------------------------------------------------------------------------

 

 



 

 

 

 

The terms set forth above are hereby agreed to:

[Consented to and]7 Accepted:

 

 

 

 

 

, as Assignor,

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

 

  by

 

  by

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

, as Assignee6

Consented to:

 

 

 

 

 

  by

 

[MURPHY OIL USA, INC.,

 

 

 

 

 

 

Name:

  by

 

 

Title:

 

 

 

 

 

 

Name:

 

 

 

Title:8

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A., as the Swingline Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:9

 

 

 

 

 

 

 

 

 

 

[NAME OF EACH ISSUING BANK,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:]10

                                                   

6 The Assignee must deliver to each applicable Borrower all applicable Tax forms
required to be delivered by it under Section 2.18(f) of the Credit Agreement.

 

7 No consent of the Administrative Agent is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund under Section 9.04(b) of
the Credit Agreement.

 

8 No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment under Section 9.04(b) of
the Credit Agreement.

 

9 Required in the case of any assignment of all or any portion of a Revolving
Commitment or any Lender’s obligation in respect of its Swingline Exposure under
Section 9.04(b) of the Credit Agreement.



 

 Exhibit A

--------------------------------------------------------------------------------

 

 



 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                    Representations and Warranties.

 

1.1.                Assignor.  The Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, other than statements made
by it herein, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Murphy USA, the Borrowers, any of
the other Subsidiaries or any other Affiliate of Murphy USA or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Murphy USA, the Borrowers, any of the other Subsidiaries or any other
Affiliate of Murphy USA or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                Assignee.  The Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Lender that is a
U.S. Person, attached hereto is an executed original of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax and (vi) if
it is a

                                                                                                                    

10 Required in the case of any assignment of all or any portion of a Revolving
Commitment or any Lender’s obligation in respect of its LC Exposure under
Section 9.04(b) of the Credit Agreement.  Prepare a separate signature block for
each Issuing Bank.

 





 

 Exhibit A

--------------------------------------------------------------------------------

 

 



Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including Section 2.18(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                    Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to or on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

 

3.                    General Provisions.  This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by and construed in accordance with
the laws of the State of New York.

 

 

 

 Exhibit A

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

[FORM OF]

BORROWING BASE CERTIFICATE

[Exhibit B is a standalone document]





 

 Exhibit B

[[NYCORP:3419679v6:4736W: 08/02/2013--08:31 PM]]

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.

  as Administrative Agent

Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,

Chicago, IL 60603

Attention of CBC Operations

(Fax No. (713) 732-7608)

 

with a copy to

 

JPMorgan Chase Bank, N.A.

  as Administrative Agent

2200 Ross Avenue, 9th Floor

Dallas, TX 75201

Attention of Andrew Ray

(Fax No. 214-965-2594)   

 

[Date]

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [  ], 2013, among Murphy
USA Inc., Murphy Oil USA, Inc., the Borrowing Subsidiaries from time to time
party thereto (and together with Murphy Oil USA, Inc., the “Borrowers”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Credit Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes a Borrowing Request and the applicable Borrower hereby
gives you notice, pursuant to Section 2.03 of the Credit Agreement, that it
requests a Borrowing under the Credit Agreement, and in connection therewith
specifies the following information with respect to such Borrowing:

(A)            Class of Borrowing:11 ____________________________________

(B)            Aggregate principal amount of Borrowing:12 $_________________

                                                          

11 Specify Tranche A Term Borrowing, Revolving Borrowing, Swingline Borrowing
or, if any new Class of Commitments is established under Section 2.23 or 2.24, a
Borrowing of such Class.





Exhibit C

--------------------------------------------------------------------------------

 

 



 

(C)            Date of Borrowing (which is a Business Day): ________________

(D)            Type of Borrowing:13 ____________________________________

(E)            Interest Period and the last day thereof:14 _____________________

(F)            Location and number of the applicable Borrower’s account to which
proceeds of the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

            [Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________]15

The undersigned Borrower hereby certifies that the conditions specified in
paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement have been
satisfied and that, after giving effect to the Borrowing requested hereby, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01 or 2.04(a) of the Credit Agreement.

Very truly yours,


[specify applicable borrower].,

 

By:

 

 

Name:

 

Title:

 

 

                                                                                                                    

12 Must comply with Sections 2.01, 2.02(c) and 2.04(a) of the Credit Agreement.

 

13 Specify ABR Borrowing or Eurocurrency Borrowing (not available for Swingline
Borrowings).  If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing.

 

14 Applicable to Eurocurrency Borrowings only.  Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months.  If an Interest Period is not specified, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  May not end
after the applicable Maturity Date.

 

15 Specify only in the case of an ABR Revolving Borrowing or Swingline Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f) of the Credit Agreement.





Exhibit C

--------------------------------------------------------------------------------

 

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

 

EXHIBIT D-1

 

[FORM OF]

BORROWING SUBSIDIARY JOINDER AGREEMENT

BORROWING SUBSIDIARY JOINDER AGREEMENT dated as of [  ], (this “Agreement”),
among MURPHY OIL USA INC., a Delaware corporation (the “Company”), [NAME OF NEW
BORROWER], a [  ] [corporation] (the “New Borrower”), each Loan Party listed on
the signature pages hereto (each a “Loan Party”), and JPMORGAN CHASE BANK, N.A.,
in its capacity as Administrative Agent under the Credit Agreement defined
below.

Reference is made to the Credit Agreement dated as of [  ], 2013, among Murphy
USA Inc., Murphy Oil USA, Inc., the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Credit Agreement”).  Capitalized terms
used but not defined herein have the meanings specified in the Credit
Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the terms
and subject to the conditions therein set forth, to make Loans and the Issuing
Lenders have agreed to issue Letters of Credit and the Company and the New
Borrower desire that the New Borrower become a Borrowing Subsidiary. 

The New Borrower represents and warrants that all representations and warranties
made by the Borrowers under the Credit Agreement, as such representations and
warranties relate to the New Borrower, are true and correct as of the date
hereof to the same extent as though made as of such date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
on and as of such earlier date.

In accordance with Section 2.25 of the Credit Agreement, upon execution of this
Agreement by each of the Company and the New Borrower and delivery to the
Administrative Agent, the New Borrower shall be a party to the Credit Agreement
and a “Borrower” for all purposes thereof.  The New Borrower hereby agrees to be
bound by all provisions of the Credit Agreement.  This Agreement shall be a Loan
Document.

If required, the New Borrower is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.





 

 Exhibit B

[[NYCORP:3419679v6:4736W: 08/02/2013--08:31 PM]]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MURPHY OIL USA INC.,

By

 

 

 

Name: 

 

Title:   

 

 

 

 

NEW BORROWER:

 

by

 

 

 

Name: 

 

Title:   

 

 

 

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

By

 

 

 

Name: 

 

Title:   

 

 

 

 

Exhibit D-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D-2

 

[FORM OF]

BORROWING SUBSIDIARY TERMINATION AGREEMENT

[Date]

 

JPMorgan Chase Bank, N.A.

  as Administrative Agent

Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,

Chicago, IL 60603

Attention of CBC Operations

(Fax No. (713) 732-7608)

 

with a copy to

 

JPMorgan Chase Bank, N.A.

  as Administrative Agent

2200 Ross Avenue, 9th Floor

Dallas, TX 75201

Attention of Andrew Ray

(Fax No. 214-965-2594)   

 

Ladies and Gentlemen:

The undersigned, Murphy Oil USA Inc. (the “Company”), refers to the Credit
Agreement dated as of [  ], 2013, among Murphy USA Inc., Murphy Oil USA, Inc.,
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Credit Agreement”).  Capitalized terms used but not defined herein
have the meanings specified in the Credit Agreement.

The Company hereby terminates the status of [NAME OF TERMINATED BORROWER] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement.  The Company and the Terminated Borrowing Subsidiary acknowledge that
this Borrower Termination Agreement shall not become effective until all Loans
made to the Terminated Borrowing Subsidiary have been repaid, no Letter of
Credit issued for the account of such Terminated Borrowing Subsidiary shall
remain outstanding and all amounts payable by such Terminated Borrowing
Subsidiary in respect of LC Disbursements, interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Borrowing Subsidiary under any Loan Document) have
been paid in full, provided that this Borrower Termination Agreement shall be
effective immediately to terminate the right of the Terminated Borrowing
Subsidiary to request or receive further extensions of credit under the Credit
Agreement.





 

 Exhibit B

[[NYCORP:3419679v6:4736W: 08/02/2013--08:31 PM]]

--------------------------------------------------------------------------------

 

 

Upon the effectiveness of this Borrower Termination Agreement, the Terminated
Borrowing Subsidiary shall be released from all obligations as a Borrowing
Subsidiary under the Credit Agreement.  If the Terminated Borrowing Subsidiary
ceases to be a Loan Party, the Administrative Agent will execute and file any
and all UCC termination statements and terminations of any applicable control
agreements, and take all such further actions that may be required under any
applicable law, or that the Company may reasonably request, to terminate the
Liens of the Administrative Agent on the Collateral of the Terminated Borrowing
Subsidiary.





Exhibit D-2

--------------------------------------------------------------------------------

 

 

THIS BORROWER TERMINATION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

 

Very truly yours,

MURPHY OIL USA INC.,

by

 

 

 

Name: 

 

Title:   

 

Acknowledged by:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

By

 

 

 

Name: 

 

Title:   

 

 

Exhibit D-2

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

[FORM OF]

GUARANTEE AND COLLATERAL AGREEMENT

[To be provided]

 

Exhibit F

[[NYCORP:3419679v6:4736W: 08/02/2013--08:31 PM]]

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

[FORM OF]

COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below.  The obligations of Murphy USA
and the Company under the Credit Agreement are as set forth in the Credit
Agreement, and nothing in this Compliance Certificate, or the form hereof, shall
modify such obligations or constitute a waiver of compliance therewith in
accordance with the terms of the Credit Agreement.  In the event of any conflict
between the terms of this Compliance Certificate and the terms of the Credit
Agreement, the terms of the Credit Agreement shall govern and control, and the
terms of this Compliance Certificate are to be modified accordingly.]

 

Reference is made to the Credit Agreement dated as of [  ], 2013, among Murphy
USA Inc., Murphy Oil USA, Inc., the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Credit Agreement”).  Each capitalized
term used but not defined herein shall have the meaning specified in the Credit
Agreement

Each of the undersigned, [specify title] of Murphy USA and [specify title] of
the Company, hereby certifies (solely in their capacities as officers and not
individually), as follows:

1.        1. I am a Financial Officer of Murphy USA or the Company, as
applicable.

2.        2. [Attached as Schedule I hereto are the consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [       ], setting forth in each case in
comparative form the figures for the prior fiscal year, together with an audit
opinion thereon of [KPMG LLP] required by Section 5.01(a).] [or] [The
consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as the end of and for the fiscal year ended [      ], setting forth in
each case in comparative form the figures for the prior fiscal year, together
with an audit opinion thereon of [KPMG LLP] required by Section 5.01(a), have
been [filed with the SEC and are available on the website of the SEC at
http://www.sec.gov].]

[or]

 

3.        [Attached as Schedule I hereto are the consolidated financial
statements required by Section 5.01(b) of the Credit Agreement as of the end of
and for the fiscal quarter ended [    ] and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
prior fiscal year.] [or] [The consolidated financial statements required by
Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [  ] and the then elapsed portion of the fiscal year have been
[filed with the SEC and are available on the website of the SEC at
http://www.sec.gov].] Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of Murphy
USA and its



Exhibit F

[[NYCORP:3419679v6:4736W: 08/02/2013--08:31 PM]]

--------------------------------------------------------------------------------

 

 

consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes.]

4.        3. [Attached as Schedule II hereto is a narrative report with respect
to the consolidated financial statements referred to in Section 2 of this
Certificate and as required by Section 5.01(a) or 5.01(b) of the Credit
Agreement, as applicable.]16

5. All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.

 

5.        6. I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of Murphy USA and the Subsidiaries during the
accounting period covered by the attached financial statements.  The foregoing
examination did not disclose, and I have no knowledge of, (a) the existence of
any condition or event that constitutes a Default or an Event of Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, or (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently heretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement (or prior to the first such delivery, referred
to in Section 3.04 of the Credit Agreement), that has had, or could have, a
significant effect on the calculations of the Consolidated Fixed Charge Coverage
Ratio or the Secured Leverage Ratio,  except as set forth in a separate
attachment, if any, to this Certificate, specifying the nature of such change
and the effect thereof on such calculations.

6.        7. The financial covenant analyses and other information set forth on
Annex A hereto are true and accurate on and as of the date of this Certificate.

The foregoing certifications are made and delivered on [       ] pursuant to
Section 5.01(c) of the Credit Agreement.

 

 

 

 

                                                         

16 Such narrative report shall not be required so long as either the Company or
Murphy USA is subject to periodic reporting obligations under the Exchange Act
and the periodic reports filed by such Person with the SEC contain such
information and, in the event the Company shall have any subsidiary other than
Murphy USA and the Subsidiaries, such information is presented separately for
Murphy USA and its consolidated Subsidiaries.





Exhibit F

--------------------------------------------------------------------------------

 

 



 

 

 

MURPHY USA INC.,

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MURPHY OIL USA INC.,

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

 

 

1.

Consolidated Net Income:  (i) - (ii) =

$[___,___,___]

 

(i)      the net income or loss of Murphy USA and its consolidated Subsidiaries
for the period [of four consecutive fiscal quarters] ended on such date,
determined on a consolidated basis in accordance with GAAP:

$[___,___,___]

 

(ii)17            To the extent included in net income referred to in (i):

(a)      the income of any Person (other than Murphy USA) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Murphy USA, the
Borrower or, subject to clauses (b) and (c) below, any other consolidated
Subsidiary during such period:

$[___,___,___]

 

(b)      the income of, and any amounts referred to in clause (a) above paid to,
any consolidated Subsidiary (other than the Borrower or any other Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such

$[___,___,___]

 

                                                

17 Items to be set forth without duplication.





Exhibit F

--------------------------------------------------------------------------------

 

 



 

 

Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon Murphy USA or any Subsidiary or any law applicable to
Murphy USA or any Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions has been legally
and effectively waived:

 



1.

 



(c)      the income or loss of, and any amounts referred to in clause (a) above
paid to, any consolidated Subsidiary that is not wholly-owned by Murphy USA to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary:  

$[___,___,___]



2.

2.



Adjusted Consolidated EBITDA:18 (i) + (ii) + (iii) ‑ (iv) =

 

 

(i)Consolidated Net Income:

$[___,___,___]

 

                                              

18 Adjusted Consolidated EBITDA shall be calculated so as to exclude the effect
of any gain or loss that represents after-tax gains or losses attributable to
any sale, transfer or other disposition of assets by Murphy USA or any of its
consolidated Subsidiaries, other than dispositions of inventory and other
dispositions in the ordinary course of business.  All amounts added back in
computing Adjusted Consolidated EBITDA for any period pursuant to clauses (a)
and (b) of the definition of “Adjusted Consolidated EBITDA” in the Credit
Agreement, and all amounts subtracted in computing Adjusted Consolidated EBITDA
pursuant to clause (c) of the definition of “Adjusted Consolidated EBITDA” in
the Credit Agreement, to the extent such amounts are, in the reasonable judgment
of a Financial Officer of Murphy USA, attributable to any Subsidiary that is not
wholly owned by Murphy USA, shall be reduced by the portion thereof that is
attributable to the noncontrolling interest in such Subsidiary. For purposes of
calculating Adjusted Consolidated EBITDA for any period to determine the Senior
Secured Leverage Ratio and the Total Leverage Ratio, if during such period the
Borrower or any Subsidiary shall have consummated a Material Acquisition (other
than the Tharco Acquisition) or a Material Disposition, Adjusted Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
in accordance with Section 1.04(b) of the Credit Agreement.

 





Exhibit F

--------------------------------------------------------------------------------

 

 



 

 

(ii)19 (a)            consolidated interest expense (including imputed
            interest expense in respect of Capital Lease
            Obligations, but net of total interest income):

$[___,___,___]

 

(b)      consolidated income tax expense for such period:

$[___,___,___]

 

(c)      all amounts attributable to depreciation for such period and
amortization of intangible assets for such period:

$[___,___,___]

 

(d)      any extraordinary loss or any net loss realized by Murphy USA, the
Company and the consolidated Subsidiaries in connection with any asset
disposition (including any disposition of an Ethanol Subsidiary) for such
period:

$[___,___,___]

 

(e)      any noncash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
Murphy USA, the Company or any other consolidated Subsidiary pursuant to a
written plan or agreement approved by the board of directors of Murphy USA: 

$[___,___,___]

 

(f)      nonrecurring fees and expenses for such period related to (A) any
public or private offering of Equity Interests in Murphy USA (to the extent
reimbursed by Murphy USA and the Subsidiaries), (B) any issuance or incurrence
of Indebtedness of Murphy USA or any Subsidiary (to the extent reimbursed by
Murphy USA or the Borrower), or any amendment or modifications to the terms of
any Indebtedness of Murphy USA or any Subsidiary, (C) any Permitted Acquisition
or other Investment or acquisition of assets by Murphy USA or any Subsidiary not
in the ordinary course of business, in each case whether or not consummated:

$[___,___,___]

 

(g)      any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement:

$[___,___,___]

                                                                                                

19 Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.





Exhibit F

--------------------------------------------------------------------------------

 

 



 

 

(h)      any unrealized losses for such period attributable to the application
of “mark to market” accounting in respect of Hedging Agreements:

$[___,___,___]

 

(i)      the cumulative effect of any change in accounting principles:

$[___,___,___]

 

(j)      any fees and expenses for such period (if incurred prior to September
30, 2012) relating to the Transactions, in an aggregate amount for all periods
not to exceed $50,000,000:

$[___,___,___]

 

(iii)20  (a)            proceeds of business interruption insurance relating to
the operations of Murphy USA and the Subsidiaries actually received in cash by
Murphy USA  and the Subsidiaries during such period:

$[___,___,___]

 

(b)      indemnification and reimbursement payments actually received in cash by
Murphy USA and the Subsidiaries during such period in respect of any expenses
and charges covered by third-party indemnification or other reimbursement
provisions in connection with any Permitted Acquisition or other Investment or
any disposition of assets:

$[___,___,___]

 

(iv)21    (a)any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP:

 



3.

 



(b)      any gains attributable to returned surplus assets of any pension plan:

$[___,___,___]

 

(c)      any noncash items of income for such period:22

$[___,___,___]

                                               

20 Items to be set forth without duplication and to the extent not included in
determining such Consolidated Net Income (or the Consolidated Net Income for any
prior period).

 

21 Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.

 

22 Excluding any noncash items of income (a) in respect of which cash was
received in a prior period or will be received in a future period or (b) that
represents the reversal of any accrual made in a prior period for anticipated
cash charges, but only to the extent such accrual reduced Adjusted Consolidated
EBITDA for such prior period.





Exhibit F

--------------------------------------------------------------------------------

 

 



 

 

(d)      any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement:

$[___,___,___]

 

(e)      any noncash gains resulting from fluctuations in currency values:

$[___,___,___]

 

(f)      any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:

$[___,___,___]

 

(g)      the cumulative effect of any change in accounting principles:

$[___,___,___]

3.

Total Indebtedness:  (i) + (ii) + (iii) =

$[___,___,___]

 

(i)      the aggregate principal amount of Indebtedness of Murphy USA, the
Borrower and the other Subsidiaries outstanding as of such date, in the amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP:23

$[___,___,___]

 

(ii)    the aggregate obligations of Murphy USA, the Borrower and the other
Subsidiaries as an account party in respect of letters of credit or letters of
guarantee, other than contingent obligations in respect of any letter of credit
or letter of guarantee to the extent such letter of credit or letter of
guarantee does not support Indebtedness:

$[___,___,___]

 

(iii)  the aggregate amount of all Guarantees by Murphy USA, the Borrower and
the other Subsidiaries of the principal amount of Indebtedness (other than
Indebtedness of the type set forth in clause (f) of the definition of the term
“Indebtedness” in the Credit Agreement to the extent the applicable letter of
credit or letter of guarantee does not support Indebtedness) of any other
Person:

$[___,___,___]

                                                

23 To be calculated without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a) of the Credit
Agreement, or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.





Exhibit F

--------------------------------------------------------------------------------

 

 



4.

Consolidated Fixed Charges:  ((i) + (ii)) + (iii) + (iv) + (v) + (vi) + (vii) +
(viii) =

$[___,___,___]

 

(i)     Consolidated Cash Interest Expense for such period:

$[___,___,___]

 

(ii)   the aggregate amount of scheduled principal payments made during such
period in respect of Long‑Term Indebtedness of Murphy USA and its consolidated
Subsidiaries (other than payments made by Murphy USA or any
consolidated Subsidiary to Murphy USA or a Subsidiary):

$[___,___,___]

 

(iii) the aggregate amount of principal payments (other than scheduled principal
payments) made during such period in respect of Long‑Term Indebtedness of Murphy
USA and its consolidated Subsidiaries (other than payments made by Murphy USA or
any consolidated Subsidiary to Murphy USA or a Subsidiary), to the extent that
such payments reduced any scheduled principal payments that would have become
due within one year after the date of the applicable payment:

$[___,___,___]

 

(iv)   the aggregate amount of (i) principal payments on Capital Lease
Obligations, determined in accordance with GAAP, and (ii) principal payments on
other Indebtedness of the type described in Section 6.01(f), in each case made
by Murphy USA and the consolidated Subsidiaries during such period:

$[___,___,___]

 

(v)     Capital Expenditures for such period (except to the extent attributable
to the incurrence of Capital Lease Obligations or otherwise financed by
incurring purchase money Long-Term Indebtedness):

$[___,___,___]

 

(vi)   the aggregate amount of income taxes paid in cash by Murphy USA and the
consolidated Subsidiaries during such period:

$[___,___,___]

 

(vii) cash contributions to Plans in respect of minimum ERISA funding
requirements for such period:

$[___,___,___]

 

(viii)            the aggregate amount of Restricted Payments made by Murphy USA
and the consolidated Subsidiaries during such period (other than (i) Restricted
Payments made to Murphy USA or a consolidated Subsidiary, (ii) Restricted
Payments made solely in additional Equity Interests otherwise permitted
hereunder and (iii) Restricted Payments made in reliance on clause (iii) or (iv)
of Section 6.08(a)):

$[___,___,___]





Exhibit F

--------------------------------------------------------------------------------

 

 



5.

Consolidated Fixed Charge Coverage Ratio:  (i) / (ii) =

$[___,___,___]

 

(i)     Consolidated EBITDA of Murphy USA and its consolidated
consolidated Subsidiaries for any Test Period:

$[___,___,___]

 

(ii)   Consolidated Fixed Charges (deemed to be (A) for the four fiscal quarter
period ended on the last day of the first fiscal quarter ending after the
Effective Date, Consolidated Fixed Charges for such fiscal quarter multiplied by
four, (B) for the four fiscal quarter period ended on the last day of the second
fiscal quarter ending after the Effective Date, Consolidated Fixed Charges for
the two fiscal quarters then most recently ended multiplied by two, and (C) for
the four fiscal quarter period ended on the last day of the third fiscal quarter
ending after the Effective Date, Consolidated Fixed Charges for the three fiscal
quarters then most recently ended multiplied by 4/3; provided that, in the event
the Effective Date shall have occurred after the first day of the first fiscal
quarter ending after the Effective Date, Consolidated Fixed Charges for such
fiscal quarter shall be deemed, for purposes of clauses (A), (B) and (C) above,
to be Consolidated Fixed Charges for the period from and including the Effective
Date to and including the last day of such fiscal quarter, multiplied by a
fraction equal to (x) 90 divided by (y) the number of days actually elapsed from
and including the Effective Date to and including the last day of such fiscal
quarter) for such test period:

$[___,___,___]

7.

Secured Leverage Ratio: ((i) /(ii) =

$[___,___,___]

 

(i)     Total Indebtedness as of such date:

$[___,___,___]

 

(ii)   Adjusted Consolidated EBITDA for the period of four consecutive fiscal
quarters of Murphy USA most recently ended on or prior to the date hereof:

$[___,___,___]

10.

Consolidated Cash Interest Expense24:  (i) + (ii) + (iii) + (iv) ‑  (v) – (vi)
=25

$[___,___,___]

                                               

24 For purposes of determining Consolidated Cash Interest Expense for any period
ending prior to the first anniversary of the Effective Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Effective Date through the date of determination multiplied by
a fraction the numerator of which is 365 and the denominator of which is the
number of days from the Effective Date through the date of determination.  For
purposes of calculating Consolidated Cash Interest Expense for any period, if
during such period Murphy USA, the Company or any other



Exhibit F

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, Consolidated Cash Interest Expense for such period shall
be calculated after giving pro forma effect thereto

 

25 Items to be set forth without duplication.

 

 

(i)     interest expense (including imputed interest expense in respect of
Capital Lease Obligations), of Murphy USA and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP:

$[___,___,___]

 

(ii)   any interest or other financing costs becoming payable during such period
in respect of Indebtedness of Murphy USA or its consolidated Subsidiaries to the
extent such interest or other financing costs shall have been capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP:

$[___,___,___]

 

(iii) any cash payments made during such period in respect of obligations
referred to in clause (v) below that were amortized or accrued in a previous
period:

$[___,___,___]

 

(iv)   any cash dividends paid during such period in respect of Disqualified
Equity Interests in Murphy USA :

$[___,___,___]

 

(iv)   to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period:

$[___,___,___]

 

(v)     to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period.

$[___,___,___]

 

(vi)  to the extent included in such consolidated interest expense for such
period,  noncash amounts attributable to pay-in-kind interest or other noncash
interest expense (including as a result of purchase accounting)

$[___,___,___]

 

 

Exhibit F

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

[FORM OF]

INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.

  as Administrative Agent

Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,

Chicago, IL 60603

Attention of CBC Operations

(Fax No. (713) 732-7608)

 

with a copy to

 

JPMorgan Chase Bank, N.A.

  as Administrative Agent

2200 Ross Avenue, 9th Floor

Dallas, TX 75201

Attention of Andrew Ray

(Fax No. 214-965-2594)   

 

[Date]

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [  ], 2013, among Murphy
USA Inc., Murphy Oil USA, Inc. (the “Company”), the Borrowing Subsidiaries from
time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the undersigned
Borrower hereby gives you notice, pursuant to Section 2.08 of the Credit
Agreement, that it requests the conversion or continuation of a [Revolving]
[Term] Borrowing under the Credit Agreement, and in connection therewith the
Borrower specifies the following information with respect to such Borrowing and
each resulting Borrowing:

 

 

 

 

1.

Borrowing to which this request applies:

 

 

 

Principal Amount:

 

 





Exhibit G

--------------------------------------------------------------------------------

 

                        8



 

 

 

 

 

 

Type:

 

 

 

Interest Period26:

 

 

 

 

 

2.

Effective date of this election27:

 

 

 

 

 

3.

Resulting Borrowing[s]28

 

 

 

Principal Amount29:

 

 

 

Type30

 

 

 

Interest Period31

 

 

Very truly yours,

 

[specify applicable borrower].,

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

                                                     

26 In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor.

 

27 Must be a Business Day.

 

28 If different options are being elected with respect to different portions of
the Borrowing specified in item 1 above, provide the information required by
this item 3 for each resulting Borrowing.  Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Class and Type in Section 2.02(c) of
the Credit Agreement.

 

29 Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

 

30 Specify whether the resulting Borrowing is to be a ABR Borrowing or a
Eurocurrency Borrowing.

 

31 Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing.  Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months (or, if agreed to by each Lender
participating in the resulting Borrowing, nine or twelve months).  Cannot extend
beyond the Maturity Date.  If an Interest Period is not specified, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

 

Exhibit G

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

[FORM OF]

PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of [  ], 2013, among Murphy
USA Inc. (“Murphy USA”), Murphy Oil USA, Inc. (the “Company”), the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Credit Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement or the Collateral
Agreement referred to therein, as applicable.

The undersigned, [specify title] of the Company, solely in [his/her] capacity as
an officer, and not individually, and [specify title], of Murphy USA, solely in
[his/her] capacity as an officer, and not individually, hereby certify to the
Administrative Agent and each other Secured Party as follows:

4.        Legal Names.    A.Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization, and
(ii) each other legal name such Loan Party has had in the past five years,
including the date of the relevant name change.

A.        Except as set forth on Schedule 1, no Loan Party has changed its
identity or corporate structure in any manner within the past five
years.  Changes in identity or corporate structure include mergers,
consolidations and acquisitions, as well as any change in form or jurisdiction
of organization.  With respect to any such change that has occurred within the
past five years, Schedules 1, 2A and 2B set forth the information required by
Sections 1 and 2 of this Perfection Certificate as to each acquiree or
constituent party to such merger, consolidation or acquisition.

5.        Jurisdictions and Locations.    A. Set forth on Schedule 2A is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and, if such Loan Party is organized under the laws
of a jurisdiction that requires such information to be set forth on the face of
a Uniform Commercial Code financing statement, the federal taxpayer
identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.

A.        Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts Receivable, (ii) all locations where such Loan Party maintains a place
of business or any Collateral (with fair value of $250,000 or more)  not
otherwise identified on Schedule 2A or 2B and (iii) the name and address of any



 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

Person other than a Loan Party that has possession of any Collateral (with fair
value of $250,000 or more)  (indicating whether such Person holds such
Collateral subject to a Lien (including warehousemen’s, mechanics’ and other
statutory liens)).

6.        Unusual Transactions.  All Accounts have been originated by the Loan
Parties and all Inventory has been either acquired by the Loan Parties in the
ordinary course of business or manufactured by the Loan Parties, except as set
forth on Schedule 3.

7.        File Search Reports.  File search reports have been obtained from the
Uniform Commercial Code (“UCC”) filing office relating to the location of
organization of each Loan Party identified on Schedule 2A.  The file search
reports obtained pursuant to this Section 4 reflect no Liens on any of the
Collateral other than those permitted under the Credit Agreement.

8.        UCC Filings.  UCC financing statements have been prepared for filing
in the proper UCC filing office in the jurisdiction in which each Loan Party is
located (as provided in 9-307 of the UCC), in each case as set forth with
respect to such Loan Party in Section 2 above.  Set forth on Schedule 5 is a
complete and correct list of each such filing and the UCC filing office or
county recorder’s office in which such filing is to be made.

9.        Equity Interests.  Set forth on Schedule 6 is a complete and correct
list, for each Loan Party, of all the stock, partnership interests, limited
liability company membership interests or other Equity Interests owned by such
Loan Party, specifying the issuer and certificate number of, and the number and
percentage of ownership represented by, such Equity Interests. 

10.      Deposit Accounts.  Set forth on Schedule 7 is a complete and correct
list of all deposit accounts maintained by each Loan Party, other than Excluded
Deposit Accounts, specifying the name and address of the depositary institution,
the type of account and the account number.

11.      Securities Accounts.  Set forth on Schedule 8 is a complete and correct
list of all securities accounts maintained by each Loan Party, other than
Excluded Securities Accounts,  specifying the name and address of the financial
institution holding the securities account (including a securities intermediary
or commodities intermediary), the type of account and the account number.

[Signature page follows]

 





 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[ ] day of [  ], 2013.

 

 

 

 

murphy oil usa inc.

by

 

 

 

Name:

 

Title:

 

 

 

 

u

 

murphy usa inc.

By

 

 

 

Name:

 

Title:

 

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Legal Names

 

Loan Party’s Exact Legal Name

Former Legal Names

(including date of change)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

Schedule 2A

 

Jurisdictions and Locations

 

Loan Party

Jurisdiction of Organization

Form of Organization

Organizational
Identification Number
(if any)

Federal Taxpayer Identification Number

(if applicable)

Chief Executive Office Address

(including county)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

Schedule 2B

 

Other Addresses

 

Loan Party

Locations where Books or Records Relating to Accounts Receivable are Maintained
(including county)

Other Locations where a Place of Business or any Collateral is Maintained

(including county)

Name and Address of

Other Persons

that have possession

of any Collateral

(including county)

Owned/ Leased

Or Public

Warehouse

Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  4.

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

Schedule 5

 

UCC Filings

 

Loan Party

UCC Filing

Jurisdiction

UCC Filing Office/Local Filing Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

Exhibit H

--------------------------------------------------------------------------------

 

 



Schedule 6

 

Equity Interests

 

Loan Party

Issuer

Type of Organization

Number of Shares Owned

Total Shares Outstanding

Percentage of Interest Pledged

Certificate No. (if uncertificated, please indicate so)

Par Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 7

 

Deposit Accounts

Loan Party

Depositary Institution

(including address)

Type of Account

Account Name and Number

 

 

 

 

 

 

 

 

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

 

Schedule 8

Securities Accounts

Loan Party

Financial Institution (including address)

Type of Account

Account Number

 

 

 

 

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

7

EXHIBIT I

 

[FORM OF]

SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of [  ], 2013, among Murphy
USA Inc., Murphy Oil USA, Inc., the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Credit Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement or the Collateral Agreement referred to therein, as applicable.

This Supplemental Perfection Certificate dated as of [  ], 20[  ] is delivered
pursuant to Section 5.01(e) of the Credit Agreement (this certificate and each
other certificate heretofore delivered pursuant to Section 5.01(e) of the Credit
Agreement being referred to as a “Supplemental Perfection Certificate”), and
supplements the information set forth in the Perfection Certificate delivered on
the Effective Date (as supplemented from time to time by the Supplemental
Perfection Certificates delivered after the Effective Date and prior to the date
hereof, the “Prior Perfection Certificate”).

Each of the undersigned, [specify title]32 of Murphy USA and [specify title]33
of the Company, hereby certifies to the Administrative Agent as follows:

1.        Legal Names.  Except as set forth on Schedule 1 hereto, Schedule 1 to
the Prior Perfection Certificate remains complete and correct.

2.        Jurisdictions and Locations.  Except as set forth on Schedule 2A or 2B
hereto, Schedules 2A and 2B to the Prior Perfection Certificate remain complete
and correct.  All Uniform Commercial Code financing statements or other
appropriate filings recordings or registrations, including all refilings,
rerecordings and registrations, containing a description of the Collateral have
been filed of record in each governmental, municipal or other appropriate office
in each jurisdiction identified pursuant to such Schedule 2A or 2B (as
supplemented or modified by Schedule 2A or 2B hereto, if applicable) to the
extent necessary to protect and perfect the Security Interest for a period of
not less than 18 months after the date hereof (except as noted therein with
respect to any continuation statements to be filed within such period).

3.        Unusual Transactions.  All Accounts have been originated by the Loan
Parties and all Inventory has been either acquired by the Loan Parties in the
ordinary course of business or manufactured by the Loan Parties, except as set
forth on Schedule 3.

                                              

32 Each Supplemental Perfection Certificate must be signed by a Financial
Officer of Murphy USA.

 

33 Each Supplemental Perfection Certificate must be signed by a Financial
Officer of the Borrower.





 

Exhibit I

--------------------------------------------------------------------------------

 

8



4.        Reserved.

5.        Reserved.

6.        Equity Interests.  Except as set forth on Schedule 6 hereto,
Schedule 6 to the Prior Perfection Certificate remains complete and correct.

7.        Deposit Accounts.  Except as set forth on Schedule 7 hereto,
Schedule 7 to the Prior Perfection Certificate remains complete and correct.

8.        Securities Accounts.   Except as set forth on Schedule 8 hereto,
Schedule 8 to the Prior Perfection Certificate remains complete and correct.

[Signature page follows]

 

 

 

Exhibit I

--------------------------------------------------------------------------------

 

 

                        IN WITNESS WHEREOF, the undersigned have duly executed
this certificate on this [ ] day of [           ], 20[  ].

 

murphy oil usa inc.,

by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

murphy usa inc.,

by

 

 

 

Name:

 

Title:

 



 

--------------------------------------------------------------------------------